UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22641 Franklin Alternative Strategies Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. Franklin K2 Alternative Strategies Fund ACCELERON PHARMA INC. Meeting Date:JUN 04, 2015 Record Date: Meeting Type:ANNUAL Ticker:XLRN Security ID:US00434H1086 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR TERRENCE C. KEARNEY Management For For 1.2 DIRECTOR JOHN L. KNOPF, PH.D. Management For For 1.3 DIRECTOR TERRANCE G. MCGUIRE Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF HOLDING A VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year 1 Year 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For ACCENTURE PLC Meeting Date:FEB 04, 2015 Record Date:DEC 09, 2014 Meeting Type:ANNUAL Ticker:ACN Security ID:G1151C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Jaime Ardila Management For For 2 Elect Dina Dublon Management For For 3 Elect Charles H. Giancarlo Management For For 4 Elect William L. Kimsey Management For For 5 Elect Marjorie Magner Management For For 6 Elect Blythe J. McGarvie Management For For 7 Elect Pierre Nanterme Management For For 8 Elect Gilles Pelisson Management For For 9 Elect Paula A. Price Management For For 10 Elect Wulf von Schimmelmann Management For For 11 Elect Frank K. Tang Management For For 12 Advisory Vote on Executive Compensation Management For For 13 Ratification of Auditor Management For For 14 Authority to Issue Shares w/ Preemptive Rights Management For For 15 Authority to Issue Shares w/o Preemptive Rights Management For For 16 Authority to Hold Annual Meeting Outside of Ireland Management For For 17 Authority to Repurchase Shares Management For For 18 Price Range for the Re-Issuance of Treasury Shares Management For For ACORDA THERAPEUTICS INC Meeting Date:JUN 09, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:ACOR Security ID:00484M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Barry Greene Management For For 1.2 Elect Ian Smith Management For For 2 Approval of the 2015 Omnibus Incentive Compensation Plan Management For Against 3 Ratification of Auditor Management For For 4 Advisory Vote on Executive Compensation Management For Against ACTAVIS PLC Meeting Date:MAR 10, 2015 Record Date:JAN 22, 2015 Meeting Type:SPECIAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ACTAVIS PLC Meeting Date:JUN 05, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Paul M. Bisaro Management For For 2 Elect Nesli Basgoz Management For For 3 Elect James H. Bloem Management For For 4 Elect Christopher W. Bodine Management For For 5 Elect Christopher J. Coughlin Management For For 6 Elect Michael R. Gallagher Management For For 7 Elect Catherine M. Klema Management For For 8 Elect Peter J. McDonnell Management For For 9 Elect Patrick J. O'Sullivan Management For For 10 Elect Brenton L. Saunders Management For For 11 Elect Ronald R. Taylor Management For For 12 Elect Fred G. Weiss Management For For 13 Advisory Vote on Executive Compensation Management For Against 14 Ratification of Auditor Management For For 15 Name Change to Allergan plc Management For For 16 Approval of the Amended 2013 Incentive Award Plan Management For For 17 Shareholder Proposal Regarding Sustainability Report Shareholder Against Against 18 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against ACTAVIS PLC Meeting Date:JUN 05, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director Nesli Basgoz Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Christopher J. Coughlin Management For For 1f Elect Director Michael R. Gallagher Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Change Company Name from Actavis plc to Allergan plc Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Sustainability Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against ACTAVIS PLC Meeting Date:JUN 05, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director Nesli Basgoz Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Christopher J. Coughlin Management For For 1f Elect Director Michael R. Gallagher Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Change Company Name from Actavis plc to Allergan plc Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Sustainability Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against For ACTIVISION BLIZZARD, INC. Meeting Date:JUN 03, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:ATVI Security ID:00507V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Robert J. Corti Management For For 2 Elect Brian G. Kelly Management For For 3 Elect Robert A. Kotick Management For For 4 Elect Barry Meyer Management For For 5 Elect Robert J. Morgado Management For For 6 Elect Peter Nolan Management For For 7 Elect Richard Sarnoff Management For For 8 Elect Elaine P. Wynn Management For For 9 Advisory Vote on Executive Compensation Management For For 10 Ratification of Auditor Management For For ADOBE SYSTEMS INCORPORATED Meeting Date:APR 09, 2015 Record Date:FEB 13, 2015 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Amy L. Banse Management For For 2 Elect Kelly J. Barlow Management For For 3 Elect Edward W. Barnholt Management For For 4 Elect Robert K. Burgess Management For For 5 Elect Frank A. Calderoni Management For For 6 Elect Michael R. Cannon Management For For 7 Elect James E. Daley Management For For 8 Elect Laura B. Desmond Management For For 9 Elect Charles M. Geschke Management For For 10 Elect Shantanu Narayen Management For For 11 Elect Daniel Rosensweig Management For For 12 Elect Robert Sedgewick Management For For 13 Elect John E. Warnock Management For For 14 Amendment to the 2003 Equity Incentive Plan Management For For 15 Ratification of Auditor Management For For 16 Advisory Vote on Executive Compensation Management For For AGIOS PHARMACEUTICALS INC Meeting Date:JUN 23, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:AGIO Security ID:00847X104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Douglas G. Cole Management For For 1.2 Elect Kaye Foster-Cheek Management For For 1.3 Elect John M. Maraganore Management For For 2 Ratification of Auditor Management For For AGIOS PHARMACEUTICALS INC. Meeting Date:JUN 23, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:AGIO Security ID:00847X104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Douglas G. Cole Management For For 1.2 Elect Kaye Foster-Cheek Management For For 1.3 Elect John M. Maraganore Management For For 2 Ratification of Auditor Management For For AGNICO EAGLE MINES LIMITED Meeting Date:MAY 01, 2015 Record Date: Meeting Type:ANNUAL AND SPECIAL Ticker:AEM Security ID:CA0084741085 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR LEANNE M. BAKER Management For For 1.2 DIRECTOR SEAN BOYD Management For For 1.3 DIRECTOR MARTINE A. CELEJ Management For For 1.4 DIRECTOR ROBERT J. GEMMELL Management For For 1.5 DIRECTOR BERNARD KRAFT Management For For 1.6 DIRECTOR MEL LEIDERMAN Management For For 1.7 DIRECTOR DEBORAH MCCOMBE Management For For 1.8 DIRECTOR JAMES D. NASSO Management For For 1.9 DIRECTOR SEAN RILEY Management For For 1.10 DIRECTOR J. MERFYN ROBERTS Management For For 1.11 DIRECTOR HOWARD R. STOCKFORD Management For For 1.12 DIRECTOR PERTTI VOUTILAINEN Management For For 02 APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 03 AN ORDINARY RESOLUTION APPROVING AN AMENDMENT TO THE COMPANY'S INCENTIVE SHARE PURCHASE PLAN. Management For For 04 AN ORDINARY RESOLUTION APPROVING AN AMENDMENT TO THE COMPANY'S STOCK OPTION PLAN. Management For For 05 A NON-BINDING, ADVISORY RESOLUTION ACCEPTING THE COMPANY'S APPROACH TO EXECUTIVE COMPENSATION. Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 22, 2015 Record Date:NOV 28, 2014 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan K. Carter Management For For 1b Elect Director Seifollah (Seifi) Ghasemi Management For For 1c Elect Director David H. Y. Ho Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AIRGAS, INC. Meeting Date:AUG 05, 2014 Record Date:JUN 16, 2014 Meeting Type:ANNUAL Ticker:ARG Security ID:009363102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter McCausland Management For For 1.2 Elect Director Lee M. Thomas Management For For 1.3 Elect Director John C. van Roden, Jr. Management For For 1.4 Elect Director Ellen C. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against Against 5 Require a Majority Vote for the Election of Directors Shareholder Against Against AKAMAI TECHNOLOGIES, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:AKAM Security ID:00971T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect George H. Conrades Management For For 2 Elect Jill A. Greenthal Management For For 3 Elect F. Thomson Leighton Management For For 4 Amendment to the 2013 Stock Incentive Plan Management For For 5 Advisory Vote on Executive Compensation Management For For 6 Ratification of Auditor Management For For AKZO NOBEL NV Meeting Date:OCT 08, 2014 Record Date:SEP 10, 2014 Meeting Type:SPECIAL Ticker:AKZA Security ID:N01803100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect M. Castella to Management Board Management For For AKZO NOBEL NV Meeting Date:APR 22, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:AKZA Security ID:N01803100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Announcements Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.b Adopt Financial Statements and Statutory Reports Management For For 3.c Receive Explanation on Company's Reserves and Dividend Policy Management None None 3.d Approve Dividends of EUR 1.45 Per Share Management For For 4.a Approve Discharge of Management Board Management For For 4.b Approve Discharge of Supervisory Board Management For For 5.a Elect D. Sluimers to Supervisory Board Management For For 5.b Reelect P. Bruzelius to Supervisory Board Management For For 6.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 6.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Allow Questions and Close Meeting Management None None ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Leonard Bell Management For For 2 Elect David R. Brennan Management For For 3 Elect M. Michele Burns Management For For 4 Elect Christopher J. Coughlin Management For For 5 Elect David Hallal Management For For 6 Elect John T. Mollen Management For For 7 Elect R. Douglas Norby Management For For 8 Elect Alvin S. Parven Management For For 9 Elect Andreas Rummelt Management For For 10 Elect Ann M. Veneman Management For For 11 Advisory Vote on Executive Compensation Management For For 12 Ratification of Auditor Management For For 13 Approval of 2015 Employee Stock Purchase Plan Management For For 14 Shareholder Proposal Regarding Proxy Access Shareholder Against Against 15 Shareholder Proposal Regarding Right To Call A Special Meeting Shareholder Against Against ALLERGAN INC. Meeting Date:MAR 10, 2015 Record Date:JAN 22, 2015 Meeting Type:SPECIAL Ticker:AGN Security ID:18490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Merger/Acquisition Management For For 2 Right to Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For ALLERGAN, INC. Meeting Date:MAR 10, 2015 Record Date:JAN 22, 2015 Meeting Type:SPECIAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For ALLIANCE DATA SYSTEMS CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:ADS Security ID:018581108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Bruce K. Anderson Management For For 2 Elect Roger H. Ballou Management For For 3 Elect D. Keith Cobb Management For For 4 Elect E. Linn Draper, Jr. Management For For 5 Elect Edward J. Heffernan Management For For 6 Elect Kenneth R. Jensen Management For For 7 Elect Robert A. Minicucci Management For For 8 Elect Laurie A. Tucker Management For For 9 Advisory vote on executive compensation Management For For 10 2015 Omnibus Incentive Plan Management For For 11 2015 Employee Stock Purchase Plan Management For For 12 Ratification of Auditor Management For For 13 Shareholder Proposal Regarding Proxy Access Shareholder Against Against ALLY FINANCIAL INC Meeting Date:JUL 17, 2014 Record Date: Meeting Type:ANNUAL Ticker:ALLY Security ID:US02005N1000 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR FRANKLIN W. HOBBS Management For For 1.2 DIRECTOR ROBERT T. BLAKELY Management For For 1.3 DIRECTOR MAYREE C. CLARK Management For For 1.4 DIRECTOR STEPHEN A. FEINBERG Management For For 1.5 DIRECTOR KIM S. FENNEBRESQUE Management For For 1.6 DIRECTOR GERALD GREENWALD Management For For 1.7 DIRECTOR MARJORIE MAGNER Management For For 1.8 DIRECTOR MATHEW PENDO Management For For 1.9 DIRECTOR JOHN J. STACK Management For For 1.10 DIRECTOR MICHAEL A. CARPENTER Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE ACTION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS IN APPOINTING DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For ALNYLAM PHARMACEUTICALS INC Meeting Date:SEP 25, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect John M. Maraganore Management For For 1.2 Elect Paul R. Schimmel Management For For 1.3 Elect Phillip A. Sharp Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For ALNYLAM PHARMACEUTICALS, INC. Meeting Date:SEP 25, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect John M. Maraganore Management For For 1.2 Elect Paul R. Schimmel Management For For 1.3 Elect Phillip A. Sharp Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For ALNYLAM PHARMACEUTICALS, INC. Meeting Date:MAY 01, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Dennis A. Ausiello Management For For 1.2 Elect John K. Clarke Management For For 1.3 Elect Marsha H. Fanucci Management For For 2 Amendment to the 2009 Stock Incentive Plan Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Ratification of Auditor Management For For AMAYA INC. Meeting Date:JUN 22, 2015 Record Date:APR 29, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AYA Security ID:02314M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baazov Management For For 1.2 Elect Director Daniel Sebag Management For For 1.3 Elect Director Wesley K. Clark Management For For 1.4 Elect Director Divyesh (David) Gadhia Management For For 1.5 Elect Director Harlan Goodson Management For For 1.6 Elect Director Aubrey Zidenberg Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Equity Incentive Plan and Stock Option Plan Management For For 4 Amend Stock Option Plan Management For For AMAZON.COM, INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Jeffrey P. Bezos Management For For 2 Elect Tom A. Alberg Management For For 3 Elect John Seely Brown Management For For 4 Elect William B. Gordon Management For For 5 Elect Jamie S. Gorelick Management For For 6 Elect Judith A McGrath Management For For 7 Elect Alain Monie Management For For 8 Elect Jonathan Rubinstein Management For For 9 Elect Thomas O. Ryder Management For For 10 Elect Patricia Q. Stonesifer Management For For 11 Ratification of Auditor Management For For 12 Shareholder Proposal Regarding Proxy Access Shareholder Against Against 13 Shareholder Proposal Regarding Political Contributions and Expenditures Report Shareholder Against Against 14 Shareholder Proposal Regarding Sustainability Report Shareholder Against Against 15 Shareholder Proposal Regarding Human Rights Report Shareholder Against Against AMAZON.COM, INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Alain Monie Management For For 1h Elect Director Jonathan J. Rubinstein Management For For 1i Elect Director Thomas O. Ryder Management For For 1j Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against For 4 Report on Political Contributions Shareholder Against For 5 Report on Sustainability, Including GHG Goals Shareholder Against For 6 Report on Human Rights Risk Assessment Process Shareholder Against Against AMERICAN AIRLINES GROUP INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:AAL Security ID:02376R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James F. Albaugh Management For For 1b Elect Director Jeffrey D. Benjamin Management For For 1c Elect Director John T. Cahill Management For For 1d Elect Director Michael J. Embler Management For For 1e Elect Director Matthew J. Hart Management For For 1f Elect Director Alberto Ibarguen Management For For 1g Elect Director Richard C. Kraemer Management For For 1h Elect Director Denise M. O'Leary Management For For 1i Elect Director W. Douglas Parker Management For For 1j Elect Director Ray M. Robinson Management For For 1k Elect Director Richard P. Schifter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN EXPRESS COMPANY Meeting Date:MAY 11, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Charlene Barshefsky Management For For 2 Elect Ursula M. Burns Management For For 3 Elect Kenneth I. Chenault Management For For 4 Elect Peter Chernin Management For For 5 Elect Anne Lauvergeon Management For For 6 Elect Micheal O. Leavitt Management For For 7 Elect Theodore J. Leonsis Management For For 8 Elect Richard C. Levin Management For For 9 Elect Samuel J. Palmisano Management For For 10 Elect Daniel L. Vasella Management For For 11 Elect Robert D. Walter Management For For 12 Elect Ronald A. Williams Management For For 13 Ratification of Auditor Management For For 14 Advisory Vote on Executive Compensation Management For For 15 Shareholder Proposal Regarding Employment Diversity Report Shareholder Against Against 16 Shareholder Proposal Regarding Privacy and Data Security Shareholder Against Against 17 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against 18 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against 19 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against AMERICAN EXPRESS COMPANY Meeting Date:MAY 11, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For Abstain 1b Elect Director Ursula M. Burns Management For Abstain 1c Elect Director Kenneth I. Chenault Management For Abstain 1d Elect Director Peter Chernin Management For Abstain 1e Elect Director Anne Lauvergeon Management For Abstain 1f Elect Director Michael O. Leavitt Management For Abstain 1g Elect Director Theodore J. Leonsis Management For Abstain 1h Elect Director Richard C. Levin Management For Abstain 1i Elect Director Samuel J. Palmisano Management For Abstain 1j Elect Director Daniel L. Vasella Management For Abstain 1k Elect Director Robert D. Walter Management For Abstain 1l Elect Director Ronald A. Williams Management For Abstain 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For Abstain 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Prepare Employment Diversity Report Shareholder Against Abstain 5 Report on Board Oversight of Privacy and Data Security and Requests for Customer Information Shareholder Against Abstain 6 Provide Right to Act by Written Consent Shareholder Against Abstain 7 Report on Lobbying Payments and Policy Shareholder Against Abstain 8 Require Independent Board Chairman Shareholder Against Abstain AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 13, 2015 Record Date: Meeting Type:ANNUAL Ticker:AIG Security ID:US0268747849 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1B. ELECTION OF DIRECTOR: PETER R. FISHER Management For For 1C. ELECTION OF DIRECTOR: JOHN H. FITZPATRICK Management For For 1D. ELECTION OF DIRECTOR: PETER D. HANCOCK Management For For 1E. ELECTION OF DIRECTOR: WILLIAM G. JURGENSEN Management For For 1F. ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH Management For For 1G. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management For For 1H. ELECTION OF DIRECTOR: HENRY S. MILLER Management For For 1I. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1J. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1K. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER Management For For 1L. ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND Management For For 1M. ELECTION OF DIRECTOR: THERESA M. STONE Management For For 2. TO VOTE, ON A NON-BINDING ADVISORY BASIS, TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For AMERICAN SHIPPING COMPANY ASA Meeting Date:JUL 07, 2014 Record Date: Meeting Type:SPECIAL Ticker:AMSC Security ID:R0395J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Transaction with a Related Party Management For For AMERICAN SHIPPING COMPANY ASA Meeting Date:DEC 01, 2014 Record Date: Meeting Type:SPECIAL Ticker:AMSC Security ID:R0395J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management For For 3 Elect Kristian Rokke as New Director Management For For 4 Elect Trond Brandsrud as Member (Chair) of Nominating Committee Management For For AMICUS THERAPEUTICS, INC. Meeting Date:JUN 10, 2015 Record Date: Meeting Type:ANNUAL Ticker:FOLD Security ID:US03152W1099 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR SOL J. BARER, PH.D. Management For For 1.2 DIRECTOR DONALD J. HAYDEN, JR. Management For For 2. PROPOSAL TO APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK, PAR VALUE $.01 PER SHARE, THAT WE ARE AUTHORIZED TO ISSUE FROM 125,000,,000,000. Management For For 3. PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR AMICUS THERAPEUTICS, INC. FOR FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 4. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For ANACOR PHARMACEUTICALS INC Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:ANAC Security ID:32420101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Mark Leschly Management For For 1.2 Elect William J. Rieflin Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony R. Chase Management For For 1.1b Elect Director Kevin P. Chilton Management For For 1.1c Elect Director H. Paulett Eberhart Management For For 1.1d Elect Director Peter J. Fluor Management For Against 1.1e Elect Director Richard L. George Management For For 1.1f Elect Director Joseph W. Gorder Management For Against 1.1g Elect Director John R. Gordon Management For Against 1.1h Elect Director Mark C. McKinley Management For For 1.1i Elect Director Eric D. Mullins Management For For 1.1j Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Proxy Access Right Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against ANHEUSER-BUSCH INBEV SA Meeting Date:APR 29, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:03524A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Amend Articles Re: Remove References to Bearer Shares Management For For B1 Receive Directors' Reports (Non-Voting) Management None None B2 Receive Auditors' Reports (Non-Voting) Management None None B3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None B4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 3.00 per Share Management For For B5 Approve Discharge of Directors Management For For B6 Approve Discharge of Auditors Management For For B7a Reelect Michele Burns as Independent Director Management For For B7b Reelect Olivier Goudet as Independent Director Management For For B7c Elect Kasper Rosted as Independent Director Management For For B7d Reelect Paul Cornet de Ways Ruart as Director Management For For B7e Reelect Stefan Descheemaeker as Director Management For For B8a Approve Remuneration Report Management For For B8b Proposal to Increase Remuneration of Audit Committee Chairman Management For For B8c Approve Non-Employee Director Stock Option Plan and According Stock Option Grants to Non-Executive Directors Management For For C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For APPLE INC. Meeting Date:MAR 10, 2015 Record Date:JAN 09, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Timothy D. Cook Management For For 2 Elect Albert A. Gore, Jr. Management For For 3 Elect Robert A. Iger Management For For 4 Elect Andrea Jung Management For For 5 Elect Arthur D. Levinson Management For For 6 Elect Ronald D. Sugar Management For For 7 Elect Sue Wagner Management For For 8 Ratification of Auditor Management For For 9 Advisory Vote on Executive Compensation Management For For 10 Amendment to the Employee Stock Purchase Plan Management For For 11 Shareholder Proposal Regarding Renewable Energy and Climate Change Policy Risk Shareholder Against Against 12 Shareholder Proposal Regarding Proxy Access Shareholder Against Against APPLIED GENETIC TECHNOLOGIES CORP Meeting Date:NOV 19, 2014 Record Date:OCT 01, 2014 Meeting Type:ANNUAL Ticker:AGTC Security ID:03820J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect David R. Guyer, MD Management For For 1.2 Elect Arnold L. Oronsky Management For Withhold 2 Ratification of Auditor Management For For APPLIED MATERIALS, INC. Meeting Date:APR 02, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:AMAT Security ID:038222105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Aart J. de Geus Management For For 2 Elect Gary E. Dickerson Management For For 3 Elect Stephen R. Forrest Management For For 4 Elect Thomas J. Iannotti Management For For 5 Elect Susan M. James Management For For 6 Elect Alexander A. Karsner Management For For 7 Elect Dennis D. Powell Management For For 8 Elect Willem P. Roelandts Management For For 9 Elect Michael R. Splinter Management For For 10 Elect Robert H. Swan Management For For 11 Advisory Vote on Executive Compensation Management For For 12 Ratification of Auditor Management For For APPLIED MICRO CIRCUITS CORPORATION Meeting Date:AUG 12, 2014 Record Date:JUN 19, 2014 Meeting Type:ANNUAL Ticker:AMCC Security ID:03822W406 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Cesar Cesaratto Management For For 2 Elect Paramesh Gopi Management For For 3 Elect Paul R. Gray Management For For 4 Elect Fred A. Shlapak Management For For 5 Elect Robert F. Sproull Management For For 6 Elect Duston M. Williams Management For For 7 Ratification of Auditor Management For For 8 2012 Employee Stock Purchase Plan Management For For 9 Advisory Vote on Executive Compensation Management For Against ARATANA THERAPEUTICS Meeting Date:JUN 18, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:PETX Security ID:03874P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Irvine O. Hockaday, Jr. Management For For 1.2 Elect Jay Lichter, Ph.D Management For For 1.3 Elect Merilee Raines Management For For 1.4 Elect John Vander Vort, Esq Management For For 2 Ratification of Auditor Management For For ARISTA NETWORKS, INC. Meeting Date:JUN 01, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:ANET Security ID:040413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Andreas Bechtolsheim Management For For 1.2 Elect Jayshree Ullal Management For For 2 Ratification of Auditor Management For For ARUBA NETWORKS, INC. Meeting Date:DEC 05, 2014 Record Date:OCT 15, 2014 Meeting Type:ANNUAL Ticker:ARUN Security ID:043176106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Dominic P. Orr Management For For 1.2 Elect Keerti Melkote Management For For 1.3 Elect Bernard Guidon Management For For 1.4 Elect Emmanuel T. Hernandez Management For For 1.5 Elect Michael R. Kourey Management For For 1.6 Elect Willem P. Roelandts Management For For 1.7 Elect Juergen Rottler Management For For 1.8 Elect Daniel J. Warmenhoven Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For ASPEN INSURANCE HOLDINGS LIMITED Meeting Date:JUL 25, 2014 Record Date:JUN 13, 2014 Meeting Type:PROXY CONTEST Ticker:AHL Security ID:G05384105 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (Blue Card) 1 Revoke Consent to Request Special Meeting Shareholder For Did Not Vote 2 Revoke Consent to Request a Court-Ordered Shareholder Meeting to Vote on a Scheme of Arrangement Shareholder For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (White Card) 1 Consent to Request Special Meeting Shareholder For For 2 Consent to Request a Court-Ordered Shareholder Meeting to Vote on a Scheme of Arrangement Shareholder For For ASSEMBLY BIOSCIENCES INC Meeting Date:MAY 28, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:ASMB Security ID:922822101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Anthony E. Altig Management For For 1.2 Elect Mark Auerbach Management For For 1.3 Elect Richard D. DiMarchi Management For For 1.4 Elect Myron Z. Holubiak Management For For 1.5 Elect William R. Ringo Management For For 1.6 Elect Derek Small Management For For 2 Advisory Vote on Executive Compensation Management For For ASTRAZENECA PLC Meeting Date:APR 24, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:AZN Security ID:46353108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Allocation of Profits/Dividends Management For For 3 Appointment of Auditor Management For For 4 Authority to Set Auditor's Fees Management For For 5 Elect Leif Johansson Management For For 6 Elect Pascal Soriot Management For For 7 Elect Marc Dunoyer Management For For 8 Elect Cornelia Bargmann Management For For 9 Elect Genevieve B. Berger Management For For 10 Elect Bruce Burlington Management For For 11 Elect Ann Cairns Management For For 12 Elect Graham Chipchase Management For For 13 Elect Jean-Philippe Courtois Management For For 14 Elect Rudy H.P. Markham Management For For 15 Elect Shriti Vadera Management For For 16 Elect Marcus Wallenberg Management For For 17 Remuneration Report (Advisory) Management For For 18 Authorisation of Political Donations Management For For 19 Authority to Issue Shares w/ Preemptive Rights Management For For 20 Authority to Issue Shares w/o Preemptive Rights Management For Against 21 Authority to Repurchase Shares Management For For 22 Authority to set General Meeting Notice Period at 14 days Management For For 23 Amendments to Articles Management For For ATARA BIOTHERAPEUTICS INC Meeting Date:JUN 25, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:ATRA Security ID:46513107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Eric L. Dobmeier Management For For 1.2 Elect Beth Seidenberg Management For For 1.3 Elect Eckard Weber Management For For 2 Ratification of Auditor Management For For ATENTO S.A Meeting Date:JUN 01, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:ATTO Security ID:L0427L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Management Report of Annual Accounts Management For For 2 Approval of Individual Accounts Management For For 3 Approval of Allocation of Annual Reports Management For For 4 Consolidated Annual Reports Management For For 5 Discharge Members of the Board Management For For 6 Approve Appointment of Thomas Ianotti to Fill Board Vacancy Management For For 7 Elect Thomas Ianotti Management For For 8 Elect Luis Javier Castro Management For For 9 Appointment of Auditor Management For For 10 Renumeration of Directors of the Company Management For For AUTOMATIC DATA PROCESSING, INC. Meeting Date:NOV 11, 2014 Record Date:SEP 12, 2014 Meeting Type:ANNUAL Ticker:ADP Security ID:053015103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Ellen R. Alemany Management For For 1.2 Elect Leslie A. Brun Management For For 1.3 Elect Richard T. Clark Management For For 1.4 Elect Eric C. Fast Management For For 1.5 Elect Linda R. Gooden Management For For 1.6 Elect Michael Gregoire Management For For 1.7 Elect R. Glenn Hubbard Management For For 1.8 Elect John P. Jones Management For For 1.9 Elect Carlos A. Rodriguez Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For AUTOZONE, INC. Meeting Date:DEC 18, 2014 Record Date:OCT 20, 2014 Meeting Type:ANNUAL Ticker:AZO Security ID:053332102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas H. Brooks Management For For 1.2 Elect Director Linda A. Goodspeed Management For For 1.3 Elect Director Sue E. Gove Management For For 1.4 Elect Director Earl G. Graves, Jr. Management For For 1.5 Elect Director Enderson Guimaraes Management For For 1.6 Elect Director J. R. Hyde, III Management For For 1.7 Elect Director D. Bryan Jordan Management For For 1.8 Elect Director W. Andrew McKenna Management For For 1.9 Elect Director George R. Mrkonic, Jr. Management For For 1.10 Elect Director Luis P. Nieto Management For For 1.11 Elect Director William C. Rhodes, III Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Political Contributions Shareholder Against For AVIS BUDGET GROUP, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:CAR Security ID:053774105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Nelson Management For For 1.2 Elect Director Alun Cathcart Management For For 1.3 Elect Director Mary C. Choksi Management For For 1.4 Elect Director Leonard S. Coleman Management For For 1.5 Elect Director Jeffrey H. Fox Management For For 1.6 Elect Director John D. Hardy, Jr. Management For For 1.7 Elect Director Lynn Krominga Management For For 1.8 Elect Director Eduardo G. Mestre Management For For 1.9 Elect Director F. Robert Salerno Management For For 1.10 Elect Director Stender E. Sweeney Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B/E AEROSPACE, INC. Meeting Date:SEP 10, 2014 Record Date:AUG 01, 2014 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amin J. Khoury Management For For 1.2 Elect Director Jonathan M. Schofield Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For BAKER HUGHES INCORPORATED Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against BAKER HUGHES INCORPORATED Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Larry D. Brady Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Martin S. Craighead Management For For 1e Elect Director William H. Easter, III Management For For 1f Elect Director Lynn L. Elsenhans Management For For 1g Elect Director Anthony G. Fernandes Management For For 1h Elect Director Claire W. Gargalli Management For For 1i Elect Director Pierre H. Jungels Management For For 1j Elect Director James A. Lash Management For For 1k Elect Director J. Larry Nichols Management For For 1l Elect Director James W. Stewart Management For For 1m Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For BBA AVIATION PLC Meeting Date:MAY 08, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:BBA Security ID:G08932165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Mike Powell as Director Management For For 4 Re-elect Sir Nigel Rudd as Director Management For For 5 Re-elect Wayne Edmunds as Director Management For For 6 Re-elect Susan Kilsby as Director Management For For 7 Re-elect Nick Land as Director Management For For 8 Re-elect Simon Pryce as Director Management For For 9 Re-elect Peter Ratcliffe as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Remuneration Report Management For Against 13 Approve Remuneration Policy Management For For 14 Approve 2015 Deferred Stock Plan Management For For 15 Approve 2015 Long-Term Incentive Plan Management For For 16 Approve 2015 Executive Share Option Plan Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 27, 2015 Record Date: Meeting Type:ANNUAL Ticker:BDX Security ID:US0758871091 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: HENRY P. BECTON, JR. Management For For 1C. ELECTION OF DIRECTOR: CATHERINE M. BURZIK Management For For 1D. ELECTION OF DIRECTOR: EDWARD F. DEGRAAN Management For For 1E. ELECTION OF DIRECTOR: VINCENT A. FORLENZA Management For For 1F. ELECTION OF DIRECTOR: CLAIRE M. FRASER Management For For 1G. ELECTION OF DIRECTOR: CHRISTOPHER JONES Management For For 1H. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1I. ELECTION OF DIRECTOR: GARY A. MECKLENBURG Management For For 1J. ELECTION OF DIRECTOR: JAMES F. ORR Management For For 1K. ELECTION OF DIRECTOR: WILLARD J. OVERLOCK, JR. Management For For 1L. ELECTION OF DIRECTOR: CLAIRE POMEROY Management For For 1M. ELECTION OF DIRECTOR: REBECCA W. RIMEL Management For For 1N. ELECTION OF DIRECTOR: BERTRAM L. SCOTT Management For For 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REGARDING AN ANNUAL REPORT ON ANIMAL TESTING. Shareholder Against Against BECTON, DICKINSON AND COMPANY Meeting Date:JAN 27, 2015 Record Date:DEC 09, 2014 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Henry P. Becton, Jr. Management For For 1.3 Elect Director Catherine M. Burzik Management For For 1.4 Elect Director Edward F. DeGraan Management For For 1.5 Elect Director Vincent A. Forlenza Management For For 1.6 Elect Director Claire M. Fraser Management For For 1.7 Elect Director Christopher Jones Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Gary A. Mecklenburg Management For For 1.10 Elect Director James F. Orr Management For For 1.11 Elect Director Willard J. Overlock, Jr. Management For For 1.12 Elect Director Claire Pomeroy Management For For 1.13 Elect Director Rebecca W. Rimel Management For For 1.14 Elect Director Bertram L. Scott Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Animal Testing and Plans for Improving Welfare Shareholder Against Against BELLICUM PHARMACEUTICALS INC Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:BLCM Security ID:79481107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Frank B. McGuyer Management For For 1.2 Elect Jon P. Stonehouse Management For For 2 Ratification of Auditor Management For For BENEFITFOCUS INC Meeting Date:JUN 12, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:BNFT Security ID:08180D106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Mason R Holland, Jr. Management For For 1.2 Elect Ann H. Lamont Management For For 1.3 Elect Stephen M. Swad Management For For BIOGEN INC Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Alexander J. Denner Management For For 2 Elect Caroline Dorsa Management For For 3 Elect Nancy L. Leaming Management For For 4 Elect Richard C. Mulligan Management For For 5 Elect Robert W. Pangia Management For For 6 Elect Stelios Papadopoulos Management For For 7 Elect Brian S. Posner Management For For 8 Elect Eric K. Rowinsky Management For For 9 Elect George A. Scangos Management For For 10 Elect Lynn Schenk Management For For 11 Elect Stephen A. Sherwin Management For For 12 Ratification of Auditor Management For For 13 Advisory Vote on Executive Compensation Management For For 14 Approval of the 2015 Employee Stock Purchase Plan Management For For 15 Approval of an Amendment to the 2006 Non-Employee Directors Equity Plan Management For For BIOGEN INC. Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Alexander J. Denner Management For For 2 Elect Caroline Dorsa Management For For 3 Elect Nancy L. Leaming Management For For 4 Elect Richard C. Mulligan Management For For 5 Elect Robert W. Pangia Management For For 6 Elect Stelios Papadopoulos Management For For 7 Elect Brian S. Posner Management For For 8 Elect Eric K. Rowinsky Management For For 9 Elect George A. Scangos Management For For 10 Elect Lynn Schenk Management For For 11 Elect Stephen A. Sherwin Management For For 12 Ratification of Auditor Management For For 13 Advisory Vote on Executive Compensation Management For For 14 Approval of the 2015 Employee Stock Purchase Plan Management For For 15 Approval of an Amendment to the 2006 Non-Employee Directors Equity Plan Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jean-Jacques Bienaime Management For For 1.2 Elect Michael Grey Management For For 1.3 Elect Elaine J. Heron Management For For 1.4 Elect Pierre Lapalme Management For For 1.5 Elect V. Bryan Lawlis, Jr. Management For For 1.6 Elect Richard A. Meier Management For For 1.7 Elect Alan J. Lewis Management For For 1.8 Elect William D. Young Management For For 1.9 Elect Kenneth M. Bate Management For For 1.1 Elect Dennis J. Slamon Management For For 2 Amendment to the 2006 Share Incentive Plan Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Ratification of Auditor Management For For 5 Shareholder Proposal Regarding Sustainability Report Shareholder Against Against BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jean-Jacques Bienaime Management For For 1.2 Elect Michael Grey Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.3 Elect Elaine J. Heron Management For For 1.4 Elect Pierre Lapalme Management For For 1.5 Elect V. Bryan Lawlis, Jr. Management For For 1.6 Elect Richard A. Meier Management For For 1.7 Elect Alan J. Lewis Management For For 1.8 Elect William D. Young Management For For 1.9 Elect Kenneth M. Bate Management For For 1.1 Elect Dennis J. Slamon Management For For 2 Amendment to the 2006 Share Incentive Plan Management For Against 3 Advisory Vote on Executive Compensation Management For For 4 Ratification of Auditor Management For For 5 Shareholder Proposal Regarding Sustainability Report Shareholder Against Against BLOOMIN' BRANDS, INC. Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:BLMN Security ID:094235108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew B. Balson Management For For 1.2 Elect Director David R. Fitzjohn Management For For 1.3 Elect Director John J. Mahoney Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BLUEBIRD BIO INC Meeting Date:JUN 04, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:BLUE Security ID:09609G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Daniel S. Lynch Management For For 1.2 Elect John M. Maraganore Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Frequency of Advisory Vote on Executive Compensation Management 3 Years 2 Years 4 Ratification of Auditor Management For For BRISTOL-MYERS SQUIBB CO. Meeting Date:MAY 05, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Lamberto Andreotti Management For For 2 Elect Giovanni Caforio Management For For 3 Elect Lewis B. Campbell Management For For 4 Elect Laurie H. Glimcher Management For For 5 Elect Michael Grobstein Management For For 6 Elect Alan J. Lacy Management For For 7 Elect Thomas J. Lynch Management For For 8 Elect Dinesh Paliwal Management For For 9 Elect Vicki L. Sato Management For For 10 Elect Gerald L. Storch Management For For 11 Elect Togo D. West, Jr. Management For For 12 Advisory Vote on Executive Compensation Management For Against 13 Ratification of Auditor Management For For 14 Adoption of Exclusive Forum Provision Management For For 15 Elimination of Supermajority Provisions Management For For 16 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 05, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Lamberto Andreotti Management For For 2 Elect Giovanni Caforio Management For For 3 Elect Lewis B. Campbell Management For For 4 Elect Laurie H. Glimcher Management For For 5 Elect Michael Grobstein Management For For 6 Elect Alan J. Lacy Management For For 7 Elect Thomas J. Lynch Management For For 8 Elect Dinesh Paliwal Management For For 9 Elect Vicki L. Sato Management For For 10 Elect Gerald L. Storch Management For For 11 Elect Togo D. West, Jr. Management For For 12 Advisory Vote on Executive Compensation Management For For 13 Ratification of Auditor Management For For 14 Adoption of Exclusive Forum Provision Management For For 15 Elimination of Supermajority Provisions Management For For 16 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 05, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1A Elect Director Lamberto Andreotti Management For For 1.1B Elect Director Giovanni Caforio Management For For 1.1C Elect Director Lewis B. Campbell Management For For 1.1D Elect Director Laurie H. Glimcher Management For For 1.1E Elect Director Michael Grobstein Management For For 1.1F Elect Director Alan J. Lacy Management For For 1.1G Elect Director Thomas J. Lynch, Jr. Management For For 1.1H Elect Director Dinesh C. Paliwal Management For For 1.1I Elect Director Vicki L. Sato Management For For 1.1J Elect Director Gerald L. Storch Management For For 1.1K Elect Director Togo D. West, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 5 Remove Supermajority Vote Requirement Applicable to Preferred Stock Management For For 6 Provide Right to Act by Written Consent Shareholder Against For BUFFALO WILD WINGS, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director J. Oliver Maggard Management For For 1.3 Elect Director James M. Damian Management For For 1.4 Elect Director Dale M. Applequist Management For For 1.5 Elect Director Warren E. Mack Management For For 1.6 Elect Director Michael P. Johnson Management For For 1.7 Elect Director Jerry R. Rose Management For For 1.8 Elect Director Cynthia L. Davis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CALITHERA BIOSCIENCES INC Meeting Date:JUN 09, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:CALA Security ID:13089P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jean M. George Management For For 2 Ratification of Auditor Management For For CAMBIAN GROUP PLC Meeting Date:APR 15, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:CMBN LN Security ID:BKXNB02 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Remuneration Policy (Binding) Management For For 3 Remuneration Report (Advisory) Management For For 4 Appointment of Auditor Management For Against 5 Authority to Set Auditor's Fees Management For Against 6 Allocation of Profits/Dividends Management For For 7 Elect Saleem Asaria Management For For 8 Elect Andrew Griffith Management For For 9 Elect Alfred Foglio Management For For 10 Elect Christopher R.M. Kemball Management For For 11 Elect Christopher Brinsmead Management For For 12 Elect Alison Halsey Management For For 13 ELECTRONIC COMMUNICATIONS Management For For 14 Authority to Issue Shares w/ Preemptive Rights Management For For 15 Authority to Issue Shares w/o Preemptive Rights Management For Against 16 Authority to Set General Meeting Notice Period at 14 Days Management For For 17 Authority to Repurchase Shares Management For For 18 Authorisation of Political Donations Management For For 19 Elect Christopher R.M. Kemball Management For For 20 Elect Christopher Brinsmead Management For For 21 Elect Alison Halsey Management For For CANADIAN NATURAL RESOURCES LIMITED Meeting Date:MAY 07, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:CNQ Security ID:136385101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Catherine M. Best, N. Murray Edwards, Timothy W. Faithfull, Gary A. Filmon, Christopher L. Fong, Gordon D. Giffin, Wilfred A. Gobert, Steve W. Laut, Frank J. McKenna, David A. Tuer, and Annette M. Verschuren as Directors Management For For 1.1 Elect Director Catherine M. Best Management For For 1.2 Elect Director N. Murray Edwards Management For For 1.3 Elect Director Timothy W. Faithfull Management For For 1.4 Elect Director Gary A. Filmon Management For For 1.5 Elect Director Christopher L. Fong Management For For 1.6 Elect Director Gordon D. Giffin Management For For 1.7 Elect Director Wilfred A. Gobert Management For For 1.8 Elect Director Steve W. Laut Management For For 1.9 Elect Director Frank J. McKenna Management For For 1.10 Elect Director David A. Tuer Management For For 1.11 Elect Director Annette M. Verschuren Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For CANADIAN PACIFIC RAILWAY LIMITED Meeting Date:MAY 14, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:CP Security ID:13645T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Deloitte LLP as Auditors Management For For 2 Advisory Vote on Executive Compensation Approach Management For For 3.1 Elect Director William A. Ackman Management For For 3.2 Elect Director John Baird Management For For 3.3 Elect Director Gary F. Colter Management For For 3.4 Elect Director Isabelle Courville Management For For 3.5 Elect Director Keith E. Creel Management For For 3.6 Elect Director E. Hunter Harrison Management For For 3.7 Elect Director Paul C. Hilal Management For For 3.8 Elect Director Krystyna T. Hoeg Management For For 3.9 Elect Director Rebecca MacDonald Management For For 3.10 Elect Director Anthony R. Melman Management For For 3.11 Elect Director Linda J. Morgan Management For For 3.12 Elect Director Andrew F. Reardon Management For For 3.13 Elect Director Stephen C. Tobias Management For For 4 Approve Advance Notice Policy Management For For 5 Allow Meetings to be held at Such Place Within Canada or the United States of America Management For For CANFOR CORPORATION (NEW), VANCOUVER Meeting Date:APR 29, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker: Security ID:CA1375761048 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: PETER J.G. BENTLEY Management For For 1.2 ELECTION OF DIRECTOR: GLEN D. CLARK Management For For 1.3 ELECTION OF DIRECTOR: MICHAEL J. KORENBERG Management For For 1.4 ELECTION OF DIRECTOR: JAMES A. PATTISON Management For For 1.5 ELECTION OF DIRECTOR: CONRAD A. PINETTE Management For For 1.6 ELECTION OF DIRECTOR: J. M. (MACK) SINGLETON Management For For 1.7 ELECTION OF DIRECTOR: ROSS S. SMITH Management For For 1.8 ELECTION OF DIRECTOR: WILLIAM W. STINSON Management For For 2 APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS Management For For CAPMARK FINANCIAL GROUP INC. Meeting Date:JUN 17, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:CPMK Security ID:140661109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles H. Cremens Management For Withhold 1.2 Elect Director Eugene I. Davis Management For For 1.3 Elect Director Thomas L. Fairfield Management For Withhold 1.4 Elect Director Thomas F. Maher Management For For 1.5 Elect Director Steven H. Nave Management For Withhold 1.6 Elect Director Scott A. Schroepfer Management For For 2 Change Company Name to Bluestem Group Inc. Management For For CARDIO3 BIOSCIENCES Meeting Date:MAY 05, 2015 Record Date:APR 21, 2015 Meeting Type:MIX Ticker:CARD BB Security ID:B14719106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management None 2 Non-Voting Meeting Note Management None 3 Change of Company Name Management For For 4 Non-Voting Agenda Item Management None 5 Remuneration Report Management For For 6 Accounts and Reports; Allocation of Losses Management For For 7 Ratification of Board Acts Management For For 8 Ratification of Auditor's Acts Management For For 9 Power of Attorney Management For For 10 Authorization of Legal Formalities Management For For CARDTRONICS, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:CATM Security ID:14161H108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect J. Tim Arnoult Management For For 2 Elect Dennis F. Lynch Management For For 3 Elect Juli C. Spottiswood Management For For 4 Advisory Vote on Executive Compensation Management For For 5 Ratification of Auditor Management For For CAREFUSION CORPORATION Meeting Date:JAN 21, 2015 Record Date:DEC 18, 2014 Meeting Type:SPECIAL Ticker:CFN Security ID:14170T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For CARNIVAL CORPORATION Meeting Date:APR 14, 2015 Record Date:FEB 13, 2015 Meeting Type:ANNUAL Ticker:CCL Security ID:PA1436583006 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. TO RE-ELECT MICKY ARISON AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 2. TO RE-ELECT SIR JONATHON BAND AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 3. TO RE-ELECT ARNOLD W. DONALD AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 4. TO RE-ELECT RICHARD J. GLASIER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 5. TO RE-ELECT DEBRA KELLY-ENNIS AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 6. TO RE-ELECT SIR JOHN PARKER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 7. TO RE-ELECT STUART SUBOTNICK AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 8. TO RE-ELECT LAURA WEIL AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 9. TO RE-ELECT RANDALL J. WEISENBURGER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 10. TO RE-APPOINT THE UK FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF THE U.S. FIRM OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORA Management For For 11. TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS OF CARNIVAL PLC. Management For For 12. TO RECEIVE THE UK ACCOUNTS AND REPORTS OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE YEAR ENDED NOVEMBER 30, 2014 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For For 13. TO APPROVE THE FISCAL 2014 COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF CARNIVAL CORPORATION & PLC (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO U.S. COMPANIES). Management For For 14. TO APPROVE THE CARNIVAL PLC DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED NOVEMBER 30, 2014 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For For 15. TO APPROVE THE GIVING OF AUTHORITY FOR THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For For 16. TO APPROVE THE DISAPPLICATION OF PRE- EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For For 17. TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES DESIRING TO IMPLEMENT SHARE BUY BACK PROGRAMS). Management For For CELESIO AG Meeting Date:JUL 15, 2014 Record Date: Meeting Type:ANNUAL Ticker:CLS1 Security ID:D1497R112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 5 Change Fiscal Year End to March 31 Management For For 6a Ratify Ernst & Young GmbH as Auditors for Fiscal 2014 Management For For 6b Ratify Deloitte & Touche GmbH as Auditors for the Abbreviated Fiscal Year from Jan. 1 to March 31, 2015 Management For For 7a Elect John Hammergren to the Supervisory Board Management For Against 7b Elect Wilhelm Haarmann to the Supervisory Board Management For Against 7c Elect Paul Julian to the Supervisory Board Management For Against 8a Amend Affiliation Agreements with Subsidiary Admenta Deutschland GmbH Management For For 8b Amend Affiliation Agreements with Subsidiary GEHE Pharma Handel GmbH Management For For 9 Approve Affiliation Agreements with Subsidiary GEHE Immobilien Verwaltungs-GmbH Management For For 10 Approve Affiliation Agreements with Subsidiary Dragonfly GmbH & Co. KGaA Management For For CELGENE CORP. Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert J. Hugin Management For For 1.2 Elect Richard W. Barker Management For For 1.3 Elect Michael W. Bonney Management For For 1.4 Elect Michael D. Casey Management For For 1.5 Elect Carrie S. Cox Management For For 1.6 Elect Michael A. Friedman Management For For 1.7 Elect Gilla Kaplan Management For For 1.8 Elect James J. Loughlin Management For For 1.9 Elect Ernest Mario Management For For 2 Ratification of Auditor Management For For 3 Amendment to the 2008 Stock Incentive Plan Management For Against 4 Advisory Vote on Executive Compensation Management For For 5 Shareholder Proposal Regarding Drug Pricing Report Shareholder Against Against CELGENE CORPORATION Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert J. Hugin Management For For 1.2 Elect Richard W. Barker Management For For 1.3 Elect Michael W. Bonney Management For For 1.4 Elect Michael D. Casey Management For For 1.5 Elect Carrie S. Cox Management For For 1.6 Elect Michael A. Friedman Management For For 1.7 Elect Gilla Kaplan Management For For 1.8 Elect James J. Loughlin Management For For 1.9 Elect Ernest Mario Management For For 2 Ratification of Auditor Management For For 3 Amendment to the 2008 Stock Incentive Plan Management For For 4 Advisory Vote on Executive Compensation Management For For 5 Shareholder Proposal Regarding Drug Pricing Report Shareholder Against Against CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 10, 2015 Record Date: Meeting Type:ANNUAL Ticker:CLDX Security ID:US15117B1035 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR LARRY ELLBERGER Management For For 1.2 DIRECTOR ANTHONY S. MARUCCI Management For For 1.3 DIRECTOR HERBERT J. CONRAD Management For For 1.4 DIRECTOR GEORGE O. ELSTON Management For For 1.5 DIRECTOR HARRY H. PENNER, JR. Management For For 1.6 DIRECTOR KAREN L. SHOOS Management For For 1.7 DIRECTOR RICHARD A VAN DEN BROEK Management For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3 TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR 2, INCLUDING AN INCREASE IN THE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN. Management For For 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT. Management For For CEMPRA, INC. Meeting Date:MAY 21, 2015 Record Date: Meeting Type:ANNUAL Ticker:CEMP Security ID:US15130J1097 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR MICHAEL R. DOUGHERTY Management For For 1.2 DIRECTOR P. FERNANDES, PH.D. Management For For 1.3 DIRECTOR DAVID GILL Management For For 2. TO APPROVE THE AMENDMENT TO THE CEMPRA, INC. 2(I) INCREASE THE NUMBER OF SHARES OF STOCK RESERVED FOR ISSUANCE THEREUNDER FROM 3,342,,842,105 SHARES, AND (II) PROVIDE A 4% AUTOMATIC ANNUAL INCREASE IN THE NUMBER OF SHA Management For For 3. THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For CENTENE CORPORATION Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:CNC Security ID:15135B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert K. Ditmore Management For For 1.2 Elect Frederick H. Eppinger Management For For 1.3 Elect David L. Steward Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For 4 Approval of Exclusive Forum Bylaw Management For For CERNER CORPORATION Meeting Date:MAY 22, 2015 Record Date: Meeting Type:ANNUAL Ticker:CERN Security ID:US1567821046 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: MITCHELL E. DANIELS, JR. Management For For 1B. ELECTION OF DIRECTOR: CLIFFORD W. ILLIG Management For For 1C. ELECTION OF DIRECTOR: WILLIAM B. NEAVES Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CERNER CORPORATION FOR 2015. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CERNER CORPORATION PERFORMANCE-BASED COMPENSATION PLAN. Management For For 5. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CERNER CORPORATION 2 Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:MAR 17, 2015 Record Date: Meeting Type:SPECIAL Ticker:CHTR Security ID:US16117M3051 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. TO APPROVE THE ISSUANCE OF COMMON STOCK OF CCH I, LLC, AFTER ITS CONVERSION TO A CORPORATION, TO SHAREHOLDERS OF GREATLAND CONNECTIONS IN CONNECTION WITH THE AGREEMENT AND PLAN OF MERGER TO BE ENTERED INTO BY AND AMONG GREATLAND CONNECTIONS, CHARTER COMMU Management For For 2. TO APPROVE THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE SHARE ISSUANCE. Management For For CHENIERE ENERGY, INC. Meeting Date:SEP 11, 2014 Record Date:JUL 23, 2014 Meeting Type:ANNUAL Ticker:LNG Security ID:16411R208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charif Souki Management For For 1.2 Elect Director Vicky A. Bailey Management For For 1.3 Elect Director G. Andrea Botta Management For For 1.4 Elect Director Keith F. Carney Management For For 1.5 Elect Director David I. Foley Management For For 1.6 Elect Director Randy A. Foutch Management For For 1.7 Elect Director David B. Kilpatrick Management For For 1.8 Elect Director Donald F. Robillard, Jr. Management For For 1.9 Elect Director Neal A. Shear Management For For 1.10 Elect Director Heather R. Zichal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For CHENIERE ENERGY, INC. Meeting Date:JUN 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:LNG Security ID:16411R208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charif Souki Management For For 1.2 Elect Director Vicky A. Bailey Management For Against 1.3 Elect Director G. Andrea Botta Management For Against 1.4 Elect Director Nuno Brandolini Management For For 1.5 Elect Director David I. Foley Management For For 1.6 Elect Director David B. Kilpatrick Management For For 1.7 Elect Director Donald F. Robillard, Jr. Management For For 1.8 Elect Director Neal A. Shear Management For For 1.9 Elect Director Heather R. Zichal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For CHICAGO BRIDGE & IRON COMPANY N.V. Meeting Date:MAY 06, 2015 Record Date: Meeting Type:ANNUAL Ticker:CBI Security ID:US1672501095 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: PHILIP K. ASHERMAN. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE LUCIANO REYES) Management For For 1B. ELECTION OF DIRECTOR: L. RICHARD FLURY. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE WESTLEY S. STOCKTON) Management For For 1C. ELECTION OF DIRECTOR: W. CRAIG KISSEL. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE STEPHEN H. DIMLICH, JR.) Management For For 2. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 3. TO AUTHORIZE THE PREPARATION OF OUR DUTCH STATUTORY ANNUAL ACCOUNTS AND THE ANNUAL REPORT OF OUR MANAGEMENT BOARD IN THE ENGLISH LANGUAGE, TO DISCUSS OUR ANNUAL REPORT OF THE MANAGEMENT BOARD FOR THE YEAR ENDED DECEMBER 31, 2 STA Management For For 4. TO APPROVE THE FINAL DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2014, IN AN AMOUNT OF $.28 PER SHARE, WHICH HAS PREVIOUSLY BEEN PAID OUT TO SHAREHOLDERS IN THE FORM OF INTERIM DIVIDENDS Management For For 5. TO DISCHARGE THE SOLE MEMBER OF OUR MANAGEMENT BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES DURING THE YEAR ENDED DECEMBER 31, 2014 Management For For 6. TO DISCHARGE THE MEMBERS OF OUR SUPERVISORY BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF THEIR DUTIES DURING THE YEAR ENDED DECEMBER 31, 2014 Management For For 7. TO APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, WHO WILL AUDIT OUR ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2015 Management For For 8. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR MANAGEMENT BOARD, ACTING WITH THE APPROVAL OF OUR SUPERVISORY BOARD, TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL UNTIL NOVEMBER 6, 2, THROUGH PRIVATELY NEGOTIATED TRANSACTIONS Management For For 9. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR SUPERVISORY BOARD TO ISSUE SHARES AND/OR GRANT RIGHTS TO ACQUIRE OUR SHARES (INCLUDING OPTIONS TO SUBSCRIBE FOR SHARES), NEVER TO EXCEED THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES, AND TO LIMIT OR EXCLUDE Management For For 10. TO APPROVE THE AMENDED AND RESTATED CHICAGO BRIDGE & IRON COMPANY INCENTIVE COMPENSATION PROGRAM Management For For CHIMERIX INC Meeting Date:JUN 22, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:CMRX Security ID:16934W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect James M. Daly Management For For 1.2 Elect Martha J. Demski Management For For 1.3 Elect John M. Leonard Management For For 1.4 Elect James Niedel, M.D., Ph.D. Management For For 2 Ratification of Auditor Management For For CIENA CORPORATION Meeting Date:MAR 26, 2015 Record Date:JAN 29, 2015 Meeting Type:ANNUAL Ticker:CIEN Security ID:171779309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Bruce L. Claflin Management For For 2 Elect Patrick Gallagher Management For For 3 Elect T. Michael Nevens Management For For 4 Ratification of Auditor Management For For 5 Advisory Vote on Executive Compensation Management For For CIGNA CORPORATION Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect John M. Partridge Management For For 2 Elect James E. Rogers Management For For 3 Elect Eric C. Wiseman Management For For 4 Advisory Vote on Executive Compensation Management For For 5 Ratification of Auditor Management For For CIGNA CORPORATION Meeting Date:APR 22, 2015 Record Date: Meeting Type:ANNUAL Ticker:CI Security ID:US1255091092 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: JOHN M. PARTRIDGE Management For For 1.2 ELECTION OF DIRECTOR: JAMES E. ROGERS Management For For 1.3 ELECTION OF DIRECTOR: ERIC C. WISEMAN Management For For 2. ADVISORY APPROVAL OF CIGNA'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CIGNA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For CISCO SYSTEMS, INC. Meeting Date:NOV 20, 2014 Record Date:SEP 22, 2014 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Carol A. Bartz Management For For 2 Elect M. Michele Burns Management For For 3 Elect Michael D. Capellas Management For For 4 Elect John T. Chambers Management For For 5 Elect Brian L. Halla Management For For 6 Elect John L. Hennessy Management For For 7 Elect Kristina M. Johnson Management For For 8 Elect Roderick C. McGeary Management For For 9 Elect Arun Sarin Management For For 10 Elect Steven M. West Management For For 11 Amendment to the Employee Stock Purchase Plan Management For For 12 Advisory Vote on Executive Compensation Management For For 13 Ratification of Auditor Management For For 14 Shareholder Proposal Regarding Formation of a Public Policy Committee of the Board Shareholder Against Against 15 Shareholder Proposal Regarding Proxy Access Shareholder Against Against 16 Shareholder Proposal Regarding Political Contributions and Expenditures Report Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 20, 2014 Record Date:SEP 22, 2014 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For Against 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Arun Sarin Management For For 1j Elect Director Steven M. West Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Establish Public Policy Board Committee Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Political Contributions Shareholder Against For CK HUTCHISON HOLDINGS LIMITED Meeting Date:JUN 23, 2015 Record Date:JUN 17, 2015 Meeting Type:ANNUAL Ticker:00001 Security ID:G21765105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Li Ka-shing as Director Management For For 2b Elect Fok Kin Ning, Canning as Director Management For For 2c Elect Chow Woo Mo Fong, Susan as Director Management For Against 2d Elect Frank John Sixt as Director Management For Against 2e Elect Ip Tak Chuen, Edmond as Director Management For Against 2f Elect Kam Hing Lam as Director Management For Against 2g Elect Lai Kai Ming, Dominic as Director Management For Against 2h Elect Chow Kun Chee, Roland as Director Management For Against 2i Elect Lee Yeh Kwong, Charles as Director Management For Against 2j Elect Leung Siu Hon as Director Management For Against 2k Elect George Colin Magnus as Director Management For Against 2l Elect Cheng Hoi Chuen, Vincent as Director Management For Against 2m Elect Michael David Kadoorie as Director Management For For 2n Elect Kwok Tun-li, Stanley as Director Management For For 2o Elect Lee Wai Mun, Rose as Director Management For Against 2p Elect William Shurniak as Director Management For For 2q Elect Wong Chung Hin as Director Management For For 2r Elect Wong Yick-ming, Rosanna as Director Management For For 3 Approve PricewaterhouseCoopers, Certified Public Accountants as Auditor and Authorize Board to Fix Their Remuneration Management For For 4 Approve Remuneration of Directors Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against CLIFFS NATURAL RESOURCES INC. Meeting Date:JUL 29, 2014 Record Date:JUN 02, 2014 Meeting Type:PROXY CONTEST Ticker:CLF Security ID:18683K408 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Gary B. Halverson Management For For 1.2 Elect Director Mark E. Gaumond Management For For 1.3 Elect Director Susan M. Green Management For For 1.4 Elect Director Janice K. Henry Management For For 1.5 Elect Director James F. Kirsch Management For For 1.6 Elect Director Richard K. Riederer Management For For 1.7 Elect Director Timothy W. Sullivan Management For For 2 Approve Non-Employee Director Restricted Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Directors Robert P. Fisher, Jr. Shareholder For Did Not Vote 1.2 Elect Directors Celso Lourenco Goncalves Shareholder For Did Not Vote 1.3 Elect Directors Joseph Rutkowski Shareholder For Did Not Vote 1.4 Elect Directors James S. Sawyer Shareholder For Did Not Vote 1.5 Elect Directors Gabriel Stoliar Shareholder For Did Not Vote 1.6 Elect Directors Douglas Taylor Shareholder For Did Not Vote 2 Approve Non-Employee Director Restricted Stock Plan Management Against Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Did Not Vote 4 Amend Omnibus Stock Plan Management Against Did Not Vote 5 Ratify Auditors Management For Did Not Vote CO-OPERATIVE BANK PLC Meeting Date:JUN 17, 2015 Record Date:JUN 15, 2015 Meeting Type:ANNUAL Ticker:CPBB Security ID:G2R26J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Laura Carstensen as Director Management For For 5 Elect Maureen Laurie as Director Management For For 6 Elect Derek Weir as Director Management For For 7 Elect John Baines as Director Management For For 8 Elect Charles Bralver as Director Management For For 9 Re-elect Dennis Holt as Director Management For For 10 Re-elect Niall Booker as Director Management For For 11 Re-elect Richard Coates as Director Management For For 12 Re-elect Graeme Hardie as Director Management For For 13 Re-elect William Thomas as Director Management For For 14 Reappoint Ernst & Young LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Approve Long Term Incentive Plan Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Meeting Date:JUN 02, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:CTSH Security ID:192446102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Michael Patsalos-Fox Management For For 2 Elect Robert E. Weissman Management For For 3 Elect Francisco D'Souza Management For For 4 Elect John N. Fox, Jr. Management For For 5 Elect Leo S. Mackay, Jr. Management For For 6 Elect Thomas M. Wendel Management For For 7 Advisory Vote on Executive Compensation Management For For 8 Ratification of Auditor Management For For 9 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against 1 Elect Michael Patsalos-Fox Management For For 2 Elect Robert E. Weissman Management For For 3 Elect Francisco D'Souza Management For For 4 Elect John N. Fox, Jr. Management For For 5 Elect Leo S. Mackay, Jr. Management For For 6 Elect Thomas M. Wendel Management For For 7 Advisory Vote on Executive Compensation Management For For 8 Ratification of Auditor Management For For 9 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against COLUMBIA PROPERTY TRUST, INC. Meeting Date:MAY 04, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:CXP Security ID:198287203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles R. Brown Management For For 1.2 Elect Director Richard W. Carpenter Management For For 1.3 Elect Director John L. Dixon Management For For 1.4 Elect Director Murray J. McCabe Management For For 1.5 Elect Director E. Nelson Mills Management For For 1.6 Elect Director Michael S. Robb Management For For 1.7 Elect Director George W. Sands Management For For 1.8 Elect Director Thomas G. Wattles Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COM HEM HOLDING AB Meeting Date:MAR 10, 2015 Record Date:MAR 04, 2015 Meeting Type:SPECIAL Ticker:COMH Security ID:W2R054108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Approve Agenda of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7a Approve Share Capital Reduction Management For For 7b Approve Capitalization of Reserves Management For For 8 Close Meeting Management None None COM HEM HOLDING AB Meeting Date:MAY 21, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:COMH Security ID:W2R054108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7a Receive the Annual Report and the Auditor's Report Management None None 7b Receive Consolidated Accounts and the Auditor's Report Over the Consolidated Accounts Management None None 8 Receive President's Report Management None None 9a Accept Financial Statements and Statutory Reports Management For For 9b Approve Allocation of Income and Dividends of SEK 1.00 Per Share Management For For 9c Approve Discharge of Board and President Management For For 10 Receive Report on Nominating Committee Management None None 11 Determine Number of Directors (6) and Deputy Directors (0) of Board Management For For 12 Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 13 Approve Remuneration of Directors in the Amount of SEK 1.8 Million for Chairman and SEK 350,000 for Other Directors; Approve Remuneration of Auditors Management For For 14 Reelect Andrew Barron (Chairman), Nicholas Stathopoulos, Joachim Ogland, Monica Caneman, Eva Lindqvist, and Anders Nilsson as Directors Management For For 15 Ratify KPMG as Auditors Management For For 16 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 17 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 18a Approve Share Savings Program 2015 (LTIP 2015) Management For For 18b Approve Transfer of Shares as Hedge for Delivery of Shares in LTIP 2015 Management For For 18c Approve Equity Swap Agreement with Third Party (If Item 18B is not Approved) Management For For 19 Authorize Share Repurchase Program Management For For 20 Close Meeting Management None None COMCAST CORPORATION Meeting Date:OCT 08, 2014 Record Date: Meeting Type:SPECIAL Ticker:CMCSA Security ID:US20030N1019 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. TO APPROVE THE ISSUANCE OF SHARES OF COMCAST CLASS A COMMON STOCK TO TIME WARNER CABLE INC. STOCKHOLDERS IN THE MERGER. Management For For 2. TO APPROVE THE ADJOURNMENT OF THE COMCAST SPECIAL MEETING IF NECESSARY TO SOLICIT ADDITIONAL PROXIES. Management For For COMCAST CORPORATION Meeting Date:OCT 08, 2014 Record Date:AUG 18, 2014 Meeting Type:SPECIAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For COMMERZBANK AG Meeting Date:APR 30, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:CBK Security ID:D172W1279 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015 Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors for the First Quarter of Fiscal 2016 Management For For 7 Approve Remuneration System for Management Board Members Management For For 8 Fix Maximum Variable Compensation Ratio for Management Board Members to 140 Percent of Fixed Remuneration Management For For 9 Fix Maximum Variable Compensation Ratio for Key Employees to 200 Percent of Fixed Remuneration Management For For 10.1 Elect Sabine Dietrich to the Supervisory Board Management For For 10.2 Elect Anja Mikus to the Supervisory Board Management For For 10.3 Elect Solms Wittig as Alternate Supervisory Board Member Management For For 11 Authorize Repurchase of Up to Five Percent of Issued Share Capital for Trading Purposes Management For For 12 Approve Creation of EUR 569.3.3 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 13 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to a Nominal Amount of EUR 13.6 Billion; Approve Creation of EUR 569.3 Million Pool of Capital to Guarantee Conversion Rights Management For For COMMONWEALTH REIT Meeting Date:JUL 31, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:CWH Security ID:203233101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sam Zell Management For For 1.2 Elect Director James S. Corl Management For For 1.3 Elect Director Martin L. Edelmen Management For For 1.4 Elect Director Edward A. Glickman Management For For 1.5 Elect Director David Helfand Management For For 1.6 Elect Director Peter Linneman Management For For 1.7 Elect Director James L. Lozier, Jr. Management For For 1.8 Elect Director Mary Jane Robertson Management For For 1.9 Elect Director Kenneth Shea Management For For 1.10 Elect Director Gerald A. Spector Management For For 1.11 Elect Director James A. Star Management For For 2a Amend Charter to Adopt Plurality Voting in Contested Trustee Elections Management For For 2b Amend Charter to Lower the General Shareholder Voting Standard Management For For 2c Amend Charter to Require Majority Vote for a Transfer of All or Substantially All Assets Management For For 2d Approve Director Liability and Indemnification Management For For 2e Amend Charter to Eliminate the Obligation of Shareholders to Indemnify the Company Management For For 2f Amend Charter to Eliminate the External Advisor Provisions Management For For 2g Amend Charter to Align Related Party Transaction Requirements with Maryland Law Management For For 2h Amend Charter to Increase Flexibility in Scheduling Annual Meetings Management For For 2i Amend Charter to Increase Flexibility in Approval of Investments Management For For 2j Amend Charter to Increase Flexibility in Structuring Board Committees Management For For 2k Amendment to Increase the Shareholder Voting Requirement for Certain Successor Restructurings Management For For 2l Amend Charter to Eliminate the Board's Ability to Remove a Trustee Management For For 2m Provide Right to Act by Written Consent Management For For 2n Amend Charter Conforming Changes and Other Immaterial Modifications Management For For 3a Declassify the Board of Directors Management For For 3b Reduce Supermajority Vote Requirement Management For For 3c Amend Charter to Require Majority Vote for Charter Amendments Management For For 3d Amend Charter to Remove Voting Standard for Combinations with 10% Shareholders Management For For 3e Approve Increase in Size of Board Management For For 3f Amend Charter to Install Revised REIT Ownership Limitation Provisions Management For For 3g Amend Charter to Broaden Investment Policy Management For For 4 Reimburse Proxy Contest Expenses Management For For 5 Ratify Auditors Management For For COMMSCOPE HOLDING COMPANY, INC. Meeting Date:MAY 01, 2015 Record Date: Meeting Type:ANNUAL Ticker:COMM Security ID:US20337X1090 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR CAMPBELL R. DYER Management For For 1.2 DIRECTOR STEPHEN C. GRAY Management For For 1.3 DIRECTOR L. WILLIAM KRAUSE Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For COMPAGNIE FINANCIERE RICHEMONT SA Meeting Date:SEP 17, 2014 Record Date: Meeting Type:ANNUAL Ticker:CFR Security ID:H25662182 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Allocation of Income and Dividends of CHF 1.40 per Registered A Share and of CHF 0.14 per Bearer B Share Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Elect Yves-Andre Istel as Director Management For Against 4.2 Elect Lord Douro as Director Management For Against 4.3 Elect Jean-Blaise Eckert as Director Management For Against 4.4 Elect Bernard Fornas as Director Management For For 4.5 Elect Richard Lepeu as Director Management For For 4.6 Elect Ruggero Magnoni as Director Management For Against 4.7 Elect Joshua Malherbe as Director Management For Against 4.8 Elect Frederic Mostert as Director Management For Against 4.9 Elect Simon Murray as Director Management For For 4.10 Elect Alain Dominique Perrin as Director Management For Against 4.11 Elect Guillaume Pictet as Director Management For For 4.12 Elect Norbert Platt as Director Management For Against 4.13 Elect Alan Quasha as Director Management For Against 4.14 Elect Maria Ramos as Director Management For For 4.15 Elect Lord Renwick of Clifton as Director Management For Against 4.16 Elect Jan Rupert as Director Management For Against 4.17 Elect Gary Saage as Director Management For Against 4.18 Elect Juergen Schrempp as Director Management For Against 4.19 Elect Johann Rupert as Director and Board Chairman Management For Against 5.1 Appoint Lord Renwick of Clifton as Member of the Compensation Committee Management For Against 5.2 Appoint Lord Douro as Member of the Compensation Committee Management For Against 5.3 Appoint Yves-Andre Istel as Member of the Compensation Committee Management For Against 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Designate Francoise Demierre Morand as Independent Proxy Management For For 8 Transact Other Business (Voting) Management For Against COMPUWARE CORPORATION Meeting Date:DEC 08, 2014 Record Date:OCT 27, 2014 Meeting Type:SPECIAL Ticker:CPWR Security ID:205638109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For CONTINENTAL AG, HANNOVER Meeting Date:APR 30, 2015 Record Date: Meeting Type:ANNUAL Ticker: Security ID:DE0005439004 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 PRESENTATION OF THE ADOPTED ANNUAL FINANCIAL STATEMENTS OF CONTINENTAL AKTIENG-ESELLSCHAFT AND THE CONSOLIDATED FINANCIAL STATEMENTS APPROVED BY THE SUPERVIS-ORY BOARD, EACH AS OF DECEMBER 31, 2014, THE MANAGEMENT REPORT FOR CONTINENTAL- AKTIENGESELLSCHAF Management None 2. RESOLUTION ON THE APPROPRIATION OF NET INCOME: THE DISTRIBUTABLE PROFIT IN THE AMOUNT OF EUR 749,157,622.59 SHALL BE APPROPRIATED AS FOLLOWS: PAYMENT OF A DIVIDEND OF EUR 3.25 PER NO-PAR SHARE EUR 99,138,177.84 SHALL BE CARRIED FORWARD EX-DIVIDEND AND PAY Management For For 3.1 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE EXECUTIVE BOARD MEMBERS FOR FISCAL YEAR 2014: MR DEGENHART Management For For 3.2 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE EXECUTIVE BOARD MEMBERS FOR FISCAL YEAR 2014: MR AVILA Management For For 3.3 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE EXECUTIVE BOARD MEMBERS FOR FISCAL YEAR 2014: MR CRAMER Management For For 3.4 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE EXECUTIVE BOARD MEMBERS FOR FISCAL YEAR 2014: MR JOURDAN Management For For 3.5 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE EXECUTIVE BOARD MEMBERS FOR FISCAL YEAR 2014: MR MATSCHI Management For For 3.6 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE EXECUTIVE BOARD MEMBERS FOR FISCAL YEAR 2014: MR REINHART Management For For 3.7 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE EXECUTIVE BOARD MEMBERS FOR FISCAL YEAR 2014: MR SCHAEFER Management For For 3.8 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE EXECUTIVE BOARD MEMBERS FOR FISCAL YEAR 2014: MR SETZER Management For For 3.9 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE EXECUTIVE BOARD MEMBERS FOR FISCAL YEAR 2014: MS STRATHMANN Management For For 3.10 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE EXECUTIVE BOARD MEMBERS FOR FISCAL YEAR 2014: MR WENTE Management For For 4.1 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR REITZLE Management For For 4.2 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR DEISTER Management For For 4.3 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR DUNKEL Management For For 4.4 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR FISCHL Management For For 4.5 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR GUTZMER Management For For 4.6 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR HAUSMANN Management For For 4.7 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR HENKEL Management For For 4.8 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR IGLHAUT Management For For 4.9 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR KOEHLINGER Management For For 4.10 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR MANGOLD Management For For 4.11 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR MEINE Management For For 4.12 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MS NEUSS Management For For 4.13 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR NONNENMACHER Management For For 4.14 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: NORDMANN Management For For 4.15 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR OTTO Management For For 4.16 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR ROSENFELD Management For For 4.17 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR G. SCHAEFFLER Management For For 4.18 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MS M.-E. SCHAEFFLER-THUMANN Management For For 4.19 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR SCHOENFELDER Management For For 4.20 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MS VOERKEL Management For For 4.21 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MS VOLKMANN Management For For 4.22 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR VOSS Management For For 4.23 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR WOERLE Management For For 4.24 RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE SUPERVISORY BOARD MEMBERS FOR FISCAL YEAR 2014: MR WOLF Management For For 5. RESOLUTION ON THE APPOINTMENT OF THE AUDITOR FOR THE FINANCIAL STATEMENTS OF CONTINENTAL AG AND THE CONTINENTAL CORPORATION AND FOR REVIEW OF INTERIM FINANCIAL REPORTS FOR FISCAL YEAR 2015: BASED ON THE RECOMMENDATION OF THE AUDIT COMMITTEE, THE SUPERVISO Management For For COOPER COMPANIES, INC. Meeting Date:MAR 16, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:COO Security ID:216648402 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect A.Thomas Bender Management For For 2 Elect Michael H. Kalkstein Management For For 3 Elect Jody S. Lindell Management For For 4 Elect Gary S. Petersmeyer Management For For 5 Elect Steven Rosenberg Management For For 6 Elect Allan E. Rubenstein Management For For 7 Elect Robert S. Weiss Management For For 8 Elect Stanley Zinberg Management For For 9 Ratification of Auditor Management For For 10 Advisory Vote on Executive Compensation Management For For COSTAMARE INC. Meeting Date:OCT 01, 2014 Record Date: Meeting Type:ANNUAL Ticker:CMRE Security ID:Y1771G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Konstantinos Zacharatos as Director Management For For 2 Ratify Ernst & Young (Hellas) Certified Auditors Accountants S.A. as Auditors Management For For COSTAR GROUP, INC. Meeting Date:JUN 03, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:CSGP Security ID:22160N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Michael R. Klein Management For For 2 Elect Andrew C. Florance Management For For 3 Elect Michael J. Glosserman Management For For 4 Elect Warren H. Haber Management For For 5 Elect John W. Hill Management For For 6 Elect Christopher J. Nassetta Management For For 7 Elect David J. Steinberg Management For For 8 Employee Stock Purchase Plan Management For For 9 Ratification of Auditor Management For For 10 Advisory Vote on Executive Compensation Management For For COSTCO WHOLESALE CORPORATION Meeting Date:JAN 29, 2015 Record Date:NOV 20, 2014 Meeting Type:ANNUAL Ticker:COST Security ID:22160K105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey H. Brotman Management For Withhold 1.2 Elect Director Daniel J. Evans Management For Withhold 1.3 Elect Director Richard A. Galanti Management For Withhold 1.4 Elect Director Jeffrey S. Raikes Management For Withhold 1.5 Elect Director James D. Sinegal Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5a Eliminate Supermajority Vote Requirement for Removal of Directors Management For For 5b Reduce Supermajority Vote Requirement to Amend Article Eight Governing Director Removal Management For For 6 Establish Tenure Limit for Directors Shareholder Against Against COVANCE INC. Meeting Date:FEB 18, 2015 Record Date:JAN 15, 2015 Meeting Type:SPECIAL Ticker:CVD Security ID:222816100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For COVIDIEN PLC Meeting Date:JAN 06, 2015 Record Date:NOV 21, 2014 Meeting Type:SPECIAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Special: Cancellation of Shares Management For For 3 Ordinary: Issuance of Shares Management For For 4 Special: Amendments to Articles Management For For 5 Ordinary: Reduction in Share Premium Account Management For For 6 Ordinary: Advisory Vote on Golden Parachutes Management For For COVIDIEN PLC Meeting Date:JAN 06, 2015 Record Date:NOV 21, 2014 Meeting Type:SPECIAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ordinary: Acquisition Management For For COVIDIEN PLC Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:SPECIAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Reduction of Share Premium Account Management For For 3 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 4 Amendment to Articles of Association Management For For 5 Creation of Distributable Reserves of New Medtronic Management For For 6 Advisory Vote on Golden Parachutes Management For For COVIDIEN PLC Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:COURT Ticker:COV Security ID:G2554F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CRANSWICK PLC Meeting Date:JUL 28, 2014 Record Date: Meeting Type:ANNUAL Ticker:CWK Security ID:G2504J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Remuneration Report (Advisory) Management For For 3 Remuneration Policy (Binding) Management For For 4 Allocation of Profits/Dividends Management For For 5 Elect Kate Allum Management For For 6 Elect Mark Bottomley Management For For 7 Elect Jim Brisby Management For For 8 Elect Adam Couch Management For For 9 Elect Martin Davey Management For For 10 Elect Steven Esom Management For For 11 Elect Mark Reckitt Management For For 12 Appointment of Auditor Management For For 13 Authority to Set Auditor's Fees Management For For 14 Authority to Issue Shares w/ Preemptive Rights Management For For 15 Authority to Issue Shares w/o Preemptive Rights Management For For 16 Authority to Issue Shares in Connection with a Rights Issue Management For For 17 Authority to Repurchase Shares Management For For 18 Amendment to the Long Term Incentive Plan Management For For 19 Authority to Set General Meeting Notice Period at 14 Days Management For Against CROWN CASTLE INTERNATIONAL CORP Meeting Date:MAY 29, 2015 Record Date: Meeting Type:ANNUAL Ticker:CCI Security ID:US22822V1017 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: P. ROBERT BARTOLO Management For For 1B. ELECTION OF DIRECTOR: CINDY CHRISTY Management For For 1C. ELECTION OF DIRECTOR: ARI Q. FITZGERALD Management For For 1D. ELECTION OF DIRECTOR: ROBERT E. GARRISON II Management For For 1E. ELECTION OF DIRECTOR: DALE N. HATFIELD Management For For 1F. ELECTION OF DIRECTOR: LEE W. HOGAN Management For For 1G. ELECTION OF DIRECTOR: JOHN P. KELLY Management For For 1H. ELECTION OF DIRECTOR: ROBERT F. MCKENZIE Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2015. Management For For 3. THE NON-BINDING, ADVISORY VOTE REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. THE NON-BINDING ADVISORY VOTE REGARDING THE FREQUENCY OF VOTING ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year 1 Year CROWN CASTLE INTERNATIONAL CORP. Meeting Date:NOV 19, 2014 Record Date:OCT 06, 2014 Meeting Type:SPECIAL Ticker:CCI Security ID:228227104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For CROWN CASTLE INTERNATIONAL CORP. Meeting Date:MAY 29, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:CCI Security ID:22822V200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director P. Robert Bartolo Management For For 1b Elect Director Cindy Christy Management For Against 1c Elect Director Ari Q. Fitzgerald Management For For 1d Elect Director Robert E. Garrison, II Management For For 1e Elect Director Dale N. Hatfield Management For Against 1f Elect Director Lee W. Hogan Management For For 1g Elect Director John P. Kelly Management For For 1h Elect Director Robert F. McKenzie Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year Three Years CYPRESS SEMICONDUCTOR CORPORATION Meeting Date:MAR 12, 2015 Record Date:FEB 05, 2015 Meeting Type:SPECIAL Ticker:CY Security ID:232806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Merger/Acquisition Management For For 2 Amendment to the 2013 Stock Plan Management For For CYPRESS SEMICONDUCTOR CORPORATION Meeting Date:MAY 15, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:CY Security ID:232806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect T.J. Rodgers Management For For 1.2 Elect W. Steve Albrecht Management For For 1.3 Elect Eric A. Benhamou Management For For 1.4 Elect Wilbert van den Hoek Management For For 1.5 Elect John H. Kispert Management For For 1.6 Elect H. Raymond Bingham Management For For 1.7 Elect O.C. Kwon Management For For 1.8 Elect Michael S. Wishart Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For DANAHER CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Ehrlich Management For For 1.2 Elect Director Linda Hefner Filler Management For For 1.3 Elect Director Thomas P. Joyce, Jr. Management For For 1.4 Elect Director Teri List-Stoll Management For For 1.5 Elect Director Walter G. Lohr, Jr. Management For For 1.6 Elect Director Mitchell P. Rales Management For For 1.7 Elect Director Steven M. Rales Management For For 1.8 Elect Director John T. Schwieters Management For For 1.9 Elect Director Alan G. Spoon Management For For 1.10 Elect Director Elias A. Zerhouni Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against DASSAULT AVIATION Meeting Date:MAY 20, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:AM Security ID:F24539102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Agreement with Airbus Group SAS Management For For 4 Advisory Vote on Compensation of Eric Trappier, Chairman and CEO Management For For 5 Advisory Vote on Compensation of Loik Segalen, Vice CEO Management For For 6 Approve Discharge of Directors Management For For 7 Approve Allocation of Income and Dividends of EUR 10 per Share Management For For 8 Ratify Appointment of Lucia Sinapi Thomas as Director Management For For 9 Reelect Serge Dassault as Director Management For For 10 Reelect Olivier Dassault as Director Management For For 11 Reelect Charles Edelstenne as Director Management For For 12 Reelect Eric Trappier as Director Management For For 13 Reelect Lucia Sinapi Thomas as Director Management For For 14 Amend Article 11 of Bylaws Re: Shareholding Disclosure Thresholds Management For For 15 Update Article 15 of Bylaws in Accordance with New Regulation Management For For 16 Amend Article 29 of Bylaws Re: Attendance to General Meetings Management For For 17 Amend Article 31 of Bylaws Re: Vote at General Meetings Management For For 18 Amend Article 37 of Bylaws Re: Payment of Dividends Management For For 19 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For DBV TECHNOLOGIES Meeting Date:JUN 23, 2015 Record Date:MAY 27, 2015 Meeting Type:ANNUAL Ticker:DBVT Security ID:23306J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Consolidated Accounts and Reports Management For For 3 Allocation of Losses Management For For 4 Related Party Transactions Management For For 5 Elect Chahra Louafi Management For For 6 Elect Daniel Soland Management For For 7 Directors' Fees Management For For 8 Authority to Repurchase Shares Management For For 9 Authority to Cancel Shares and Reduce Capital Management For For 10 Authority to Increase Capital Through Capitalizations Management For For 11 Authority to Issue Shares w/ Preemptive Rights Management For For 12 Authority to Issue Shares w/o Preemptive Rights Management For For 13 Authority to Issue Shares w/o Preemptive Rights Through Private Placement Management For For 14 Authority to Set the Offering Price of Shares Management For Against 15 Greenshoe Management For Against 16 Authority to Increase Capital in Consideration for Contributions in Kind Management For Against 17 Authority to Grant Warrants Management For For 18 Employee Stock Purchase Plan Management For For 19 Authority to Issue Performance Shares Management For For 20 Global Ceiling on Capital Increases Management For For 21 Amendments to Articles Regarding Voting Rights Management For For 22 Merger By Absorption of Phys Participations Management For For 23 Merger By Absorption of DBCS Participations Management For For 24 Capital Increase Associated with Merger by Absorption of Phys Participations Management For For 25 Capital Increase Associated with Merger by Absorption with DBCS Participations Management For For 26 Merger Premium Associated with the Merger by Absorption with Phys Participations Management For For 27 Merger Premium Associated with the Merger by Absorption with DBCS Participations Management For For 28 Share Cancellation Associated with the Merger by Absorption with Phys Participations Management For For 29 Share Cancel Associated with the Merger by Absorption with DBCS Participations Management For For 30 Article Amendment Associated with the Merger by Absorption with Phys Participations Management For For 31 Article Amendment Associated with the Merger by Absorption with DBCS Participations Management For For 32 Authorization of Legal Formalities Management For For DBV TECHNOLOGIES Meeting Date:JUN 23, 2015 Record Date:JUN 18, 2015 Meeting Type:MIX Ticker:DBVT Security ID:23306J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management None 2 Non-Voting Meeting Note Management None 3 Non-Voting Meeting Note Management None 4 Accounts and Reports Management For For 5 Consolidated Accounts and Reports Management For For 6 Allocation of Losses Management For For 7 Related Party Transactions Management For For 8 Elect Chahra Louafi Management For For 9 Elect Daniel Soland Management For For 10 Directors' Fees Management For For 11 Authority to Repurchase Shares Management For For 12 Authority to Cancel Shares and Reduce Capital Management For For 13 Authority to Increase Capital Through Capitalizations Management For For 14 Authority to Issue Shares w/ Preemptive Rights Management For For 15 Authority to Issue Shares w/o Preemptive Rights Management For For 16 Authority to Issue Shares w/o Preemptive Rights Through Private Placement Management For For 17 Authority to Set the Offering Price of Shares Management For For 18 Greenshoe Management For For 19 Authority to Increase Capital in Consideration for Contributions in Kind Management For For 20 Authority to Grant Warrants Management For For 21 Employee Stock Purchase Plan Management For For 22 Authority to Issue Performance Shares Management For For 23 Global Ceiling on Capital Increases Management For For 24 Amendments to Articles Regarding Voting Rights Management For For 25 Merger By Absorption of Phys Participations Management For For 26 Merger By Absorption of DBCS Participations Management For For 27 Capital Increase Associated with Merger by Absorption of Phys Participations Management For For 28 Capital Increase Associated with Merger by Absorption with DBCS Participations Management For For 29 Merger Premium Associated with the Merger by Absorption with Phys Participations Management For For 30 Merger Premium Associated with the Merger by Absorption with DBCS Participations Management For For 31 Share Cancellation Associated with the Merger by Absorption with Phys Participations Management For For 32 Share Cancel Associated with the Merger by Absorption with DBCS Participations Management For For 33 Article Amendment Associated with the Merger by Absorption with Phys Participations Management For For 34 Article Amendment Associated with the Merger by Absorption with DBCS Participations Management For For 35 Authorization of Legal Formalities Management For For DEALERTRACK TECHNOLOGIES, INC. Meeting Date:JUN 01, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:TRAK Security ID:242309102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Jason Chapnik Management For For 2 Elect James D. Foy Management For For 3 Elect Howard L. Tischler Management For For 4 Ratification of Auditor Management For For 5 Advisory Vote on Executive Compensation Management For For DEERE & COMPANY Meeting Date:FEB 25, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Charles O. Holliday, Jr. Management For For 1e Elect Director Dipak C. Jain Management For For 1f Elect Director Michael O. Johanns Management For For 1g Elect Director Clayton M. Jones Management For For 1h Elect Director Joachim Milberg Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director Gregory R. Page Management For For 1k Elect Director Thomas H. Patrick Management For For 1l Elect Director Sherry M. Smith Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For DELTA AIR LINES, INC. Meeting Date:JUN 25, 2015 Record Date:MAY 01, 2015 Meeting Type:ANNUAL Ticker:DAL Security ID:US2473617023 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: RICHARD H. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: EDWARD H. BASTIAN Management For For 1C. ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management For For 1D. ELECTION OF DIRECTOR: ROY J. BOSTOCK Management For For 1E. ELECTION OF DIRECTOR: JOHN S. BRINZO Management For For 1F. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1G. ELECTION OF DIRECTOR: DAVID G. DEWALT Management For For 1H. ELECTION OF DIRECTOR: THOMAS E. DONILON Management For For 1I. ELECTION OF DIRECTOR: WILLIAM H. EASTER III Management For For 1J. ELECTION OF DIRECTOR: MICKEY P. FORET Management For For 1K. ELECTION OF DIRECTOR: SHIRLEY C. FRANKLIN Management For For 1L. ELECTION OF DIRECTOR: DAVID R. GOODE Management For For 1M. ELECTION OF DIRECTOR: GEORGE N. MATTSON Management For For 1N. ELECTION OF DIRECTOR: DOUGLAS R. RALPH Management For For 1O. ELECTION OF DIRECTOR: SERGIO A.L. RIAL Management For For 1P. ELECTION OF DIRECTOR: KENNETH B. WOODROW Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS DELTA'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 4. A STOCKHOLDER PROPOSAL FOR SENIOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against Against DERMA SCIENCES INC. Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:DSCI Security ID:249827502 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Edward J. Quilty Management For For 1.2 Elect Srini Conjeevaram Management For For 1.3 Elect Stephen T. Wills Management For For 1.4 Elect Robert G. Moussa Management For For 1.5 Elect Bruce F. Wesson Management For For 1.6 Elect Brett D. Hewlett Management For For 1.7 Elect Amy Paul Management For For 1.8 Elect Samuel E. Navarro Management For For 2 Advisory Vote on Executive Compensation Management For Against 3 Ratification of Auditor Management For For 4 Transaction of Other Business Management For Against DERMA SCIENCES, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:DSCI Security ID:249827502 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Edward J. Quilty Management For For 1.2 Elect Srini Conjeevaram Management For For 1.3 Elect Stephen T. Wills Management For For 1.4 Elect Robert G. Moussa Management For Withhold 1.5 Elect Bruce F. Wesson Management For Withhold 1.6 Elect Brett D. Hewlett Management For For 1.7 Elect Amy Paul Management For For 1.8 Elect Samuel E. Navarro Management For For 2 Advisory Vote on Executive Compensation Management For Against 3 Ratification of Auditor Management For For 4 Transaction of Other Business Management For Against DIAGEO PLC Meeting Date:SEP 18, 2014 Record Date:AUG 12, 2014 Meeting Type:ANNUAL Ticker:DGE Security ID:25243Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Peggy Bruzelius as Director Management For For 6 Re-elect Laurence Danon as Director Management For For 7 Re-elect Lord Davies of Abersoch as Director Management For For 8 Re-elect Ho KwonPing as Director Management For For 9 Re-elect Betsy Holden as Director Management For For 10 Re-elect Dr Franz Humer as Director Management For For 11 Re-elect Deirdre Mahlan as Director Management For For 12 Re-elect Ivan Menezes as Director Management For For 13 Re-elect Philip Scott as Director Management For For 14 Elect Nicola Mendelsohn as Director Management For For 15 Elect Alan Stewart as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Approve 2014 Long Term Incentive Plan Management For For DIAMOND FOODS, INC. Meeting Date:JAN 13, 2015 Record Date: Meeting Type:ANNUAL Ticker:DMND Security ID:US2526031057 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: ALISON DAVIS Management For For 1.2 ELECTION OF DIRECTOR: BRIAN J. DRISCOLL Management For For 1.3 ELECTION OF DIRECTOR: NIGEL A. REES Management For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING JULY 31, 2015. Management For For 3. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS ("SAY-ON-PAY"). Management For For 4. APPROVE DIAMOND'S 2015 EQUITY INCENTIVE PLAN. Management For For DIGITALGLOBE, INC. Meeting Date:MAY 26, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne J. Decyk Management For For 1b Elect Director Martin C. Faga Management For For 1c Elect Director Lawrence A. Hough Management For For 1d Elect Director Warren C. Jenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DIRECTV Meeting Date:SEP 25, 2014 Record Date:JUL 29, 2014 Meeting Type:SPECIAL Ticker:DTV Security ID:25490A309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For DISH NETWORK CORPORATION Meeting Date:OCT 30, 2014 Record Date:SEP 10, 2014 Meeting Type:ANNUAL Ticker:DISH Security ID:25470M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George R. Brokaw Management For For 1.2 Elect Director Joseph P. Clayton Management For For 1.3 Elect Director James DeFranco Management For For 1.4 Elect Director Cantey M. Ergen Management For For 1.5 Elect Director Charles W. Ergen Management For For 1.6 Elect Director Steven R. Goodbarn Management For For 1.7 Elect Director Charles M. Lillis Management For For 1.8 Elect Director Afshin Mohebbi Management For For 1.9 Elect Director David K. Moskowitz Management For For 1.10 Elect Director Tom A. Ortolf Management For For 1.11 Elect Director Carl E. Vogel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against DOMINO'S PIZZA, INC. Meeting Date:APR 21, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:DPZ Security ID:25754A201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Brandon Management For For 1.2 Elect Director Diana F. Cantor Management For For 1.3 Elect Director Richard L. Federico Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Include Vegan Options on Menu Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against Against DRESSER-RAND GROUP INC. Meeting Date:NOV 20, 2014 Record Date:OCT 22, 2014 Meeting Type:SPECIAL Ticker:DRC Security ID:261608103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For DSV A/S Meeting Date:MAR 12, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:DSV Security ID:K3013J154 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management N/A N/A 2 Non-Voting Meeting Note Management N/A N/A 3 Non-Voting Meeting Note Management N/A N/A 4 Non-Voting Meeting Note Management N/A N/A 5 Non-Voting Agenda Item Management N/A N/A 6 Accounts and Reports Management For For 7 Remuneration and Nomination Committee Fees Management For For 8 Directors' Fees Management For For 9 Allocation of Profits/Dividends Management For For 10 Elect Kurt K. Larsen Management For For 11 Elect Annette Sadolin Management For For 12 Elect Birgit W. Norgaard Management For For 13 Elect Thomas Plenborg Management For For 14 Elect Robert Steen Kledal Management For For 15 Elect Jorgen Moller Management For For 16 Appointment of Auditor Management For For 17 Amendments to Remuneration Guidelines Management For For 18 Authority to Cancel Shares and Reduce Capital Management For For 19 Authority to Repurchase Shares Management For For 20 Authority to Issue Convertible Debt Instruments and Warrants Management For For 21 Amendments to Articles Regarding Retirement Age Management For For 22 Amendments to Articles Regarding Corporate Language Management For For 23 Non-Voting Agenda Item Management N/A N/A DYAX CORP Meeting Date:MAY 12, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:DYAX Security ID:26746000000000 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Ron Cohen Management For For 1.2 Elect David J. McLachlan Management For For 1.3 Elect Pablo Pucci Management For For 2 Ratification of Auditor Management For For EBAY INC. Meeting Date:MAY 01, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:EBAY Security ID:278642103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Fred D. Anderson Management For For 2 Elect Anthony J. Bates Management For For 3 Elect Edward W. Barnholt Management For For 4 Elect Jonathan Christodoro Management For For 5 Elect Scott D. Cook Management For For 6 Elect John J. Donahoe Management For For 7 Elect David Dorman Management For For 8 Elect Bonnie S. Hammer Management For For 9 Elect Gail J. McGovern Management For For 10 Elect Kathleen C. Mitic Management For For 11 Elect David M. Moffett Management For For 12 Elect Pierre M. Omidyar Management For For 13 Elect Thomas J. Tierney Management For For 14 Elect Perry M. Traquina Management For For 15 Elect Frank D. Yeary Management For For 16 Advisory Vote on Executive Compensation Management For For 17 Amendment to Incentive Plan Management For For 18 Ratification of Auditor Management For For 19 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against 20 Shareholder Proposal Regarding Proxy Access Shareholder Against Against 21 Shareholder Proposal Regarding Gender Pay Equity Report Shareholder Against Against ECOLAB INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas M. Baker, Jr. Management For For 1.2 Elect Director Barbara J. Beck Management For For 1.3 Elect Director Leslie S. Biller Management For For 1.4 Elect Director Carl M. Casale Management For For 1.5 Elect Director Stephen I. Chazen Management For For 1.6 Elect Director Jeffrey M. Ettinger Management For For 1.7 Elect Director Jerry A. Grundhofer Management For For 1.8 Elect Director Arthur J. Higgins Management For For 1.9 Elect Director Joel W. Johnson Management For For 1.10 Elect Director Michael Larson Management For For 1.11 Elect Director Jerry W. Levin Management For For 1.12 Elect Director Robert L. Lumpkins Management For For 1.13 Elect Director Tracy B. McKibben Management For For 1.14 Elect Director Victoria J. Reich Management For For 1.15 Elect Director Suzanne M. Vautrinot Management For For 1.16 Elect Director John J. Zillmer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against EDENRED SA Meeting Date:APR 30, 2015 Record Date:APR 27, 2015 Meeting Type:MIX Ticker:EDEN Security ID:F3192L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management N/A N/A 2 Non-Voting Meeting Note Management N/A N/A 3 Non-Voting Meeting Note Management N/A N/A 4 Accounts and Reports; Non Tax-Deductible Expenses Management For For 5 Consolidated Accounts and Reports Management For For 6 Allocation of Profits/Dividends Management For For 7 Scrip Dividend Management For For 8 Remuneration of Jacques Stern, Chairman and CEO Management For For 9 Authority to Repurchase Shares Management For For 10 Authority to Cancel Shares and Reduce Share Capital Management For For 11 Authority to Issue Performance Shares Management For For 12 Amendments to Articles Management For For 13 Authorization of Legal Formalities Management For For ELI LILLY AND COMPANY Meeting Date:MAY 04, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Katherine Baicker Management For For 1.1b Elect Director J. Erik Fyrwald Management For For 1.1c Elect Director Ellen R. Marram Management For For 1.1d Elect Director Jackson P. Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ENDO INTERNATIONAL PLC Meeting Date:JUN 09, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:ENDP Security ID:G30401106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roger H. Kimmel Management For For 1b Elect Director Rajiv De Silva Management For For 1c Elect Director Shane M. Cooke Management For For 1d Elect Director Arthur J. Higgins Management For For 1e Elect Director Nancy J. Hutson Management For For 1f Elect Director Michael Hyatt Management For For 1g Elect Director William P. Montague Management For For 1h Elect Director Jill D. Smith Management For For 1i Elect Director William F. Spengler Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For EPAM SYSTEMS INC. Meeting Date:JUN 11, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:EPAM Security ID:29414B104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Arkadiy Dobkin Management For For 1.2 Elect Robert E. Segert Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year 5 Approval of 2015 Long-Term Incentive Plan Management For Against EQUIFAX INC. Meeting Date:MAY 01, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:EFX Security ID:294429105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect James E. Copeland, Jr. Management For For 2 Elect Robert D. Daleo Management For For 3 Elect Walter W. Driver, Jr. Management For For 4 Elect Mark L. Feidler Management For For 5 Elect L. Phillip Humann Management For For 6 Elect Robert D. Marcus Management For For 7 Elect Siri S. Marshall Management For For 8 Elect John A. McKinley Management For For 9 Elect Richard F. Smith Management For For 10 Elect Mark B. Templeton Management For For 11 Ratification of Auditor Management For For 12 Advisory Vote on Executive Compensation Management For For EQUITY COMMONWEALTH Meeting Date:JUN 16, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:EQC Security ID:294628102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sam Zell Management For For 1.2 Elect Director James S. Corl Management For For 1.3 Elect Director Martin L. Edelmen Management For For 1.4 Elect Director Edward A. Glickman Management For For 1.5 Elect Director David Helfand Management For For 1.6 Elect Director Peter Linneman Management For For 1.7 Elect Director James L. Lozier, Jr. Management For For 1.8 Elect Director Mary Jane Robertson Management For For 1.9 Elect Director Kenneth Shea Management For For 1.10 Elect Director Gerald A. Spector Management For For 1.11 Elect Director James A. Star Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For EUROCASTLE INVESTMENT LIMITED Meeting Date:JUN 17, 2015 Record Date:JUN 15, 2015 Meeting Type:ANNUAL Ticker:ECT Security ID:G3222A122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Keith Dorrian as a Director Management For For 2 Re-elect Randal Nardone as a Director Management For For 3 Reappoint BDO LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For EURONAV NV Meeting Date:MAY 13, 2015 Record Date:APR 29, 2015 Meeting Type:ANNUAL Ticker:EURN Security ID:B38564108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Remuneration Report Management For For 3 Adopt Financial Statements Management For For 4 Approve Allocation of Income and Dividends of USD 0.25 per Share Management For For 5.1 Approve Discharge of Directors Management For For 5.2 Approve Discharge of Auditors Management For For 6.1 Reelect William thomson as Director Management For For 6.2 Elect Ceres Investments Limited Represented by Peter G. Livanos as Director Management For For 6.3 Elect Anne-Helene Monsellato as Independent Director Management For For 6.4 Elect Ludovic Saverys as Director Management For For 7 Reelect KPMG as Auditors Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Auditors' Remuneration at EUR 575.000 per Annum Management For For 10 Approve Change-In-Control Agreement in LTI Plan Management For For 11 Transact Other Business Management None None EURONAV NV Meeting Date:MAY 13, 2015 Record Date:APR 29, 2015 Meeting Type:SPECIAL Ticker:EURN Security ID:B38564108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Receive Special Board Report Re: Use of Authorized Capital Management None None 1.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 1.3 Authorize Board to Issue Shares in the Event of a Public Tender Offer or Share Exchange Offer and Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 2 Amend Article 9 Re: Shareholder's Register in Electronic Form Management For For 3 Delete Article 10 second Paragraph of Dutch Version of Bylaws Management For For 4 Authorize Board to Repurchase Shares in the Event of a Serious and Imminent Harm Management For For 5 Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares under Item 5 Management For For 7.1 Authorize Board to Reissue Repurchased Shares in the Event of a Serious and Imminent Harm Management For For 7.2 Authorize Direct Subsidiaries to Reissue Repurchased Shares in the Event of a Serious and Imminent Harm Management For For 8 Amend Article 17 to Cap Maximum Number of Directors at 12 Management For For 9 Amend Article 20 Re: Board Committees Management For For 10 Amend Article 21 Re: Board Meetings Management For For 11 Amend Article 34 Following Double Listing of the Company Shares on the New York Stock Exchange Management For For 12 Amend Article 36 Re: Proxy Voting Management For For 13 Amend Article 45 Re: Applicability and Expiry of Former Capital Authorizations Management For For 14 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For EURONAV NV Meeting Date:MAY 13, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:EURN Security ID:B38564108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Receive Special Board Report Re: Use of Authorized Capital Management None None 1.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 1.3 Authorize Board to Issue Shares in the Event of a Public Tender Offer or Share Exchange Offer and Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 2 Amend Article 9 Re: Shareholder's Register in Electronic Form Management For For 3 Delete Article 10 second Paragraph of Dutch Version of Bylaws Management For For 4 Authorize Board to Repurchase Shares in the Event of a Serious and Imminent Harm Management For For 5 Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares under Item 5 Management For For 7.1 Authorize Board to Reissue Repurchased Shares in the Event of a Serious and Imminent Harm Management For For 7.2 Authorize Direct Subsidiaries to Reissue Repurchased Shares in the Event of a Serious and Imminent Harm Management For For 8 Amend Article 17 to Cap Maximum Number of Directors at 12 Management For For 9 Amend Article 20 Re: Board Committees Management For For 10 Amend Article 21 Re: Board Meetings Management For For 11 Amend Article 34 Following Double Listing of the Company Shares on the New York Stock Exchange Management For For 12 Amend Article 36 Re: Proxy Voting Management For For 13 Amend Article 45 Re: Applicability and Expiry of Former Capital Authorizations Management For For 14 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Remuneration Report Management For For 3 Adopt Financial Statements Management For For 4 Approve Allocation of Income and Dividends of USD 0.25 per Share Management For For 5.1 Approve Discharge of Directors Management For For 5.2 Approve Discharge of Auditors Management For For 6.1 Reelect William thomson as Director Management For For 6.2 Elect Ceres Investments Limited Represented by Peter G. Livanos as Director Management For For 6.3 Elect Anne-Helene Monsellato as Independent Director Management For For 6.4 Elect Ludovic Saverys as Director Management For For 7 Reelect KPMG as Auditors Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Auditors' Remuneration at EUR 575.000 per Annum Management For For 10 Approve Change-In-Control Agreement in LTI Plan Management For For 11 Transact Other Business Management None None EURONAV NV Meeting Date:MAY 13, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:EURN Security ID:B38564124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Receive Special Board Report Re: Use of Authorized Capital Management None None 1.2 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 1.3 Authorize Board to Issue Shares in the Event of a Public Tender Offer or Share Exchange Offer and Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 2 Amend Article 9 Re: Shareholder's Register in Electronic Form Management For For 3 Delete Article 10 second Paragraph of Dutch Version of Bylaws Management For For 4 Authorize Board to Repurchase Shares in the Event of a Serious and Imminent Harm Management For For 5 Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares under Item 5 Management For For 7.1 Authorize Board to Reissue Repurchased Shares in the Event of a Serious and Imminent Harm Management For For 7.2 Authorize Direct Subsidiaries to Reissue Repurchased Shares in the Event of a Serious and Imminent Harm Management For For 8 Amend Article 17 to Cap Maximum Number of Directors at 12 Management For For 9 Amend Article 20 Re: Board Committees Management For For 10 Amend Article 21 Re: Board Meetings Management For For 11 Amend Article 34 Following Double Listing of the Company Shares on the New York Stock Exchange Management For For 12 Amend Article 36 Re: Proxy Voting Management For For 13 Amend Article 45 Re: Applicability and Expiry of Former Capital Authorizations Management For For 14 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Remuneration Report Management For For 3 Adopt Financial Statements Management For For 4 Approve Allocation of Income and Dividends of USD 0.25 per Share Management For For 5.1 Approve Discharge of Directors Management For For 5.2 Approve Discharge of Auditors Management For For 6.1 Reelect William thomson as Director Management For For 6.2 Elect Ceres Investments Limited Represented by Peter G. Livanos as Director Management For For 6.3 Elect Anne-Helene Monsellato as Independent Director Management For For 6.4 Elect Ludovic Saverys as Director Management For For 7 Reelect KPMG as Auditors Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Auditors' Remuneration at EUR 575.000 per Annum Management For For 10 Approve Change-In-Control Agreement in LTI Plan Management For For 11 Transact Other Business Management None None EVERTEC, INC Meeting Date:MAY 29, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:EVTC Security ID:30040P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Frank G. D'Angelo Management For For 2 Elect Morgan M. Schuessler, Jr. Management For For 3 Elect Olga Botero Management For For 4 Elect Jorge Junquera Management For For 5 Elect Teresita Loubriel Management For For 6 Elect Nestor O. Rivera Management For For 7 Elect Alan H. Schumacher Management For For 8 Elect Brian J. Smith Management For For 9 Elect Thomas W. Swidarski Management For For 10 Ratification of Auditor Management For For 11 Advisory Vote on Executive Compensation Management For For 12 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year EXLSERVICE HOLDINGS, INC. Meeting Date:JUN 19, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:EXLS Security ID:302081104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Deborah L. Kerr Management For For 1.2 Elect Mohanbir Sawhney Management For For 1.3 Elect Garen K. Staglin Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Amendment and Approval of the 2006 Omnibus Award Plan Management For For EXPEDIA, INC. Meeting Date:JUN 16, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:EXPE Security ID:30212P303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect A. George Battle Management For For 1.2 Elect Pamela L. Coe Management For For 1.3 Elect Barry Diller Management For For 1.4 Elect Jonathan L. Dolgen Management For For 1.5 Elect Craig A. Jacobson Management For For 1.6 Elect Victor A. Kaufman Management For For 1.7 Elect Peter M. Kern Management For For 1.8 Elect Dara Khosrowshahi Management For For 1.9 Elect John C. Malone Management For For 1.1 Elect Jose Antonio Tazon Garcia Management For For 2 Amendment to the 2005 Stock and Incentive Plan Management For For 3 Ratification of Auditor Management For For EXPERIAN PLC Meeting Date:JUL 16, 2014 Record Date: Meeting Type:ANNUAL Ticker:EXPN Security ID:G32655105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Remuneration Report (Advisory) Management For Against 3 Remuneration Policy (Advisory Non-UK Issuer) Management For For 4 Elect Jan Babiak Management For For 5 Elect Fabiola Arredondo Management For For 6 Elect Brian Cassin Management For For 7 Elect Roger Davis Management For For 8 Elect Alan W. Jebson Management For For 9 Elect Deirdre Mahlan Management For For 10 Elect Don Robert Management For For 11 Elect George Rose Management For For 12 Elect Judith A. Sprieser Management For For 13 Elect Paul A. Walker Management For For 14 Appointment of Auditor Management For For 15 Authority to Set Auditor's Fees Management For For 16 Authority to Issue Shares w/ Preemptive Rights Management For For 17 Authority to Issue Shares w/o Preemptive Rights Management For For 18 Authority to Repurchase Shares Management For For F5 NETWORKS, INC. Meeting Date:MAR 12, 2015 Record Date:JAN 06, 2015 Meeting Type:ANNUAL Ticker:FFIV Security ID:315616102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect A. Gary Ames Management For For 2 Elect Sandra Bergeron Management For For 3 Elect Jonathan Chadwick Management For For 4 Elect Michael Dreyer Management For For 5 Elect Peter Klein Management For For 6 Elect Stephen Smith Management For For 7 Amendment to the 2014 Incentive Plan Management For For 8 Amendment to the Employee Stock Purchase Plan Management For For 9 Ratification of Auditor Management For For 10 Advisory Vote on Executive Compensation Management For For FACTSET RESEARCH SYSTEMS INC. Meeting Date:DEC 16, 2014 Record Date:OCT 20, 2014 Meeting Type:ANNUAL Ticker:FDS Security ID:303075105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Robin A. Abrams Management For For 2 Elect Michael F. DiChristina Management For For 3 Elect Walter F. Siebecker Management For For 4 Ratification of Auditor Management For For 5 Advisory Vote on Executive Compensation Management For For 6 Amendment to the 2008 Employee Stock Purchase Plan Management For For FAMILY DOLLAR STORES, INC. Meeting Date:JAN 22, 2015 Record Date:OCT 30, 2014 Meeting Type:PROXY CONTEST Ticker:FDO Security ID:307000109 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1 Approve Merger Agreement Management Against Did Not Vote 2 Advisory Vote on Golden Parachutes Management Against Did Not Vote 3 Adjourn Meeting Management Against Did Not Vote FEDEX CORPORATION Meeting Date:SEP 29, 2014 Record Date:AUG 04, 2014 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director John A. Edwardson Management For For 1.3 Elect Director Marvin R. Ellison Management For For 1.4 Elect Director Kimberly A. Jabal Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director Gary W. Loveman Management For For 1.7 Elect Director R. Brad Martin Management For For 1.8 Elect Director Joshua Cooper Ramo Management For For 1.9 Elect Director Susan C. Schwab Management For For 1.10 Elect Director Frederick W. Smith Management For For 1.11 Elect Director David P. Steiner Management For For 1.12 Elect Director Paul S. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Adopt Proxy Access Right Shareholder Against Against 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Adopt Policy Prohibiting Hedging and Pledging Transactions Shareholder Against For 7 Adopt Policy Prohibiting Tax Payments on Restricted Stock Awards Shareholder Against For 8 Report on Political Contributions Shareholder Against For FIRST SOLAR, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:FSLR Security ID:336433107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael J. Ahearn Management For For 1.2 Elect Sharon L. Allen Management For For 1.3 Elect Richard D. Chapman Management For For 1.4 Elect George A. Hambro Management For For 1.5 Elect James A. Hughes Management For For 1.6 Elect Craig Kennedy Management For For 1.7 Elect James F. Nolan Management For For 1.8 Elect William J. Post Management For For 1.9 Elect J. Thomas Presby Management For For 1.1 Elect Paul H. Stebbins Management For Withhold 1.11 Elect Michael T. Sweeney Management For For 2 Ratification of Auditor Management For For 3 Approval of 2015 Omnibus Incentive Compensation Plan Management For For FLEETCOR TECHNOLOGIES, INC. Meeting Date:JUN 10, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:FLT Security ID:339041105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew B. Balson Management For Withhold 1.2 Elect Director Mark A. Johnson Management For Withhold 1.3 Elect Director Jeffrey S. Sloan Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against For FMC CORPORATION Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:FMC Security ID:302491303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Eduardo E. Cordeiro Management For For 1.1b Elect Director G. Peter D'Aloia Management For For 1.1c Elect Director C. Scott Greer Management For For 1.1d Elect Director K'Lynne Johnson Management For For 1.1e Elect Director Paul J. Norris Management For For 1.1f Elect Director William H. Powell Management For For 1.1g Elect Director Vincent R. Volpe, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FOREST OIL CORPORATION Meeting Date:NOV 20, 2014 Record Date:OCT 03, 2014 Meeting Type:SPECIAL Ticker:FST Security ID:346091705 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Change Company Name Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Omnibus Stock Plan Management For For 6 Adjourn Meeting Management For For FORRESTER RESEARCH, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:FORR Security ID:346563109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert M. Galford Management For For 1.2 Elect Gretchen Teichgraeber Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For FORTUNE BRANDS HOME & SECURITY, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:FBHS Security ID:34964C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ann F. Hackett Management For For 1b Elect Director John G. Morikis Management For For 1c Elect Director Ronald V. Waters, III Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FOSTER WHEELER AG Meeting Date:JUL 10, 2014 Record Date:JUN 10, 2014 Meeting Type:SPECIAL Ticker:FWLT Security ID:H27178104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tarun Bafna Management For For 1.2 Elect Director Samir Y. Brikho Management For For 1.3 Elect Director Ian P. McHoul Management For For 2 Elect Ian P. McHoul as Board Chairman Management For For 3.1 Elect Tarun Bafna to Compensation and Executive Development Committee Management For Against 3.2 Elect Samir Y. Brikho to Compensation and Executive Development Committee Management For Against 3.3 Elect Ian P. McHoul to Compensation and Executive Development Committee Management For Against 4 Amend Articles Management For For 5 Additional and/or Counter-proposals Presented At the Meeting Management For Against FREESCALE SEMICONDUCTOR LTD. Meeting Date:MAY 06, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:FSL Security ID:G3727Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Krishnan Balasubramanian Management For For 1.2 Elect Chinh E. Chu Management For For 1.3 Elect D. Mark Durcan Management For For 1.4 Elect Daniel J. Heneghan Management For For 1.5 Elect Thomas H. Lister Management For For 1.6 Elect Gregg A. Lowe Management For For 1.7 Elect Joanne M. Maguire Management For For 1.8 Elect John W. Marren Management For For 1.9 Elect James A. Quella Management For For 1.1 Elect Peter Smitham Management For For 1.11 Elect Gregory L. Summe Management For For 1.12 Elect Claudius E. Watts IV Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Amendment to the 2011 Incentive Plan Management For For FTI CONSULTING, INC. Meeting Date:JUN 03, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:FCN Security ID:302941109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Brenda J. Bacon Management For For 2 Elect Mark S. Bartlett Management For For 3 Elect Claudio Costamagna Management For For 4 Elect James W. Crownover Management For For 5 Elect Vernon Ellis Management For For 6 Elect Nicholas C. Fanandakis Management For For 7 Elect Steven H. Gunby Management For For 8 Elect Gerard E. Holthaus Management For For 9 Amendment to the 2009 Omnibus Incentive Compensation Plan Management For For 10 Approval of the Performance Goals Under the 2009 Omnibus Incentive Compensation Plan Management For For 11 Ratification of Auditor Management For For 12 Advisory Vote on Executive Compensation Management For For GARTNER, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:IT Security ID:366651107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Michael J. Bingle Management For For 2 Elect Richard J. Bressler Management For For 3 Elect Raul E. Cesan Management For For 4 Elect Karen E. Dykstra Management For For 5 Elect Anne Sutherland Fuchs Management For For 6 Elect William O. Grabe Management For For 7 Elect Eugene A. Hall Management For For 8 Elect Stephen G. Pagliuca Management For For 9 Elect James C. Smith Management For For 10 Advisory Vote on Executive Compensation Management For For 11 Ratification of Auditor Management For For GENERAL ELECTRIC COMPANY Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director W. Geoffrey Beattie Management For For A2 Elect Director John J. Brennan Management For For A3 Elect Director James I. Cash, Jr. Management For For A4 Elect Director Francisco D'Souza Management For For A5 Elect Director Marijn E. Dekkers Management For For A6 Elect Director Susan J. Hockfield Management For For A7 Elect Director Jeffrey R. Immelt Management For For A8 Elect Director Andrea Jung Management For For A9 Elect Director Robert W. Lane Management For For A10 Elect Director Rochelle B. Lazarus Management For For A11 Elect Director James J. Mulva Management For For A12 Elect Director James E. Rohr Management For For A13 Elect Director Mary L. Schapiro Management For For A14 Elect Director Robert J. Swieringa Management For For A15 Elect Director James S. Tisch Management For For A16 Elect Director Douglas A. Warner, III Management For For B1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B2 Ratify KPMG LLP as Auditors Management For For C1 Provide for Cumulative Voting Shareholder Against Against C2 Provide Right to Act by Written Consent Shareholder Against Against C3 Select One Director from Ranks of Retirees Shareholder Against Against C4 Adopt Holy Land Principles Shareholder Against Against C5 Pro-rata Vesting on Equity Plans Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 09, 2015 Record Date: Meeting Type:ANNUAL Ticker:GM Security ID:US37045V1008 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: JOSEPH J. ASHTON Management For For 1B. ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1C. ELECTION OF DIRECTOR: STEPHEN J. GIRSKY Management For For 1D. ELECTION OF DIRECTOR: LINDA R. GOODEN Management For For 1E. ELECTION OF DIRECTOR: JOSEPH JIMENEZ, JR. Management For For 1F. ELECTION OF DIRECTOR: KATHRYN V. MARINELLO Management For For 1G. ELECTION OF DIRECTOR: MICHAEL G. MULLEN Management For For 1H. ELECTION OF DIRECTOR: JAMES J. MULVA Management For For 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1J. ELECTION OF DIRECTOR: THOMAS M. SCHOEWE Management For For 1K. ELECTION OF DIRECTOR: THEODORE M. SOLSO Management For For 1L. ELECTION OF DIRECTOR: CAROL M. STEPHENSON Management For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS GM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. INDEPENDENT BOARD CHAIRMAN Shareholder Against Against 5. CUMULATIVE VOTING Shareholder Against Against GENFIT Meeting Date:FEB 24, 2015 Record Date:FEB 19, 2015 Meeting Type:MIX Ticker:GNFT FP Security ID:F43738107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management None 2 Non-Voting Meeting Note Management None 3 Non-Voting Meeting Note Management None 4 Authority to Repurchase Shares Management For For GENFIT Meeting Date:FEB 24, 2015 Record Date:FEB 19, 2015 Meeting Type:MIX Ticker:GNFT FP Security ID:F43738107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 5 Authority to Issue Shares w/ Preemptive Rights Management For For 6 Authority to Issue Shares w/o Preemptive Rights Management For Against 7 Authority to Issue Shares and/or Convertible Securities Through Private Placement Management For Against 8 Authority to Set Offering Price of Shares Management For For 9 Greenshoe Management For For 10 Authority to Issue Shares through Private Placements to Qualified Institutional Investors Management For For 11 Authority to Increase Capital in Consideration for Contributions in Kind Management For For 12 Authority to Increase Capital in Case of Exchange Offer Management For For 13 Authority to Issue Warrants (Supervisory Board Members and Consultants) Management For For 14 Authority to Warrants to Employees and Corporate Officers of the Company and its Subsidiaries Management For Against 15 Employee Stock Purchase Plan Management For For 16 Global Ceiling on Capital Increases Management For For 17 Authority to Cancel Shares and Reduce Capital Management For For 18 Authorization of Legal Formalities Management For For GENMARK DIAGNOSTICS INC Meeting Date:MAY 28, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:GNMK Security ID:372309104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Hany Massarany Management For For 1.2 Elect Kevin C. O'Boyle Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For GENPACT LIMITED Meeting Date:MAY 13, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:G Security ID:G3922B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect N.V. Tyagarajan Management For For 2 Elect Robert G. Scott Management For For 3 Elect Amit Chandra Management For For 4 Elect Laura Conigliaro Management For For 5 Elect David Humphrey Management For For 6 Elect James C. Madden Management For For 7 Elect Alex Mandl Management For For 8 Elect Mark Nunnelly Management For For 9 Elect Hanspeter Spek Management For For 10 Elect Mark Verdi Management For For 11 Ratification of Auditor Management For For GENUINE PARTS COMPANY Meeting Date:APR 27, 2015 Record Date: Meeting Type:ANNUAL Ticker:GPC Security ID:US3724601055 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR DR. MARY B. BULLOCK Management For For 1.2 DIRECTOR PAUL D. DONAHUE Management For For 1.3 DIRECTOR JEAN DOUVILLE Management For For 1.4 DIRECTOR GARY P. FAYARD Management For For 1.5 DIRECTOR THOMAS C. GALLAGHER Management For For 1.6 DIRECTOR JOHN R. HOLDER Management For For 1.7 DIRECTOR JOHN D. JOHNS Management For For 1.8 DIRECTOR R.C. LOUDERMILK, JR. Management For For 1.9 DIRECTOR WENDY B. NEEDHAM Management For For 1.10 DIRECTOR JERRY W. NIX Management For For 1.11 DIRECTOR GARY W. ROLLINS Management For For 1.12 DIRECTOR E.JENNER WOOD III Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF 2015 INCENTIVE PLAN. Management For For 4. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For GIANT INTERACTIVE GROUP INC. Meeting Date:JUL 14, 2014 Record Date:JUN 16, 2014 Meeting Type:SPECIAL Ticker:GA Security ID:374511103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement and Plan Management For For 2 Approve Authorization of the Directors to Handle All Matters Related to the Merger Agreement Management For For 3 Approve Authorization of Chairman of the Meeting to Adjourn or Postpone the Meeting to Allow the Company to Solicit Additional Proxies to Pass the Special Resolutions Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect John F. Cogan Management For For 2 Elect Etienne F. Davignon Management For For 3 Elect Carla A. Hills Management For For 4 Elect Kevin E. Lofton Management For For 5 Elect John W. Madigan Management For For 6 Elect John C. Martin Management For For 7 Elect Nicholas G. Moore Management For For 8 Elect Richard J. Whitley Management For For 9 Elect Gayle E. Wilson Management For For 10 Elect Per Wold-Olsen Management For For 11 Ratification of Auditor Management For For 12 Amendment to the Employee Stock Purchase Plans Management For For 13 Advisory Vote on Executive Compensation Management For For 14 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against 16 Shareholder Proposal Regarding Sustainability Report Shareholder Against Against 17 Shareholder Proposal Regarding Drug Pricing Report Shareholder Against Against GILEAD SCIENCES, INC. Meeting Date:MAY 06, 2015 Record Date: Meeting Type:ANNUAL Ticker:GILD Security ID:US3755581036 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: JOHN F. COGAN Management For For 1B. ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON Management For For 1C. ELECTION OF DIRECTOR: CARLA A. HILLS Management For For 1D. ELECTION OF DIRECTOR: KEVIN E. LOFTON Management For For 1E. ELECTION OF DIRECTOR: JOHN W. MADIGAN Management For For 1F. ELECTION OF DIRECTOR: JOHN C. MARTIN Management For For 1G. ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1H. ELECTION OF DIRECTOR: RICHARD J. WHITLEY Management For For 1I. ELECTION OF DIRECTOR: GAYLE E. WILSON Management For For 1J. ELECTION OF DIRECTOR: PER WOLD-OLSEN Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE AN AMENDMENT AND RESTATEMENT TO GILEAD'S EMPLOYEE STOCK PURCHASE PLAN AND INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 5. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against Against 6. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Shareholder Against Against 7. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT GILEAD ISSUE AN ANNUAL SUSTAINABILITY REPORT. Shareholder Against Against 8. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD REPORT ON CERTAIN RISKS TO GILEAD FROM RISING PRESSURE TO CONTAIN U.S. SPECIALTY DRUG PRICES. Shareholder Against Against GLAXOSMITHKLINE PLC Meeting Date:DEC 18, 2014 Record Date:NOV 18, 2014 Meeting Type:SPECIAL Ticker:GSK Security ID:37733W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transaction by the Company with Novartis AG Management For For GLOBAL PAYMENTS INC. Meeting Date:NOV 19, 2014 Record Date:SEP 12, 2014 Meeting Type:ANNUAL Ticker:GPN Security ID:37940X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jeffrey S. Sloan Management For For 1.2 Elect John G. Bruno Management For For 1.3 Elect Michael W. Trapp Management For For 1.4 Elect Gerald J. Wilkins Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For GLOBALSTAR, INC. Meeting Date:MAY 28, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:GSAT Security ID:378973408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William A. Hasler Management For For 1.2 Elect Director James Monroe, III Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Other Business Management For For GLOBANT SA Meeting Date:MAY 04, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:GLOB Security ID:L44385109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Consolidated Accounts and Reports (2013) Management For For 2 Consolidated Accounts and Reports (2014) Management For For 3 Accounts and Reports Management For For 4 Allocation of Losses Management For For 5 Ratification of Board Acts Management For For 6 Directors' Excess Fees Management For Against 7 Directors' Fees Management For For 8 Appointment of Auditor (Unconsolidated) Management For For 9 Appointment of Auditor (Consolidated) Management For For 10 Elect Francisco Alvarez-Demalde Management For For 11 Elect Bradford Eric Bernstein Management For For 12 Elect Philip A. Odeen Management For For 13 Elect David J. Moore Management For For 14 Increase in Authorized Capital Management For For GOLAR LNG LIMITED Meeting Date:SEP 19, 2014 Record Date: Meeting Type:ANNUAL Ticker:GLNG Security ID:BMG9456A1009 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 TO RE-ELECT JOHN FREDRIKSEN AS A DIRECTOR OF THE COMPANY. Management For For 2 TO RE-ELECT KATE BLANKENSHIP AS A DIRECTOR OF THE COMPANY. Management For For 3 TO RE-ELECT HANS PETTER AAS AS A DIRECTOR OF THE COMPANY. Management For For 4 TO RE-ELECT TOR OLAV TROIM AS A DIRECTOR OF THE COMPANY. Management For For 5 TO RE-ELECT GEORGINA E. SOUSA AS A DIRECTOR OF THE COMPANY. Management For For 6 TO APPROVE THE INCREASE OF THE COMPANY'S AUTHORISED SHARE CAPITAL FROM US$100,000,000.00 DIVIDED INTO 100,000,$1.00 PAR VALUE EACH TO US$150,000,,000,$1.00 PAR VALUE EACH BY THE C Management For For 7 PROPOSAL TO APPOINT ERNST & YOUNG LLP OF LONDON, ENGLAND AS AUDITORS AND TO AUTHORIZE THE DIRECTORS TO DETERMINE THEIR REMUNERATION. Management For For 8 PROPOSAL TO APPROVE THE REMUNERATION OF THE COMPANY'S BOARD OF DIRECTORS OF A TOTAL AMOUNT OF FEES NOT TO EXCEED US$600,, 2014. Management For For GOOGLE INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Larry Page Management For For 1.2 Elect Sergey Brin Management For For 1.3 Elect Eric E. Schmidt Management For For 1.4 Elect L. John Doerr Management For For 1.5 Elect Diane B. Greene Management For For 1.6 Elect John L. Hennessy Management For For 1.7 Elect Ann Mather Management For For 1.8 Elect Alan R. Mulally Management For For 1.9 Elect Paul S. Otellini Management For For 1.1 Elect K. Ram Shriram Management For For 1.11 Elect Shirley M. Tilghman Management For For 2 Ratification of Auditor Management For For 3 Amendment to the 2012 Stock Plan Management For Against 4 Shareholder Proposal Regarding Recapitalization Shareholder Against For 5 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against 6 Shareholder Proposal Regarding Majority Vote for Election of Directors Shareholder Against For 7 Shareholder Proposal Regarding Renewable Energy Cost Report Shareholder Against Against 8 Shareholder Proposal Regarding Climate Change Policy Risk Shareholder Against Against GOOGLE INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Alan R. Mulally Management For For 1.9 Elect Director Paul S. Otellini Management For Withhold 1.10 Elect Director K. Ram Shriram Management For Withhold 1.11 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Report on Costs of Renewable Energy Investments Shareholder Against Against 8 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against GOPRO INC. Meeting Date:JUN 08, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:GPRO Security ID:38268T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Nicholas Woodman Management For For 1.2 Elect Anthony J. Bates Management For For 1.3 Elect Edward A. Gilhuly Management For For 1.4 Elect Kenneth Goldman Management For For 1.5 Elect Peter Gotcher Management For For 1.6 Elect Michael Marks Management For For 2 Ratification of Auditor Management For For 3 Re-approve the Internal Revenue Code Section 162(m) limits of the 2014 Equity Incentive Plan Management For Against 4 Executive Bonus Plan Management For For 5 Frequency of Advisory Vote on Executive Compensation Management 3 Years 1 Year GREENCORE GROUP PLC Meeting Date:JAN 27, 2015 Record Date:JAN 23, 2015 Meeting Type:ANNUAL Ticker:GNC Security ID:G40866124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Allocation of Profits/Dividends Management For For 3 Elect P. Gary Kennedy Management For For 4 Elect Patrick F. Coveney Management For For 5 Elect Alan Williams Management For For 6 Elect Sly Bailey Management For For 7 Elect John T. Herlihy Management For For 8 Elect Heather Ann McSharry Management For For 9 Elect John Moloney Management For For 10 Elect Eric N. Nicoli Management For For 11 Elect John A. Warren Management For For 12 Authority to Set Auditor's Fees Management For For 13 Remuneration Report (Advisory) Management For For 14 Remuneration Policy (Advisory Non-UK Issuer) Management For For 15 Authority to Issue Shares w/ Preemptive Rights Management For For 16 Authority to Issue Shares w/o Preemptive Rights Management For For 17 Authority to Repurchase Shares Management For For 18 Appointment of Auditor Management For For 19 2ocation Management For For 20 Scrip Dividend Management For For GRUBHUB INC Meeting Date:MAY 20, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:GRUB Security ID:400110102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect J. William Gurley Management For For 1.2 Elect Matthew Maloney Management For For 1.3 Elect Brian McAndrews Management For For 2 Ratification of Auditor Management For For 3 2015 Long-Term Incentive Plan Management For For GUIDEWIRE SOFTWARE, INC. Meeting Date:DEC 04, 2014 Record Date:OCT 08, 2014 Meeting Type:ANNUAL Ticker:GWRE Security ID:40171V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Andrew Brown Management For For 1.2 Elect Craig A. Conway Management For For 1.3 Elect Clifton T. Weatherford Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year GW PHARMACEUTICALS Meeting Date:FEB 05, 2015 Record Date:JAN 08, 2015 Meeting Type:ANNUAL Ticker:GWPH Security ID:36197T103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Remuneration Report (Advisory) Management For For 3 Remuneration Policy (Binding) Management For For 4 Elect Justin Gover Management For For 5 Elect Stephen Wright Management For For 6 Appointment of Auditor Management For For 7 Authority to Set Auditor's Fees Management For For 8 Authority to Issue Shares w/ Preemptive Rights Management For For 9 Amendment to the Company's Long-Term Incentive Plan Management For For 10 Authority to Issue Shares w/o Preemptive Rights Management For Against HALLIBURTON COMPANY Meeting Date:MAR 27, 2015 Record Date: Meeting Type:SPECIAL Ticker:HAL Security ID:US4062161017 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. PROPOSAL APPROVING THE ISSUANCE OF SHARES OF HALLIBURTON COMMON STOCK AS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER (AS IT MAY BE AMENDED FROM TIME TO TIME), DATED AS OF NOVEMBER 16, 2014, AMONG HALLIBURTON COMPANY, RED TIGER LLC AND BAKER HUGHES IN Management For For 2. PROPOSAL ADJOURNING THE SPECIAL MEETING, IF NECESSARY OR ADVISABLE, TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ISSUANCE OF SHARES DESCRIBED IN THE FOREGOING PROPO Management For For HALLIBURTON COMPANY Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For HALLIBURTON COMPANY Meeting Date:MAY 20, 2015 Record Date: Meeting Type:ANNUAL Ticker:HAL Security ID:US4062161017 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A ELECTION OF DIRECTOR: A.F. AL KHAYYAL Management For For 1B ELECTION OF DIRECTOR: A.M. BENNETT Management For For 1C ELECTION OF DIRECTOR: J.R. BOYD Management For For 1D ELECTION OF DIRECTOR: M. CARROLL Management For For 1E ELECTION OF DIRECTOR: N.K. DICCIANI Management For For 1F ELECTION OF DIRECTOR: M.S. GERBER Management For For 1G ELECTION OF DIRECTOR: J.C. GRUBISICH Management For For 1H ELECTION OF DIRECTOR: D.J. LESAR Management For For 1I ELECTION OF DIRECTOR: R.A. MALONE Management For For 1J ELECTION OF DIRECTOR: J.L. MARTIN Management For For 1K ELECTION OF DIRECTOR: J.A. MILLER Management For For 1L ELECTION OF DIRECTOR: D.L. REED Management For For 2. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. Management For For 5. PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY EMPLOYEE STOCK PURCHASE PLAN. Management For For HALLIBURTON COMPANY Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Abdulaziz F. Al Khayyal Management For For 1.2 Elect Director Alan M. Bennett Management For For 1.3 Elect Director James R. Boyd Management For For 1.4 Elect Director Milton Carroll Management For Against 1.5 Elect Director Nance K. Dicciani Management For For 1.6 Elect Director Murry S. Gerber Management For For 1.7 Elect Director Jose C. Grubisich Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Jeffrey A. Miller Management For For 1.12 Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For HCA HOLDINGS, INC. Meeting Date:APR 30, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:HCA Security ID:40412C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect R. Milton Johnson Management For For 1.2 Elect Robert J. Dennis Management For For 1.3 Elect Nancy-Ann DeParle Management For For 1.4 Elect Thomas F. Frist III Management For For 1.5 Elect William R. Frist Management For For 1.6 Elect Ann H. Lamont Management For For 1.7 Elect Jay O. Light Management For For 1.8 Elect Geoffrey G. Meyers Management For For 1.9 Elect Michael W. Michelson Management For For 1.1 Elect Wayne J. Riley Management For For 1.11 Elect John W. Rowe Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For HEARTLAND PAYMENT SYSTEMS, INC. Meeting Date:MAY 08, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:HPY Security ID:42235N108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert O. Carr Management For For 1.2 Elect Maureen Breakiron-Evans Management For For 1.3 Elect Mitchell L. Hollin Management For For 1.4 Elect Robert H. Niehaus Management For For 1.5 Elect Marc J. Ostro Management For For 1.6 Elect Jonathan J. Palmer Management For For 1.7 Elect Richard W. Vague Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Approval of Second Amended and Restated 2008 Equity Incentive Plan Management For For HEINEKEN NV Meeting Date:APR 23, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:HEIA Security ID:N39427211 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Receive Report of Management Board (Non-Voting) Management None None 1b Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 1c Adopt Financial Statements and Statutory Reports Management For For 1d Receive Explanation on Dividend Policy Management None None 1e Approve Allocation of Income and Dividends of EUR 1.10 per Share Management For For 1f Approve Discharge of Management Board Management For For 1g Approve Discharge of Supervisory Board Management For For 2a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 2b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 2c Authorize Board to Exclude Preemptive Rights from Issuance under Item 2b Management For For 3 Elect L. Debroux to Management Board Management For For 4 Elect M.R. de Carvalho to Supervisory Board Management For For HEWLETT-PACKARD COMPANY Meeting Date:MAR 18, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:HPQ Security ID:428236103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Marc L. Andreessen Management For For 2 Elect Shumeet Banerji Management For For 3 Elect Robert R. Bennett Management For For 4 Elect Rajiv L. Gupta Management For For 5 Elect Klaus Kleinfeld Management For For 6 Elect Raymond J. Lane Management For For 7 Elect Ann M. Livermore Management For For 8 Elect Raymond E. Ozzie Management For For 9 Elect Gary M. Reiner Management For For 10 Elect Patricia F. Russo Management For For 11 Elect James A. Skinner Management For For 12 Elect Margaret C. Whitman Management For For 13 Ratification of Auditor Management For For 14 Advisory Vote on Executive Compensation Management For For 15 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against HOMEAWAY INC. Meeting Date:JUN 04, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Simon J. Breakwell Management For For 1.2 Elect Carl G. Shepherd Management For For 1.3 Elect Simon Lehmann Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Amendment to the 2011 Equity Incentive Plan Management For Against HOSPIRA, INC. Meeting Date:MAY 13, 2015 Record Date:APR 08, 2015 Meeting Type:SPECIAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For HUBSPOT, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:HUBS Security ID:443573100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Brian Halligan Management For For 1.2 Elect Ron Gill Management For For 1.3 Elect Larry Bohn Management For For 2 Ratification of Auditor Management For For HURON CONSULTING GROUP INC. Meeting Date:MAY 01, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:HURN Security ID:447462102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect John S. Moody Management For For 1.2 Elect Debra L. Zumwalt Management For For 2 Stock Ownership Participation Program Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Ratification of Auditor Management For For HUTCHISON WHAMPOA LIMITED Meeting Date:APR 20, 2015 Record Date:APR 14, 2015 Meeting Type:SPECIAL Ticker:00013 Security ID:Y38024108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Husky Share Exchange Management For For 3 Elect Cheng Hoi Chuen, Vincent as Director Management For Against HUTCHISON WHAMPOA LIMITED Meeting Date:APR 20, 2015 Record Date:APR 14, 2015 Meeting Type:COURT Ticker:00013 Security ID:Y38024108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For ICON PLC Meeting Date:JUL 25, 2014 Record Date: Meeting Type:ANNUAL Ticker:ICLR Security ID:IE0005711209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: DR. JOHN CLIMAX Management For For 1.2 ELECTION OF DIRECTOR: PROF. DERMOT KELLEHER Management For For 1.3 ELECTION OF DIRECTOR: MS. MARY PENDERGAST Management For For 1.4 ELECTION OF DIRECTOR: DR. HUGH BRADY Management For For 2 TO RECEIVE THE ACCOUNTS AND REPORTS Management For For 3 TO AUTHORISE THE FIXING OF THE AUDITORS' REMUNERATION Management For For 4 TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF SHARES Management For For 5 TO AUTHORISE THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES THAT IT HOLDS AS TREASURY SHARES Management For For IDEXX LABORATORIES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:IDXX Security ID:45168D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William T. End Management For For 1.2 Elect Director Barry C. Johnson Management For For 1.3 Elect Director Daniel M. Junius Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ILLUMINA, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect A. Blaine Bowman Management For For 2 Elect Karin Eastham Management For For 3 Elect Jay T. Flatley Management For For 4 Elect Jeffrey T. Huber Management For For 5 Elect William H. Rastetter Management For For 6 Ratification of Auditor Management For For 7 Advisory Vote on Executive Compensation Management For For 8 2015 Stock and Incentive Plan Management For For IMAX CORPORATION Meeting Date:JUN 01, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:IMAX Security ID:45200000000000 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Neil S. Braun Management For For 1.2 Elect Eric Demirian Management For For 1.3 Elect Richard L. Gelfond Management For For 1.4 Elect David W. Leebron Management For For 1.5 Elect Michael Lynee Management For For 1.6 Elect Michael MacMillan Management For For 1.7 Elect I. Martin Pompadur Management For For 1.8 Elect Darren D. Throop Management For For 1.9 Elect Bradley J. Wechsler Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For IMS HEALTH HOLDINGS, INC. Meeting Date:APR 21, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:IMS Security ID:44970B109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ari Bousbib Management For For 2 Elect James A. Fasano Management For For 3 Elect Todd B. Sisitsky Management For For 4 Ratification of Auditor Management For For 5 Advisory Vote on Executive Compensation Management For For 6 Frequency of Advisory Vote on Executive Compensation Management 3 Years 1 Year INCYTE CORP. Meeting Date:MAY 22, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Julian C. Baker Management For For 1.2 Elect Jean-Jacques Bienaime Management For For 1.3 Elect Paul A. Brooke Management For For 1.4 Elect Paul J. Clancy Management For For 1.5 Elect Wendy L. Dixon Management For For 1.6 Elect Paul A. Friedman Management For For 1.7 Elect Herve Hoppenot Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For INCYTE CORPORATION Meeting Date:MAY 22, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Julian C. Baker Management For For 1.2 Elect Jean-Jacques Bienaime Management For For 1.3 Elect Paul A. Brooke Management For For 1.4 Elect Paul J. Clancy Management For For 1.5 Elect Wendy L. Dixon Management For For 1.6 Elect Paul A. Friedman Management For For 1.7 Elect Herve Hoppenot Management For For 2 Advisory Vote on Executive Compensation Management For Against 3 Ratification of Auditor Management For For ING GROEP NV Meeting Date:MAY 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Announcements on Sustainability Management None None 2c Receive Report of Supervisory Board (Non-Voting) Management None None 2d Discuss Remuneration Report Management None None 2e Discussion on Company's Corporate Governance Structure Management None None 2f Adopt Financial Statements Management For For 3a Receive Explanation on Company's Reserves and Dividend Policy Management None None 3b Approve Dividends of EUR 0.12 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Approve Amendments to Remuneration Policy Management For For 5b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6 Ratify KPMG as Auditors Management For For 7a Elect Gheorghe to Supervisory Board Management For For 7b Reelect Kuiper to Supervisory Board Management For For 7c Reelect Breukink to Supervisory Board Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 8b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 9a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 10 Other Business (Non-Voting) and Closing Management None None INNATE PHARMA Meeting Date:APR 27, 2015 Record Date:APR 22, 2015 Meeting Type:MIX Ticker:IPH FP Security ID:F5277D100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management None 2 Non-Voting Meeting Note Management None 3 Non-Voting Meeting Note Management None 4 Accounts and Reports; Approval of Non-Tax Deductible Expenses Management For For 5 Consolidated Accounts and Reports Management For For 6 Allocation of Profits/Dividends Management For For 7 Related Party Transactions Management For For 8 Elect Gilles Brisson Management For For 9 Elect Patrick Langlois Management For For 10 Elect Philippe Pouletty Management For For 11 Elect Irina Staatz-Granzer Management For For 12 Elect Karsten Munk Knudsen Management For For 13 Elect Michael A. Caligiuri Management For For 14 Elect Veronique Chabernaud Management For For 15 Elect Bpifrance Participations as Censor Management For For 16 Supervisory Board Members' Fees Management For For 17 Remuneration of Herve Brailly, Chairman of the Executive Committee Management For For 18 Remuneration of Catherine Moukheibir Management For For 19 Remuneration of Nicolai Wagtmann Management For For 20 Authority to Repurchase Shares Management For For 21 Authority to Issue Shares w/ Preemptive Rights Management For For 22 Authority to Issue Shares w/o Preemptive Rights Management For Against 23 Authority to Issue Shares Through Private Placement Management For Against 24 Authority to Set Offering Price of Shares Management For Against 25 Greenshoe Management For Against 26 Authority to Increase Capital in Consideration for Contributions in Kind Management For Against 27 Authority to Increase Capital in Case of Exchange Offer Management For Against 28 Authority to Grant Warrants Management For For 29 Authority to Grant Warrants Management For For 30 Authority to Issue Restricted Shares Management For Against 31 Employee Stock Purchase Plan Management For For 32 Global Ceiling on Capital Increases Management For For 33 Authority to Cancel Shares and Reduce Capital Management For For 34 Amendment Regarding Double Voting Rights Management For For 35 Authorization of Legal Formalities Management For For INNOCOLL AG Meeting Date:DEC 04, 2014 Record Date:OCT 22, 2014 Meeting Type:SPECIAL Ticker:INNL Security ID:45780Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Stock Option Plan; Increase in Conditional Capital Management For For 2 Increase in Authorized Capital Management For For 3 Elect Joe Wiley Management For For 4 Authority to Issue Shares w/o Preemptive Rights through Private Placement Management For Against INSMED INC Meeting Date:MAY 21, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:INSM Security ID:457669307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect David R. Brennan Management For For 1.2 Elect Melvin Sharoky Management For For 2 Ratification of Auditor Management For For 3 Approval of 2015 Incentive Plan Management For Against INTEL CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Charlene Barshefsky Management For For 2 Elect Aneel Bhusri Management For For 3 Elect Andy D. Bryant Management For For 4 Elect Susan L. Decker Management For For 5 Elect John J. Donahoe Management For For 6 Elect Reed E. Hundt Management For For 7 Elect Brian M. Krzanich Management For For 8 Elect James D. Plummer Management For For 9 Elect David S. Pottruck Management For For 10 Elect Frank D. Yeary Management For For 11 Elect David B. Yoffie Management For For 12 Ratification of Auditor Management For For 13 Advisory Vote on Executive Compensation Management For For 14 Amendment to the 2006 Equity Incentive Plan Management For For 15 Amendment to the 2006 Stock Purchase Plan Management For For 16 Stockholder Proposal Regarding Holy Land Principles Shareholder Against Against 17 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against 18 Shareholder Proposal Regarding Counting Abstentions Shareholder Against Against INTERCEPT PHARMACEUTICALS INC Meeting Date:JUL 17, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:ICPT Security ID:45845P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Increase of Authorized Common Stock Management For For 3 Ratification of Auditor Management For For INTERCEPT PHARMACEUTICALS INC Meeting Date:JUL 17, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:ICPT Security ID:45845P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Srinivas Akkaraju Management For For 1.2 Elect Luca Benatti Management For For 1.3 Elect Paolo Fundaro Management For For 1.4 Elect Sanj K. Patel Management For For 1.5 Elect Mark Pruzanski Management For For 1.6 Elect Glenn Sblendorio Management For For 1.7 Elect Jonathan Silverstein Management For For 1.8 Elect Klaus Veitinger Management For For 1.9 Elect Nicole S. Williams Management For For INTERCEPT PHARMACEUTICALS, INC. Meeting Date:JUL 17, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:ICPT Security ID:45845P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Srinivas Akkaraju Management For For 1.2 Elect Luca Benatti Management For For 1.3 Elect Paolo Fundaro Management For For 1.4 Elect Sanj K. Patel Management For For 1.5 Elect Mark Pruzanski Management For For 1.6 Elect Glenn Sblendorio Management For For 1.7 Elect Jonathan Silverstein Management For For 1.8 Elect Klaus Veitinger Management For For 1.9 Elect Nicole S. Williams Management For For 2 Increase of Authorized Common Stock Management For For 3 Ratification of Auditor Management For For INTERNATIONAL CONSOLIDATED AIRLINES GROUP SA Meeting Date:JUN 18, 2015 Record Date:JUN 10, 2015 Meeting Type:ANNUAL Ticker: Security ID:ES0177542018 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 APPROVAL OF THE INDIVIDUAL ANNUAL FINANCIAL STATEMENTS AND MANAGEMENT REPORT OF THE COMPANY AND THE CONSOLIDATED ANNUAL FINANCIAL STATEMENTS AND MANAGEMENT REPORT OF THE COMPANY AND ITS SUBSIDIARIES FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014 Management For For 2 APPROVAL OF THE PROPOSAL FOR THE ALLOCATION OF RESULTS CORRESPONDING TO THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014 Management For For 3 APPROVAL OF THE MANAGEMENT OF THE BOARD OF DIRECTORS DURING THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014 Management For For 4.A RE-ELECTION OF ERNST & YOUNG, S.L. AS AUDITOR FOR THE FINANCIAL STATEMENTS OF THE COMPANY AND OF ITS CONSOLIDATED GROUP FOR FINANCIAL YEAR 2015 Management For For 4.B DELEGATION TO THE BOARD OF DIRECTORS TO DETERMINE THE TERMS AND CONDITIONS OF RE-ELECTION AND REMUNERATION OF ERNST & YOUNG, S.L. AS AUDITOR Management For For 5.A RECORD THE EXPIRATION OF THE DIRECTORS' TERMS OF OFFICE AND TO FIX AT 12 THE NUMBER OF BOARD MEMBERS Management For For 5.B TO RE-ELECT MR. ANTONIO VAZQUEZ ROMERO AS A DIRECTOR, CLASSIFIED AS OTHER EXTERNAL DIRECTOR Management For For 5.C TO RE-ELECT SIR MARTIN BROUGHTON AS A DIRECTOR, CLASSIFIED AS NON- EXECUTIVE INDEPENDENT DIRECTOR Management For For 5.D TO RE-ELECT MR. WILLIAM WALSH AS A DIRECTOR, CLASSIFIED AS EXECUTIVE DIRECTOR Management For For 5.E TO RE-ELECT MR. CESAR ALIERTA IZUEL AS A DIRECTOR, CLASSIFIED AS NON- EXECUTIVE INDEPENDENT DIRECTOR Management For For 5.F TO RE-ELECT MR. PATRICK CESCAU AS A DIRECTOR, CLASSIFIED AS NON-EXECUTIVE INDEPENDENT DIRECTOR Management For For 5.G TO RE-ELECT MR. ENRIQUE DUPUY DE LOME AS A DIRECTOR, CLASSIFIED AS EXECUTIVE DIRECTOR Management For For 5.H TO RE-ELECT BARONESS KINGSMILL AS A DIRECTOR, CLASSIFIED AS NON-EXECUTIVE INDEPENDENT DIRECTOR Management For For 5.I TO RE-ELECT MR. JAMES LAWRENCE AS A DIRECTOR, CLASSIFIED AS NON-EXECUTIVE INDEPENDENT DIRECTOR Management For For 5.J TO RE-ELECT MS. MARIA FERNANDA MEJIA CAMPUZANO AS A DIRECTOR, CLASSIFIED AS NON-EXECUTIVE INDEPENDENT DIRECTOR Management For For 5.K TO RE-ELECT MR. KIERAN POYNTER AS A DIRECTOR, CLASSIFIED AS NON-EXECUTIVE INDEPENDENT DIRECTOR Management For For 5.L TO RE-ELECT DAME MARJORIE SCARDINO AS A DIRECTOR, CLASSIFIED AS NON- EXECUTIVE INDEPENDENT DIRECTOR Management For For 5.M TO RE-ELECT MR. ALBERTO TEROL ESTEBAN AS A DIRECTOR, CLASSIFIED AS NON-EXECUTIVE INDEPENDENT DIRECTOR Management For For 6.A RESOLUTIONS ON DIRECTORS' REMUNERATION: CONSULTATIVE VOTE ON THE 2' REMUNERATION Management For For 6.B RESOLUTIONS ON DIRECTORS' REMUNERATION: APPROVAL OF THE DIRECTORS' REMUNERATION POLICY Management For For 6.C RESOLUTIONS ON DIRECTORS' REMUNERATION: APPROVAL FOR THE PURPOSES OF ARTICLE 37.8 OF THE CORPORATE BYLAWS, OF THE RULES ON RIGHTS TO PLANE TICKETS OF NON- EXECUTIVE DIRECTORS WHO CEASE TO HOLD OFFICE Management For For 7.A AMENDMENT OF THE CORPORATE BYLAWS TO ADAPT THEM TO THE REFORM OF THE COMPANIES LAW BY LAW 31/2014, OF DECEMBER 3, IN ORDER TO ENHANCE CORPORATE GOVERNANCE, AND IN ORDER TO INTRODUCE TECHNICAL AND SYSTEMATIC IMPROVEMENTS: AMENDMENT OF THE FOLLOWING ARTICLE Management For For 7.B AMENDMENT OF THE CORPORATE BYLAWS TO ADAPT THEM TO THE REFORM OF THE COMPANIES LAW BY LAW 31/2014, OF DECEMBER 3, IN ORDER TO ENHANCE CORPORATE GOVERNANCE, AND IN ORDER TO INTRODUCE TECHNICAL AND SYSTEMATIC IMPROVEMENTS: AMENDMENT OF THE FOLLOWING ARTICLE Management For For 8 AMENDMENT OF THE SHAREHOLDERS' MEETING REGULATIONS TO ADAPT THEM TO THE REFORM OF THE COMPANIES LAW BY LAW 31/2014, OF DECEMBER 3, IN ORDER TO ENHANCE CORPORATE GOVERNANCE, AND IN ORDER TO INTRODUCE TECHNICAL AND SYSTEMATIC IMPROVEMENTS: AMENDMENT OF ARTI Management For For 9 AUTHORISATION, FOR A TERM ENDING AT NEXT YEAR'S ANNUAL SHAREHOLDERS' MEETING (OR, IF EARLIER, FIFTEEN MONTHS FROM THE DATE OF PASSING OF THIS RESOLUTION), FOR THE DERIVATIVE ACQUISITION OF THE COMPANY'S OWN SHARES BY THE COMPANY ITSELF AND/OR BY ITS SUBSI Management For For 10 AUTHORISATION TO THE BOARD OF DIRECTORS, WITH THE EXPRESS POWER OF SUBSTITUTION, FOR A TERM ENDING AT NEXT YEAR'S ANNUAL SHAREHOLDERS' MEETING (OR, IF EARLIER, FIFTEEN MONTHS FROM THE DATE OF PASSING OF THIS RESOLUTION), TO INCREASE THE SHARE CAPITAL PURS Management For For 11 AUTHORISATION TO THE BOARD OF DIRECTORS, WITH THE EXPRESS POWER OF SUBSTITUTION, FOR A TERM ENDING AT NEXT YEAR'S ANNUAL SHAREHOLDERS' MEETING (OR, IF EARLIER, FIFTEEN MONTHS FROM THE DATE OF PASSING OF THIS RESOLUTION), TO ISSUE SECURITIES (INCLUDING WAR Management For For 12 AUTHORISATION TO THE BOARD OF DIRECTORS, WITH THE EXPRESS POWER OF SUBSTITUTION, TO EXCLUDE PRE- EMPTIVE RIGHTS IN CONNECTION WITH THE CAPITAL INCREASES AND THE ISSUANCES OF CONVERTIBLE OR EXCHANGEABLE SECURITIES THAT THE BOARD OF DIRECTORS MAY APPROVE UN Management For For 13 APPROVAL OF THE ALLOTMENT OF A MAXIMUM NUMBER OF SHARES OF THE COMPANY FOR SHARE AWARDS (INCLUDING THE AWARDS TO EXECUTIVE DIRECTORS) UNDER THE IAG PERFORMANCE SHARE PLAN (PSP) AND THE IAG INCENTIVE AWARD DEFERRAL PLAN (IADP), IN RELATION TO THE REMUNERAT Management For For 14 DELEGATION OF POWERS TO FORMALISE AND EXECUTE ALL RESOLUTIONS ADOPTED BY THE SHAREHOLDERS AT THIS SHAREHOLDERS' MEETING, FOR CONVERSION THEREOF INTO A PUBLIC INSTRUMENT, AND FOR THE INTERPRETATION, CORRECTION AND SUPPLEMENTATION THEREOF OR FURTHER ELABORA Management For For INTERNATIONAL GAME TECHNOLOGY Meeting Date:FEB 10, 2015 Record Date:JAN 02, 2015 Meeting Type:SPECIAL Ticker:IGT Security ID:459902102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For INTERSECT ENT INC Meeting Date:JUN 04, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:XENT Security ID:46071F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Kieran T. Gallahue Management For For 1.2 Elect Lisa D. Earnhardt Management For For 1.3 Elect Cynthia L. Lucchese Management For For 1.4 Elect Dana G. Mead, Jr. Management For For 1.5 Elect Frederic H. Moll, M.D. Management For For 1.6 Elect Casey M Tansey Management For For 1.7 Elect W. Anthony Vernon Management For For 2 Ratification of Auditor Management For For INTUIT INC. Meeting Date:JAN 22, 2015 Record Date:NOV 24, 2014 Meeting Type:ANNUAL Ticker:INTU Security ID:461202103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect William V. Campbell Management For For 2 Elect Scott D. Cook Management For For 3 Elect Richard Dalzell Management For For 4 Elect Diane B. Greene Management For For 5 Elect Edward A. Kangas Management For For 6 Elect Suzanne Nora Johnson Management For For 7 Elect Dennis D. Powell Management For For 8 Elect Brad D. Smith Management For For 9 Elect Jeff Weiner Management For For 10 Ratification of Auditor Management For For 11 Advisory Vote on Executive Compensation Management For For 12 Amendment to the Employee Stock Purchase Plan Management For For IPSEN Meeting Date:MAY 27, 2015 Record Date:MAY 22, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:IPN Security ID:F5362H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.85 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For Against 5 Approve Severance Payment Agreement with Marc de Garidel Management For Against 6 Elect Michele Ollier as Director Management For For 7 Reelect Marc de Garidel as Director Management For Against 8 Reelect Henri Beaufour as Director Management For For 9 Reelect Christophe Verot as Director Management For For 10 Advisory Vote on Compensation of Marc de Garidel, Chairman and CEO Management For Against 11 Advisory Vote on Compensation of Christel Bories, Vice CEO Management For Against 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 14 Authorize Capitalization of Reserves of up to 20 Percent of Issued Share Capital for Bonus Issue or Increase in Par Value Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to 20 Percent of Issued Share Capital Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to 10 Percent of Issued Share Capital Management For For 17 Approve Issuance of up to 10 Percent of Issued Capital Per Year for a Private Placement Management For For 18 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 15-17 Management For For 19 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For Against 20 Authorize up to 3 Percent of Issued Capital for Use in Stock Option Plans Management For Against 21 Authorize up to 3 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Subject to Approval of Item 24, Authorize up to 3 Percent of Issued Capital Resulting from the Conversion of Preference Shares Reserved for Employees Management For Against 24 Subject to Approval of Item 23, Authorize New Class of Preferred Stock, Amend Articles 6 and 9 and Introduce Articles 12 and 27 of Bylaws Accordingly Management For Against 25 Amend Article 24 of Bylaws Re: Record Date Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For IRISH CONTINENTAL GROUP PLC Meeting Date:MAY 20, 2015 Record Date:MAY 18, 2015 Meeting Type:ANNUAL Ticker:ICGC Security ID:G49406179 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Allocation of Profits/Dividends Management For For 3 Elect John B. McGuckian Management For For 4 Elect Eamonn Rothwell Management For For 5 Elect Catherine Duffy Management For For 6 Elect Brian O' Kelly Management For For 7 Elect John Sheehan Management For For 8 Authority to Set Auditor's Fees Management For For 9 Remuneration Report (Advisory) Management For For 10 Authority to Issue Shares w/ Preemptive Rights Management For For 11 Authority to Issue Shares w/o Preemptive Rights Management For For 12 Authority to Repurchase Shares Management For For 13 Authority to Set Price Range for Re-Issuance of Treasury Shares Management For For 14 Authority to Set General Meeting Notice Period at 14 Days Management For Against JACK IN THE BOX INC. Meeting Date:FEB 13, 2015 Record Date: Meeting Type:ANNUAL Ticker:JACK Security ID:US4663671091 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: LEONARD A. COMMA Management For For 1B. ELECTION OF DIRECTOR: DAVID L. GOEBEL Management For For 1C. ELECTION OF DIRECTOR: SHARON P. JOHN Management For For 1D. ELECTION OF DIRECTOR: MADELEINE A. KLEINER Management For For 1E. ELECTION OF DIRECTOR: MICHAEL W. MURPHY Management For For 1F. ELECTION OF DIRECTOR: JAMES M. MYERS Management For For 1G. ELECTION OF DIRECTOR: DAVID M. TEHLE Management For For 1H. ELECTION OF DIRECTOR: JOHN T. WYATT Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For JAZZ PHARMACEUTICALS PLC Meeting Date:JUL 31, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:JAZZ Security ID:G50871105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Bruce C. Cozadd Management For For 2 Elect Heather Ann McSharry Management For For 3 Elect Rick E. Winningham Management For For 4 Ratification of Auditor Management For For 5 Authority to Repurchase Shares Management For For 6 Advisory Vote on Executive Compensation Management For For KANSAS CITY SOUTHERN Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lu M. Cordova Management For For 1.2 Elect Director Thomas A. McDonnell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against For KINDER MORGAN, INC. Meeting Date:NOV 20, 2014 Record Date:OCT 20, 2014 Meeting Type:SPECIAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For 2 Issue Shares in Connection with Mergers Management For For 3 Adjourn Meeting Management For For KINDER MORGAN, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Ted A. Gardner Management For For 1.4 Elect Director Anthony W. Hall, Jr. Management For For 1.5 Elect Director Gary L. Hultquist Management For For 1.6 Elect Director Ronald L. Kuehn, Jr. Management For For 1.7 Elect Director Deborah A. MacDonald Management For For 1.8 Elect Director Michael J. Miller Management For For 1.9 Elect Director Michael C. Morgan Management For For 1.10 Elect Director Arthur C. Reichstetter Management For For 1.11 Elect Director Fayez Sarofim Management For For 1.12 Elect Director C. Park Shaper Management For For 1.13 Elect Director William A. Smith Management For For 1.14 Elect Director Joel V. Staff Management For For 1.15 Elect Director Robert F. Vagt Management For For 1.16 Elect Director Perry M. Waughtal Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Amend Charter to Eliminate Inapplicable Provisions Management For For 7 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against 8 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 9 Report on Sustainability Shareholder Against For KLA-TENCOR CORPORATION Meeting Date:NOV 05, 2014 Record Date:SEP 16, 2014 Meeting Type:ANNUAL Ticker:KLAC Security ID:482480100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward W. Barnholt Management For For 1.2 Elect Director Robert M. Calderoni Management For For 1.3 Elect Director John T. Dickson Management For For 1.4 Elect Director Emiko Higashi Management For For 1.5 Elect Director Kevin J. Kennedy Management For For 1.6 Elect Director Gary B. Moore Management For For 1.7 Elect Director Robert A. Rango Management For For 1.8 Elect Director Richard P. Wallace Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KONINKLIJKE KPN N.V. Meeting Date:JAN 09, 2015 Record Date:DEC 12, 2014 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Agenda Item Management N/A N/A 2 Non-Voting Agenda Item Management N/A N/A 3 Sign-on Payment for Frank van der Post Management For For 4 Non-Voting Agenda Item Management N/A N/A 5 Non-Voting Meeting Note Management N/A N/A KONINKLIJKE KPN N.V. Meeting Date:APR 15, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Agenda Item Management N/A N/A 2 Non-Voting Agenda Item Management N/A N/A 3 Non-Voting Agenda Item Management N/A N/A 4 Accounts and Reports Management For For 5 Non-Voting Agenda Item Management N/A N/A 6 Dividends Management For For 7 Ratification of Management Board Acts Management For For 8 Ratification of Supervisory Board Acts Management For For 9 Appointment of Auditor Management For For 10 Non-Voting Agenda Item Management N/A N/A 11 Elect J.C.M. Sap to the Supervisory Board Management For For 12 Elect P.F. Hartman to the Supervisory Board Management For For 13 Non-Voting Agenda Item Management N/A N/A 14 Remuneration of the Strategy and Organization Committee Members Management For For 15 Authority to Repurchase Shares Management For For 16 Cancellation of Shares Management For For 17 Authority to Issue Shares w/ Preemptive Rights Management For For 18 Suppression of Preemptive Rights Management For For 19 Non-Voting Agenda Item Management N/A N/A 20 Non-Voting Meeting Note Management N/A N/A KONINKLIJKE KPN NV Meeting Date:JAN 09, 2015 Record Date:DEC 12, 2014 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Announce Intention to Appoint Frank van der Post to Management Board Management None None 2b Approve Cash and Stock Awards to Van Der Post of EUR 1.19 Million Management For For 3 Other Business (Non-Voting) Management None None KRAFT FOODS GROUP, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:KRFT Security ID:50076Q106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Abelardo E. Bru Management For For 1.1b Elect Director John T. Cahill Management For For 1.1c Elect Director L. Kevin Cox Management For For 1.1d Elect Director Myra M. Hart Management For For 1.1e Elect Director Peter B. Henry Management For For 1.1f Elect Director Jeanne P. Jackson Management For For 1.1g Elect Director Terry J. Lundgren Management For For 1.1h Elect Director Mackey J. McDonald Management For For 1.1i Elect Director John C. Pope Management For For 1.1j Elect Director E. Follin Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Risks Associated with Use of Battery Cages in Supply Chain Shareholder Against Against 5 Report on Supply Chain Impact on Deforestation Shareholder Against Against 6 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 7 Report on Sustainability, Including GHG Goals Shareholder Against Against KYTHERA BIOPHARMACEUTICALS INC. Meeting Date:JUN 02, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:KYTH Security ID:501570105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Keith R. Leonard, Jr. Management For For 1.2 Elect Hollings C. Renton Management For For 1.3 Elect Camille Samuels Management For For 2 2015 Employee Stock Purchase Plan Management For For 3 Ratification of Auditor Management For For LABORATORY CORPORATION OF AMERICA HOLDINGS Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:LH Security ID:50540R409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kerrii B. Anderson Management For For 1b Elect Director Jean-Luc Belingard Management For For 1c Elect Director D. Gary Gilliland Management For For 1d Elect Director David P. King Management For For 1e Elect Director Garheng Kong Management For For 1f Elect Director Robert E. Mittelstaedt, Jr. Management For For 1g Elect Director Peter M. Neupert Management For For 1h Elect Director Adam H. Schechter Management For For 1i Elect Director R. Sanders Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For LENNAR CORPORATION Meeting Date:APR 08, 2015 Record Date:FEB 12, 2015 Meeting Type:ANNUAL Ticker:LEN Security ID:US5260571048 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: IRVING BOLOTIN Management For For 1.2 ELECTION OF DIRECTOR: STEVEN L. GERARD Management For For 1.3 ELECTION OF DIRECTOR: THERON I. "TIG" GILLIAM Management For For 1.4 ELECTION OF DIRECTOR: SHERRILL W. HUDSON Management For For 1.5 ELECTION OF DIRECTOR: SIDNEY LAPIDUS Management For For 1.6 ELECTION OF DIRECTOR: TERI P. MCCLURE Management For For 1.7 ELECTION OF DIRECTOR: STUART A. MILLER Management For For 1.8 ELECTION OF DIRECTOR: ARMANDO OLIVERA Management For For 1.9 ELECTION OF DIRECTOR: JEFFREY SONNENFELD Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS LENNAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2015. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF LENNAR'S NAMED EXECUTIVE OFFICERS. Management For For LENOVO GROUP LIMITED Meeting Date:JUL 02, 2014 Record Date:JUN 30, 2014 Meeting Type:ANNUAL Ticker:992 Security ID:Y5257Y107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management N/A N/A 2 Non-Voting Meeting Note Management N/A N/A 3 Accounts and Reports Management For For 4 Allocation of Profits/Dividends Management For For 5 Elect ZHU Linan Management For For 6 Elect Nobuyuki Idei Management For For 7 Elect William O. Grabe Management For For 8 Elect MA Xuezheng Management For For 9 Directors' Fees Management For For 10 Appointment of Auditor and Authority to Set Fees Management For For 11 Authority to Issue Shares w/o Preemptive Rights Management For Against 12 Authority to Repurchase Shares Management For For 13 Authority to Issue Repurchased Shares Management For For 14 Amendments to Articles Management For Against LEVEL 3 COMMUNICATIONS, INC. Meeting Date:MAY 21, 2015 Record Date: Meeting Type:ANNUAL Ticker:LVLT Security ID:US52729N3089 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR JAMES O. ELLIS, JR. Management For For 1.2 DIRECTOR JEFF K. STOREY Management For For 1.3 DIRECTOR KEVIN P. CHILTON Management For For 1.4 DIRECTOR STEVEN T. CLONTZ Management For For 1.5 DIRECTOR IRENE M. ESTEVES Management For For 1.6 DIRECTOR T. MICHAEL GLENN Management For For 1.7 DIRECTOR SPENCER B. HAYS Management For For 1.8 DIRECTOR MICHAEL J. MAHONEY Management For For 1.9 DIRECTOR KEVIN W. MOONEY Management For For 1.10 DIRECTOR PETER SEAH LIM HUAT Management For For 1.11 DIRECTOR PETER VAN OPPEN Management For For 2. TO APPROVE THE LEVEL 3 COMMUNICATIONS, INC. STOCK INCENTIVE PLAN Management For For 3. TO RATIFY THE EXTENSION OF OUR RIGHTS AGREEMENT, WHICH IS DESIGNED TO PROTECT OUR U.S. NET OPERATING LOSS CARRYFORWARDS Management For For 4. TO APPROVE THE NAMED EXECUTIVE OFFICER EXECUTIVE COMPENSATION, WHICH VOTE IS ON AN ADVISORY BASIS Management For For 5. TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS Shareholder Against Against LIBERTY BROADBAND CORPORATION Meeting Date:JUN 02, 2015 Record Date: Meeting Type:ANNUAL Ticker:LBRDA Security ID:US5303071071 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR J. DAVID WARGO Management For For 2. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. THE SAY-ON-FREQUENCY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 3 Years 3 Years 5. A PROPOSAL TO ADOPT THE LIBERTY BROADBAND CORPORATION 2(AMENDED AND RESTATED AS OF MARCH 11, 2015). Management For For LIBERTY GLOBAL PLC Meeting Date:FEB 24, 2015 Record Date:DEC 26, 2014 Meeting Type:SPECIAL Ticker:LBTYK Security ID:G5480U120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For For 2 Amend Articles of Association with Respect to Voting on the Variation of Rights Attached to Classes of Shares Management For For LIBERTY GLOBAL PLC Meeting Date:FEB 24, 2015 Record Date:DEC 26, 2014 Meeting Type:SPECIAL Ticker:LBTYK Security ID:G5480U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For For 2 Approve Management and Allocation Policies Relating to the Liberty Global Group and LiLAC Group Management For For 3 Approve Share Consolidation Management For For 4 Amend Articles of Association with Respect to Voting on the Variation of Rights Attached to Classes of Shares Management For For 5 Authorise Shares for Market Purchase Management For For 6 Approve the Director Securities Purchase Proposal Management For For 7 Approve Employee Savings-Related Share Purchase Plan Management For For 8 Adopt New Articles of Association Management For For 9 Amend Articles of Association with Respect to Voting on the Variation of Rights Attached to Classes of Shares Management For For LIBERTY GLOBAL PLC Meeting Date:FEB 24, 2015 Record Date:DEC 26, 2014 Meeting Type:SPECIAL Ticker:LBTYK Security ID:G5480U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For Against 2 Approve Management and Allocation Policies Relating to the Liberty Global Group and LiLAC Group Management For Against 3 Approve Share Consolidation Management For Against 4 Amend Articles of Association with Respect to Voting on the Variation of Rights Attached to Classes of Shares Management For Against 5 Authorise Shares for Market Purchase Management For Against 6 Approve the Director Securities Purchase Proposal Management For Against 7 Approve Employee Savings-Related Share Purchase Plan Management For For 8 Adopt New Articles of Association Management For Against 9 Amend Articles of Association with Respect to Voting on the Variation of Rights Attached to Classes of Shares Management For Against LIBERTY GLOBAL PLC Meeting Date:JUN 25, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:LBTYK Security ID:G5480U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael T. Fries Management For For 2 Elect Director Paul A. Gould Management For For 3 Elect Director John C. Malone Management For For 4 Elect Director Larry E. Romrell Management For For 5 Approve Remuneration Report Management For For 6 Ratify KPMG LLP as Independent Auditors Management For For 7 Ratify KPMG LLP as Statutory Auditor Management For For 8 Authorize Board to Fix Remuneration of Auditors Management For For LIBERTY GLOBAL PLC Meeting Date:JUN 25, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:LBTYK Security ID:G5480U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael T. Fries Management For For 2 Elect Director Paul A. Gould Management For For 3 Elect Director John C. Malone Management For Against 4 Elect Director Larry E. Romrell Management For Against 5 Approve Remuneration Report Management For Against 6 Ratify KPMG LLP as Independent Auditors Management For For 7 Ratify KPMG LLP as Statutory Auditor Management For For 8 Authorize Board to Fix Remuneration of Auditors Management For For LIBERTY GLOBAL PLC. Meeting Date:FEB 25, 2015 Record Date: Meeting Type:SPECIAL Ticker:LBTYA Security ID:GB00B8W67662 Proposal No Proposal Proposed By Management Recommendation Vote Cast G1. TO APPROVE THE NEW ARTICLES PROPOSAL, A PROPOSAL TO ADOPT NEW ARTICLES OF ASSOCIATION, WHICH WILL CREATE AND AUTHORIZE THE ISSUANCE OF NEW CLASSES OF ORDINARY SHARES, DESIGNATED THE LILAC CLASS A ORDINARY SHARES, THE LILAC CLASS B ORDINARY SHARES AND THE Management For For G2. TO APPROVE THE MANAGEMENT POLICIES PROPOSAL, A PROPOSAL TO ADOPT CERTAIN MANAGEMENT POLICIES IN RELATION TO, AMONG OTHER THINGS, THE ALLOCATION OF ASSETS, LIABILITIES AND OPPORTUNITIES BETWEEN THE LILAC GROUP AND THE LIBERTY GLOBAL GROUP. Management For For G3. TO APPROVE THE FUTURE CONSOLIDATION/SUB-DIVISION PROPOSAL, A PROPOSAL TO AUTHORIZE THE FUTURE CONSOLIDATION OR SUB-DIVISION OF ANY OR ALL SHARES OF THE COMPANY AND TO AMEND OUR NEW ARTICLES OF ASSOCIATION TO REFLECT THAT AUTHORITY. Management For For G4. TO APPROVE THE VOTING RIGHTS AMENDMENT PROPOSAL, A PROPOSAL TO APPROVE AN AMENDMENT TO THE PROVISION IN OUR ARTICLES OF ASSOCIATION GOVERNING VOTING ON THE VARIATION OF RIGHTS ATTACHED TO CLASSES OF OUR SHARES. Management For For G5. TO APPROVE THE SHARE BUY-BACK AGREEMENT PROPOSAL, A PROPOSAL TO APPROVE THE FORM OF AGREEMENT PURSUANT TO WHICH WE MAY CONDUCT CERTAIN SHARE REPURCHASES. Management For For G6. TO APPROVE THE DIRECTOR SECURITIES PURCHASE PROPOSAL A PROPOSAL TO APPROVE CERTAIN ARRANGEMENTS RELATING TO PURCHASES OF SECURITIES FROM OUR DIRECTORS. Management For For G7. TO APPROVE THE VIRGIN MEDIA SHARESAVE PROPOSAL, A PROPOSAL TO AMEND THE LIBERTY GLOBAL 2014 INCENTIVE PLAN TO PERMIT THE GRANT TO EMPLOYEES OF OUR SUBSIDIARY VIRGIN MEDIA INC. OF OPTIONS TO ACQUIRE SHARES OF LIBERTY GLOBAL AT A DISCOUNT TO THE MARKET VALU Management For For 1A. TO APPROVE THE CLASS A ARTICLES PROPOSAL, A PROPOSAL TO APPROVE THE ADOPTION OF OUR NEW ARTICLES OF ASSOCIATION PURSUANT TO RESOLUTION 1 OF THE GENERAL MEETING (INCLUDING, WITHOUT LIMITATION, ANY VARIATIONS OR ABROGATIONS TO THE RIGHTS OF THE HOLDERS OF T Management For For 2A. TO APPROVE THE CLASS A VOTING RIGHTS PROPOSAL, A PROPOSAL TO APPROVE THE AMENDMENT OF OUR CURRENT AND NEW ARTICLES OF ASSOCIATION PURSUANT TO RESOLUTION 4 OF THE GENERAL MEETING (INCLUDING, WITHOUT LIMITATION, ALL MODIFICATIONS OF THE TERMS OF THE CLASS A Management For For LIBERTY INTERACTIVE CORPORATION Meeting Date:AUG 04, 2014 Record Date:JUN 19, 2014 Meeting Type:ANNUAL Ticker:LINTA Security ID:53071M880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan D. Malone Management For For 1.2 Elect Director David E. Rapley Management For For 1.3 Elect Director Larry E. Romrell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LIBERTY INTERACTIVE CORPORATION Meeting Date:JUN 02, 2015 Record Date: Meeting Type:ANNUAL Ticker:LVNTA Security ID:US53071M8800 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR MICHAEL A. GEORGE Management For For 1.2 DIRECTOR GREGORY B. MAFFEI Management For For 1.3 DIRECTOR M. LAVOY ROBISON Management For For 2. A PROPOSAL TO APPROVE THE ADOPTION OF THE AMENDMENT AND RESTATEMENT OF OUR RESTATED CERTIFICATE OF INCORPORATION (I) TO CHANGE THE NAME OF THE "INTERACTIVE GROUP" TO THE "QVC GROUP," (II) TO CHANGE THE NAME OF THE "LIBERTY INTERACTIVE COMMON STOCK" TO THE Management For For 3. A PROPOSAL TO APPROVE THE ADOPTION OF THE AMENDMENT OF OUR CERTIFICATE OF INCORPORATION TO INCREASE (I) THE TOTAL NUMBER OF SHARES OF OUR CAPITAL STOCK WHICH OUR COMPANY WILL HAVE THE AUTHORITY TO ISSUE, (II) THE NUMBER OF SHARES OF OUR CAPITAL STOCK DESI Management For For 4. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For LIBERTY MEDIA CORPORATION Meeting Date:AUG 04, 2014 Record Date:JUN 19, 2014 Meeting Type:ANNUAL Ticker:LMCA Security ID:531229102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan D. Malone Management For For 1.2 Elect Director David E. Rapley Management For For 1.3 Elect Director Larry E. Romrell Management For For 2 Ratify Auditors Management For For LIBERTY MEDIA CORPORATION Meeting Date:JUN 02, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:LMCA Security ID:531229102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian M. Deevy Management For For 1.2 Elect Director Gregory B. Maffei Management For Withhold 1.3 Elect Director Andrea L. Wong Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against LIBERTY TRIPADVISOR HOLDINGS, INC. Meeting Date:JUN 02, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:LTRPA Security ID:531465102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory B. Maffei Management For For 1.2 Elect Director John C. Malone Management For For 1.3 Elect Director Michael J. Malone Management For For 1.4 Elect Director Chris Mueller Management For For 1.5 Elect Director Larry E. Romrell Management For For 1.6 Elect Director Albert E. Rosenthaler Management For For 1.7 Elect Director J. David Wargo Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years Three Years 5 Ratify KPMG LLP as Auditors Management For For LILLY(ELI) & CO Meeting Date:MAY 04, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Katherine Baicker Management For For 2 Elect J. Erik Fyrwald Management For For 3 Elect Ellen R. Marram Management For For 4 Elect Jackson P. Tai Management For For 5 Advisory Vote on Executive Compensation Management For For 6 Ratification of Auditor Management For For LINDT & SPRUENGLI AG Meeting Date:APR 23, 2015 Record Date: Meeting Type:ANNUAL Ticker:LISN Security ID:H49983176 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Approve Allocation of Income and Dividends of CHF 400 per Registered Share and CHF 40 per Participation Certificate Management For For 4.2 Approve Dividends from Capital Contribution Reserves of CHF 325 per Registered Share and CHF 32.50 per Participation Certificate Management For For 5 Approve CHF 2,300 Reduction in Share Capital and CHF 127,300 Reduction in Participation Capital via Cancellation of Repurchased Shares and Participation Certificates Management For For 6.1 Reelect Ernst Tanner as Director and Board Chairman Management For Against 6.2 Reelect Antonio Bulgheroni as Director Management For Against 6.3 Reelect Rudolf Spruengli as Director Management For Against 6.4 Reelect Franz Oesch as Director Management For Against 6.5 Reelect Elisabeth Guertler as Director Management For For 6.6 Reelect Petra Schadeberg-Herrmann as Director Management For Against 7.1 Appoint Rudolf Spruengli as Member of the Compensation Committee Management For Against 7.2 Appoint Antonio Bulgheroni as Member of the Compensation Committee Management For Against 7.3 Appoint Elisabeth Guertler as Member of the Compensation Committee Management For For 8 Designate Christoph Reinhardt as Independent Proxy Management For For 9 Ratify PricewaterhouseCoopers AG as Auditors Management For For 10.1 Approve Maximum Remuneration of Directors in the Amount of CHF 1.1 Million Management For For 10.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 28 Million Management For For 11 Modify Pool of Conditional Capital for Employee Participation Purposes Management For For 12 Transact Other Business (Voting) Management For Against LOUISIANA-PACIFIC CORPORATION Meeting Date:MAY 01, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:LPX Security ID:US5463471053 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF CLASS III DIRECTOR: DANIEL K. FRIERSON Management For Against 1B. ELECTION OF CLASS III DIRECTOR: CURTIS M. STEVENS Management For Against 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS LP'S INDEPENDENT AUDITOR FOR 2015. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For LOWE'S COMPANIES, INC. Meeting Date:MAY 29, 2015 Record Date: Meeting Type:ANNUAL Ticker:LOW Security ID:US5486611073 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR RAUL ALVAREZ Management For For 1.2 DIRECTOR DAVID W. BERNAUER Management For For 1.3 DIRECTOR ANGELA F. BRALY Management For For 1.4 DIRECTOR LAURIE Z. DOUGLAS Management For For 1.5 DIRECTOR RICHARD W. DREILING Management For For 1.6 DIRECTOR ROBERT L. JOHNSON Management For For 1.7 DIRECTOR MARSHALL O. LARSEN Management For For 1.8 DIRECTOR RICHARD K. LOCHRIDGE Management For For 1.9 DIRECTOR JAMES H. MORGAN Management For For 1.10 DIRECTOR ROBERT A. NIBLOCK Management For For 1.11 DIRECTOR ERIC C. WISEMAN Management For For 2. ADVISORY APPROVAL OF LOWE'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS LOWE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For LOWE'S COMPANIES, INC. Meeting Date:MAY 29, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For Withhold 1.2 Elect Director David W. Bernauer Management For For 1.3 Elect Director Angela F. Braly Management For For 1.4 Elect Director Laurie Z. Douglas Management For For 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Robert L. Johnson Management For Withhold 1.7 Elect Director Marshall O. Larsen Management For For 1.8 Elect Director Richard K. Lochridge Management For For 1.9 Elect Director James H. Morgan Management For For 1.10 Elect Director Robert A. Niblock Management For For 1.11 Elect Director Eric C. Wiseman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MACY'S INC. Meeting Date:MAY 15, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:M Security ID:US55616P1049 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1B. ELECTION OF DIRECTOR: JOHN A. BRYANT Management For For 1C. ELECTION OF DIRECTOR: DEIRDRE P. CONNELLY Management For For 1D. ELECTION OF DIRECTOR: MEYER FELDBERG Management For For 1E. ELECTION OF DIRECTOR: LESLIE D. HALE Management For For 1F. ELECTION OF DIRECTOR: SARA LEVINSON Management For For 1G. ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For 1H. ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For 1I. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1J. ELECTION OF DIRECTOR: PAUL C. VARGA Management For For 1K. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 1L. ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For 1M. ELECTION OF DIRECTOR: ANNIE YOUNG- SCRIVNER Management For For 2. THE PROPOSED RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MACY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. *NOTE* VOTING CUT-OFF DATE: MAY 14, 2015 AT 11:59 P.M. EDT. Management For For MAN SE Meeting Date:MAY 06, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:MAN Security ID:D51716104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2.1 Approve Discharge of Management Board Member Georg Pachta-Reyhofen for Fiscal 2014 Management For For 2.2 Approve Discharge of Management Board Member Ulf Berkenhagen for Fiscal 2014 Management For For 2.3 Approve Discharge of Management Board Member Jochen Schumm for Fiscal 2014 Management For For 2.4 Approve Discharge of Management Board Member Rene Umlauft for Fiscal 2014 Management For For 3.1 Approve Discharge of Supervisory Board Member Ferdinand Piech for Fiscal 2014 Management For For 3.2 Approve Discharge of Supervisory Board Member Juergen Kerner for Fiscal 2014 Management For For 3.3 Approve Discharge of Supervisory Board Member Schulz for Fiscal 2014 Management For For 3.4 Approve Discharge of Supervisory Board Member Michael Behrendt for Fiscal 2014 Management For For 3.5 Approve Discharge of Supervisory Board Member Marek Berdychowski for Fiscal 2014 Management For For 3.6 Approve Discharge of Supervisory Board Member Detlef Dirks for Fiscal 2014 Management For For 3.7 Approve Discharge of Supervisory Board Member Juergen Dorn for Fiscal 2014 Management For For 3.8 Approve Discharge of Supervisory Board Member Gerhard Kreutzer for Fiscal 2014 Management For For 3.9 Approve Discharge of Supervisory Board Member Nicola Lopopolo for Fiscal 2014 Management For For 3.10 Approve Discharge of Supervisory Board Member Leif Oestling for Fiscal 2014 Management For For 3.11 Approve Discharge of Supervisory Board Member Angelika Pohlenz for Fiscal 2014 Management For For 3.12 Approve Discharge of Supervisory Board Member Dieter Poetsch for Fiscal 2014 Management For For 3.13 Approve Discharge of Supervisory Board Member Karina Schnur for Fiscal 2014 Management For For 3.14 Approve Discharge of Supervisory Board Member Erich Schwarz for Fiscal 2014 Management For For 3.15 Approve Discharge of Supervisory Board Member Rupert Stadler for Fiscal 2014 Management For For 3.16 Approve Discharge of Supervisory Board Member Martin Winterkorn for Fiscal 2014 Management For For 4 Elect Andreas Renschler to the Supervisory Board Management For Against 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2015 Management For Against MANPOWERGROUP INC. Meeting Date:APR 28, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:MAN Security ID:56418H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Cari M. Dominguez Management For For 2 Elect Jeffrey A. Joerres Management For For 3 Elect Roberto G. Mendoza Management For For 4 Elect Ulice Payne, Jr. Management For For 5 Elect Jonas Prising Management For For 6 Elect Paul Read Management For For 7 Elect Elizabeth Sartain Management For For 8 Elect John R. Walter Management For For 9 Elect Edward J. Zore Management For For 10 Ratification of Auditor Management For For 11 Advisory Vote on Executive Compensation Management For For MARKETO INC Meeting Date:JUN 01, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:MKTO Security ID:57063L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Douglas A. Pepper Management For For 1.2 Elect Wesley R. Wasson Management For For 2 Ratification of Auditor Management For For MARKIT LIMITED Meeting Date:MAY 07, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MRKT Security ID:G58249106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Dinyar S. Devitre Management For For 1.2 Elect Robert P. Kelly Management For For 1.3 Elect Cheng Chih Sung Management For For 2 Appointment of Auditor and Authority to Set Fees Management For For MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Maffucci Management For For 1.2 Elect Director William E. McDonald Management For For 1.3 Elect Director Frank H. Menaker, Jr. Management For For 1.4 Elect Director Richard A. Vinroot Management For Against 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MASTERCARD INCORPORATED Meeting Date:JUN 09, 2015 Record Date: Meeting Type:ANNUAL Ticker:MA Security ID:US57636Q1040 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: JULIUS GENACHOWSKI Management For For 1G. ELECTION OF DIRECTOR: MERIT E. JANOW Management For For 1H. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1I. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1J. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1K. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1L. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1M. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE AMENDED AND RESTATED SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2015 Management For For MASTERCARD INCORPORATED Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For For 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MCKESSON CORPORATION Meeting Date:JUL 30, 2014 Record Date:JUN 02, 2014 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Andy D. Bryant Management For For 2 Elect Wayne A. Budd Management For For 3 Elect N. Anthony Coles Management For For 4 Elect John H. Hammergren Management For For 5 Elect Alton F. Irby III Management For For 6 Elect M. Christine Jacobs Management For For 7 Elect Marie L. Knowles Management For For 8 Elect David M. Lawrence Management For For 9 Elect Edward A. Mueller Management For For 10 Ratification of Auditor Management For For 11 Advisory Vote on Executive Compensation Management For For 12 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For 13 Shareholder Proposal Regarding Political Contributions and Expenditures Report Shareholder Against Against 14 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against MEAD JOHNSON NUTRITION COMPANY Meeting Date:APR 30, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Steven M. Altschuler Management For For 1.1b Elect Director Howard B. Bernick Management For For 1.1c Elect Director Kimberly A. Casiano Management For For 1.1d Elect Director Anna C. Catalano Management For For 1.1e Elect Director Celeste A. Clark Management For For 1.1f Elect Director James M. Cornelius Management For For 1.1g Elect Director Stephen W. Golsby Management For For 1.1h Elect Director Michael Grobstein Management For For 1.1i Elect Director Peter Kasper Jakobsen Management For For 1.1j Elect Director Peter G. Ratcliffe Management For For 1.1k Elect Director Michael A. Sherman Management For For 1.1l Elect Director Elliott Sigal Management For For 1.1m Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For MEDGENICS INC Meeting Date:APR 16, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:MDGN Security ID:58436Q203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Sol J. Barer Management For For 1.2 Elect Eugene A. Bauer Management For For 1.3 Elect Isaac Blech Management For For 1.4 Elect Alastair J. T. Clemow Management For For 1.5 Elect Michael F. Cola Management For For 1.6 Elect Wilbur H. Gantz Management For For 1.7 Elect Joseph Grano, Jr. Management For For 2 Ratification of Auditor Management For For MEDTRONIC, INC. Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:SPECIAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Reduction of Share Premium Account Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For MGM RESORTS INTERNATIONAL Meeting Date:MAY 28, 2015 Record Date: Meeting Type:CONTESTED-ANNUAL Ticker:MGM Security ID:US5529531015 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR ROBERT H. BALDWIN Management For For 1.2 DIRECTOR WILLIAM A. BIBLE Management For For 1.3 DIRECTOR MARY CHRIS GAY Management For For 1.4 DIRECTOR WILLIAM W. GROUNDS Management For For 1.5 DIRECTOR ALEXIS M. HERMAN Management For For 1.6 DIRECTOR ROLAND HERNANDEZ Management For For 1.7 DIRECTOR ANTHONY MANDEKIC Management For For 1.8 DIRECTOR ROSE MCKINNEY-JAMES Management For For 1.9 DIRECTOR JAMES J. MURREN Management For For 1.10 DIRECTOR GREGORY M. SPIERKEL Management For For 1.11 DIRECTOR DANIEL J. TAYLOR Management For For 2. TO RATIFY THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For MGM RESORTS INTERNATIONAL Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:PROXY CONTEST Ticker:MGM Security ID:552953101 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Slate (White Card) 1.1 Elect Director Robert H. Baldwin Management For Withhold 1.2 Elect Director William A. Bible Management For Withhold 1.3 Elect Director Mary Chris Gay Management For Withhold 1.4 Elect Director William W. Grounds Management For Withhold 1.5 Elect Director Alexis M. Herman Management For Withhold 1.6 Elect Director Roland Hernandez Management For Withhold 1.7 Elect Director Anthony Mandekic Management For Withhold 1.8 Elect Director Rose McKinney-James Management For Withhold 1.9 Elect Director James J. Murren Management For Withhold 1.10 Elect Director Gregory M. Spierkel Management For Withhold 1.11 Elect Director Daniel J. Taylor Management For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Slate (Gold Card) 1.1 Elect Director Matthew J. Hart Shareholder For Did Not Vote 1.2 Elect Director Richard Kincaid Shareholder For Did Not Vote 1.3 Elect Director Jonathan Litt Shareholder For Did Not Vote 1.4 Elect Director Marc A. Weisman Shareholder For Did Not Vote 1.5 Management Nominee - William A. Bible Shareholder For Did Not Vote 1.6 Management Nominee - Mary Chris Gay Shareholder For Did Not Vote 1.7 Management Nominee - William W. Grounds Shareholder For Did Not Vote 1.8 Management Nominee - Anthony Mandekic Shareholder For Did Not Vote 1.9 Management Nominee - James J. Murren Shareholder For Did Not Vote 1.10 Management Nominee - Gregory M. Spierkel Shareholder For Did Not Vote 1.11 Management Nominee - Daniel J. Taylor Shareholder For Did Not Vote 2 Ratify Deloitte & Touche LLP as Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Did Not Vote MICRON TECHNOLOGY, INC. Meeting Date:JAN 22, 2015 Record Date:NOV 21, 2014 Meeting Type:ANNUAL Ticker:MU Security ID:595112103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Robert L. Bailey Management For For 2 Elect Richard M. Beyer Management For For 3 Elect Patrick J. Byrne Management For For 4 Elect D. Mark Durcan Management For For 5 Elect Warren A. East Management For For 6 Elect Mercedes Johnson Management For For 7 Elect Lawrence N. Mondry Management For For 8 Elect Robert E. Switz Management For For 9 Amendment to the 2007 Equity Incentive Plan Management For For 10 Ratification of Auditor Management For For 11 Elimination of Cumulative Voting Management For For 12 Amendment to the Executive Officer Performance Incentive Plan Management For For 13 Advisory Vote on Executive Compensation Management For For MICRON TECHNOLOGY, INC. Meeting Date:JAN 22, 2015 Record Date: Meeting Type:ANNUAL Ticker:MU Security ID:US5951121038 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: ROBERT L. BAILEY Management For For 1.2 ELECTION OF DIRECTOR: RICHARD M. BEYER Management For For 1.3 ELECTION OF DIRECTOR: PATRICK J. BYRNE Management For For 1.4 ELECTION OF DIRECTOR: D. MARK DURCAN Management For For 1.5 ELECTION OF DIRECTOR: D. WARREN A. EAST Management For For 1.6 ELECTION OF DIRECTOR: MERCEDES JOHNSON Management For For 1.7 ELECTION OF DIRECTOR: LAWRENCE N. MONDRY Management For For 1.8 ELECTION OF DIRECTOR: ROBERT E. SWITZ Management For For 2. TO APPROVE AMENDED & RESTATED 2& INCREASE SHARES RESERVED FOR ISSUANCE THEREUNDER BY 30,000,000. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING. Management For For 5. TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S EXECUTIVE OFFICER PERFORMANCE INCENTIVE PLAN. Management For For 6. TO APPROVE A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For MICROSOFT CORPORATION Meeting Date:DEC 03, 2014 Record Date:SEP 30, 2014 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect William H. Gates III Management For For 2 Elect Maria Klawe Management For For 3 Elect Teri L. List-Stoll Management For For 4 Elect G. Mason Morfit Management For For 5 Elect Satya Nadella Management For For 6 Elect Charles H. Noski Management For For 7 Elect Helmut G. W. Panke Management For For 8 Elect Charles W. Scharf Management For For 9 Elect John W. Stanton Management For For 10 Elect John W. Thompson Management For For 11 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 12 Ratification of Auditor Management For For 13 Shareholder Proposal Regarding Proxy Access Shareholder Against Against MITIE GROUP PLC Meeting Date:JUL 09, 2014 Record Date: Meeting Type:ANNUAL Ticker:MTO Security ID:G6164F157 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Remuneration Report (Advisory) Management For For 3 Remuneration Policy (Binding) Management For For 4 Allocation of Profits/Dividends Management For For 5 Elect Roger Matthews Management For For 6 Elect Ruby McGregor-Smith Management For For 7 Elect Suzanne Baxter Management For For 8 Elect Bill Robson Management For Against 9 Elect Larry Hirst Management For For 10 Elect David Jenkins Management For For 11 Elect Jack Boyer Management For For 12 Elect Crawford Gillies Management For For 13 Appointment of Auditor Management For For 14 Authority to Set Auditor's Fees Management For For 15 Authority to Issue Shares w/ Preemptive Rights Management For For 16 Authorisation of Political Donations Management For For 17 Authority to Issue Shares w/o Preemptive Rights Management For For 18 Authority to Repurchase Shares Management For For 19 Authority to Set General Meeting Notice Period at 14 Days Notice Management For Against 20 Non-Voting Meeting Note Management N/A N/A MOLSON COORS BREWING COMPANY Meeting Date:JUN 03, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:TAP Security ID:60871R209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger G. Eaton Management For For 1.2 Elect Director Charles M. Herington Management For For 1.3 Elect Director H. Sanford Riley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MONDELEZ INTERNATIONAL, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:MDLZ Security ID:609207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Bollenbach Management For For 1b Elect Director Lewis W.K. Booth Management For For 1c Elect Director Lois D. Juliber Management For For 1d Elect Director Mark D. Ketchum Management For For 1e Elect Director Jorge S. Mesquita Management For For 1f Elect Director Joseph Neubauer Management For For 1g Elect Director Nelson Peltz Management For For 1h Elect Director Fredric G. Reynolds Management For For 1i Elect Director Irene B. Rosenfeld Management For For 1j Elect Director Patrick T. Siewert Management For For 1k Elect Director Ruth J. Simmons Management For For 1l Elect Director Jean-Francois M. L. van Boxmeer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against MOODY'S CORPORATION Meeting Date:APR 14, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:MCO Security ID:615369105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jorge A. Bermudez Management For For 1.2 Elect Director Kathryn M. Hill Management For For 1.3 Elect Director Leslie F. Seidman Management For For 1.4 Elect Director Ewald Kist Management For For 1.5 Elect Director Henry A. McKinnell, Jr. Management For For 1.6 Elect Director John K. Wulff Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MSCI INC. Meeting Date:APR 30, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:MSCI Security ID:55354G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Henry A. Fernandez Management For For 2 Elect Robert G. Ashe Management For For 3 Elect Benjamin F. duPont Management For For 4 Elect Wayne Edmunds Management For For 5 Elect D. Robert Hale Management For For 6 Elect Alice W. Handy Management For For 7 Elect Catherine R. Kinney Management For For 8 Elect Wendy E. Lane Management For For 9 Elect Linda H. Riefler Management For For 10 Elect George W. Siguler Management For For 11 Elect Patrick Tierney Management For For 12 Elect Rodolphe M. Vallee Management For For 13 Advisory Vote on Executive Compensation Management For For 14 Ratification of Auditor Management For For MULTIMEDIA GAMES HOLDING COMPANY, INC. Meeting Date:DEC 03, 2014 Record Date:OCT 21, 2014 Meeting Type:SPECIAL Ticker:MGAM Security ID:625453105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For NCR CORPORATION Meeting Date:APR 22, 2015 Record Date:FEB 10, 2015 Meeting Type:ANNUAL Ticker:NCR Security ID:62886E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William R. Nuti Management For For 1.2 Elect Director Gary J. Daichendt Management For For 1.3 Elect Director Robert P. DeRodes Management For For 1.4 Elect Director Richard T. 'Mick' McGuire, III Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Eliminate Supermajority Vote Requirement Management For For 6 Declassify the Board of Directors Management For For 7 Other Business Management For Against NETFLIX, INC. Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Richard N. Barton Management For For 1.2 Elect Bradford L. Smith Management For For 1.3 Elect Anne M. Sweeney Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Increase of Authorized Common Stock Management For For 5 Shareholder Proposal Regarding Proxy Access Shareholder Against For 6 Shareholder Proposal Regarding Simple Majority Vote Shareholder Against For 7 Shareholder Proposal Regarding Declassification of the Board Shareholder Against For NEVRO CORP Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:NVRO Security ID:64157F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael DeMane Management For For 1.2 Elect Nathan B. Pliam Management For For 1.3 Elect Brad Vale Management For For 2 Ratification of Auditor Management For For NIELSEN N.V. Meeting Date:JUN 26, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:NLSN Security ID:N63218106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amendment of Articles in Connection With the Merger Management For For 2 Change of Incorporation from the Netherlands to the UK Management For For 3 Accounts and Reports Management For For 4 Ratification of Board Acts Management For For 5 Elect James A. Attwood, Jr. Management For For 6 Elect Dwight M. Barns Management For For 7 Elect David L. Calhoun Management For For 8 Elect Karen M. Hoguet Management For For 9 Elect James M. Kilts Management For For 10 Elect Harish M. Manwani Management For For 11 Elect Kathryn V. Marinello Management For For 12 Elect Alexander Navab Management For For 13 Elect Robert C. Pozen Management For For 14 Elect Vivek Y. Ranadive Management For For 15 Elect Javier G. Teruel Management For For 16 Ratification of Auditor Management For For 17 Appointment of Auditor for the Dutch Annual Accounts Management For For 18 Authority to Repurchase Shares Management For For 19 Advisory Vote on Executive Compensation Management For For NOKIA CORP. Meeting Date:MAY 05, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:NOK1V Security ID:X61873133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.14 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect Vivek Badrinath, Bruce Brown, Elizabeth Doherty, Jouko Karvinen, Elizabeth Nelson, Risto Siilasmaa, and Kari Stadigh as Directors; Elect Simon Jiang as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 730 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NOKIA CORP. Meeting Date:MAY 05, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:NOK1V Security ID:654902204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Prepare and Approve List of Shareholders Management None None 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.14 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors Management For For 11 Fix Number of Directors at Eight Management For For 12.1 Elect Vivek Badrinath as Director Management For For 12.2 Elect Bruce Brown as Director Management For For 12.3 Elect Elizabeth Doherty as Director Management For For 12.4 Elect Simon Jiang as Director Management For For 12.5 Elect Jouko Karvinen as Director Management For For 12.6 Elect Elizabeth Nelson as Director Management For For 12.7 Elect Risto Siilasmaa as Director Management For For 12.8 Elect Kari Stadigh as Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 730 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None NORTHSTAR ASSET MANAGEMENT GROUP, INC. Meeting Date:MAY 27, 2015 Record Date: Meeting Type:ANNUAL Ticker:NSAM Security ID:US66705Y1047 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR 1 Management For For 1.2 DIRECTOR 2 Management For For 1.3 DIRECTOR 3 Management For For 1.4 DIRECTOR 4 Management For For 1.5 DIRECTOR 5 Management For For 1.6 DIRECTOR 6 Management For For 1.7 DIRECTOR 7 Management For For 2. ADOPTION OF A RESOLUTION APPROVING, ON A NON-BINDING, ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION AS MORE PARTICULARLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3. APPROVAL, ON A NON-BINDING, ADVISORY BASIS, OF THE FREQUENCY OF FUTURE VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year 1 Year 4. RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For NORTHSTAR REALTY FINANCE CORP. Meeting Date:SEP 05, 2014 Record Date: Meeting Type:ANNUAL Ticker:NRF Security ID:US66704R7044 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR DAVID T. HAMAMOTO Management For For 1.2 DIRECTOR JUDITH A. HANNAWAY Management For For 1.3 DIRECTOR WESLEY D. MINAMI Management For For 1.4 DIRECTOR LOUIS J. PAGLIA Management For For 1.5 DIRECTOR CHARLES W. SCHOENHERR Management For For 2. ADOPTION OF A RESOLUTION APPROVING, ON A NON-BINDING, ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION AS MORE PARTICULARLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3. RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For NORTHSTAR REALTY FINANCE CORP. Meeting Date:NOV 28, 2014 Record Date: Meeting Type:SPECIAL Ticker:NRF Security ID:US66704R7044 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. THE ISSUANCE OF SHARES OF THE COMPANY'S COMMON STOCK TO THE STOCKHOLDERS OF GRIFFIN-AMERICAN HEALTHCARE REIT II, INC., AND TO THE LIMITED PARTNERS OF GRIFFIN-AMERICAN HEALTHCARE REIT II HOLDINGS, LP, PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS Management For For 2. TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF COMPANY COMMON STOCK TO GRIFFIN- AMERICAN COMMON STOCKHOLDERS AND GRIFFIN-AME Management For For NORTHSTAR REALTY FINANCE CORP. Meeting Date:MAY 27, 2015 Record Date: Meeting Type:ANNUAL Ticker:NRF Security ID:US66704R7044 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR DAVID T. HAMAMOTO Management For For 1.2 DIRECTOR JUDITH A. HANNAWAY Management For For 1.3 DIRECTOR WESLEY D. MINAMI Management For For 1.4 DIRECTOR LOUIS J. PAGLIA Management For For 1.5 DIRECTOR CHARLES W. SCHOENHERR Management For For 2. ADOPTION OF A RESOLUTION APPROVING, ON A NON-BINDING, ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION AS MORE PARTICULARLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3. RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For NVR, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:NVR Security ID:US62944T1051 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: C.E. ANDREWS Management For For 1B. ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE Management For For 1C. ELECTION OF DIRECTOR: THOMAS D. ECKERT Management For For 1D. ELECTION OF DIRECTOR: ALFRED E. FESTA Management For For 1E. ELECTION OF DIRECTOR: ED GRIER Management For For 1F. ELECTION OF DIRECTOR: MANUEL H. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: MEL MARTINEZ Management For For 1H. ELECTION OF DIRECTOR: WILLIAM A. MORAN Management For For 1I. ELECTION OF DIRECTOR: DAVID A. PREISER Management For For 1J. ELECTION OF DIRECTOR: W. GRADY ROSIER Management For For 1K. ELECTION OF DIRECTOR: DWIGHT C. SCHAR Management For For 1L. ELECTION OF DIRECTOR: PAUL W. WHETSELL Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against Against NXP SEMICONDUCTORS N.V. Meeting Date:JUN 02, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Ratification of Board Acts Management For For 3 Elect Richard L. Clemmer Management For For 4 Elect Peter Bonfield Management For For 5 Elect Johannes P. Huth Management For For 6 Elect Kenneth A. Goldman Management For For 7 Elect Marion Helmes Management For For 8 Elect Josef Kaeser Management For For 9 Elect Ian Loring Management For For 10 Elect Eric Meurice Management For For 11 Elect Julie Southern Management For For 12 Elect Rick Lih-Shyng Tsai Management For For 13 Authority to Issue Shares w/ Preemptive Rights Management For For 14 Authority to Supress Preemptive Rights Management For For 15 Authority to Repurchase Shares Management For For 16 Authority to Cancel Repurchased Shares in the Company's Capital Management For For 17 Appointment of Auditor Management For For NXP SEMICONDUCTORS NV Meeting Date:JUN 02, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discussion of the implementation of the remuneration policy Management None None 2b Discussion on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements and Statutory Reports Management For For 2d Approve Discharge of Board Members Management For For 3a Reelect Richard L. Clemmer as Executive Director Management For For 3b Reelect Peter Bonfield as Non-Executive Director Management For For 3c Reelect Johannes P. Huth as Non-Executive Director Management For For 3d Reelect Kenneth A. Goldman as Non-Executive Director Management For For 3e Reelect Marion Helmes as Non-Executive Director Management For For 3f Reelect Joseph Kaeser as Non-Executive Director Management For For 3g Reelect I. Loring as Non-Executive Director Management For For 3h Reelect Eric Meurice as Non-Executive Director Management For For 3i Reelect Julie Southern as Non-Executive Director Management For For 3j Reelect Rick Tsai as Non-Executive Director Management For For 4a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 4b Authorize Board to Exclude Preemptive Rights from Issuance Under Item 4a Management For For 5 Authorize Repurchase of Shares Management For For 6 Approve Cancellation of Ordinary Shares Management For For 7 Ratify KPMG Accountants N.V. as Auditors Management For For OCULAR THERAPEUTIX INC Meeting Date:JUN 11, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:OCUL Security ID:67576A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect James Garvey Management For For 1.2 Elect Charles Warden Management For For 2 Ratification of Auditor Management For For OFFICE DEPOT, INC. Meeting Date:JUN 19, 2015 Record Date:APR 29, 2015 Meeting Type:ANNUAL Ticker:ODP Security ID:676220106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For 4a Elect Director Roland C. Smith Management For For 4b Elect Director Warren F. Bryant Management For For 4c Elect Director Rakesh Gangwal Management For For 4d Elect Director Cynthia T. Jamison Management For For 4e Elect Director V. James Marino Management For For 4f Elect Director Michael J. Massey Management For For 4g Elect Director Francesca Ruiz de Luzuriaga Management For For 4h Elect Director David M. Szymanski Management For For 4i Elect Director Nigel Travis Management For For 4j Elect Director Joseph Vassalluzzo Management For For 5 Approve Omnibus Stock Plan Management For For 6 Approve Executive Incentive Bonus Plan Management For For 7 Ratify Deloitte & Touche LLP as Auditors Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OI S.A. Meeting Date:MAR 26, 2015 Record Date:MAR 19, 2015 Meeting Type:SPECIAL Ticker:OIBR4 Security ID:670851401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Terms and Conditions of the Stock Swap Agreement Signed Among the Company and Portugal Telecom International Finance B.V., PT Portugal SGPS, S.A., Portugal Telecom SGPS S.A., and Telemar Participacoes S.A. Management For For OVASCIENCE INC Meeting Date:JUN 04, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:OVAS Security ID:69014Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michelle Dipp Management For For 1.2 Elect Jeffrey D. Capello Management For For 1.3 Elect Thomas R. Malley Management For For 2 Ratification of Auditor Management For For OVASCIENCE, INC. Meeting Date:JUN 04, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:OVAS Security ID:69014Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michelle Dipp Management For For 1.2 Elect Jeffrey D. Capello Management For For 1.3 Elect Thomas R. Malley Management For For 2 Ratification of Auditor Management For For PACIRA PHARMACEUTICALS INC Meeting Date:JUN 02, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:PCRX Security ID:695127100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Laura Brege Management For For 1.2 Elect Mark A. Kronenfeld Management For For 1.3 Elect Dennis L. Winger Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For PACIRA PHARMACEUTICALS INC. Meeting Date:JUN 02, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:PCRX Security ID:695127100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Laura Brege Management For For 1.2 Elect Mark A. Kronenfeld Management For For 1.3 Elect Dennis L. Winger Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For PALL CORPORATION Meeting Date:DEC 10, 2014 Record Date:OCT 14, 2014 Meeting Type:ANNUAL Ticker:PLL Security ID:696429307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy E. Alving Management For For 1.2 Elect Director Robert B. Coutts Management For For 1.3 Elect Director Mark E. Goldstein Management For For 1.4 Elect Director Cheryl W. Grise Management For For 1.5 Elect Director Ronald L. Hoffman Management For For 1.6 Elect Director Lawrence D. Kingsley Management For For 1.7 Elect Director Dennis N. Longstreet Management For For 1.8 Elect Director B. Craig Owens Management For For 1.9 Elect Director Katharine L. Plourde Management For For 1.10 Elect Director Edward Travaglianti Management For For 1.11 Elect Director Bret W. Wise Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PFENEX INC. Meeting Date:APR 21, 2015 Record Date: Meeting Type:ANNUAL Ticker:PFNX Security ID:US7170711045 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. ELECTION OF DIRECTOR: JOHN M. TAYLOR Management For For 2. TO RATIFY THE APPOINTMENT OF HASKELL & WHITE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For PFIZER INC. Meeting Date:APR 23, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Shantanu Narayen Management For For 1.7 Elect Director Suzanne Nora Johnson Management For For 1.8 Elect Director Ian C. Read Management For For 1.9 Elect Director Stephen W. Sanger Management For For 1.10 Elect Director James C. Smith Management For For 1.11 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Andre Calantzopoulos Management For For 1.3 Elect Director Louis C. Camilleri Management For For 1.4 Elect Director Werner Geissler Management For For 1.5 Elect Director Jennifer Li Management For For 1.6 Elect Director Jun Makihara Management For For 1.7 Elect Director Sergio Marchionne Management For Against 1.8 Elect Director Kalpana Morparia Management For For 1.9 Elect Director Lucio A. Noto Management For For 1.10 Elect Director Frederik Paulsen Management For For 1.11 Elect Director Robert B. Polet Management For For 1.12 Elect Director Stephen M. Wolf Management For For 2 Ratify PricewaterhouseCoopers SA as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Adopt Anti-Forced Labor Policy for Tobacco Supply Chain Shareholder Against Against PINNACLE FOODS INC. Meeting Date:JUN 11, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:PF Security ID:72348P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ann Fandozzi Management For For 1.2 Elect Director Jason Giordano Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 20, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edison C. Buchanan Management For Against 1.2 Elect Director Andrew F. Cates Management For Against 1.3 Elect Director Timothy L. Dove Management For For 1.4 Elect Director Phillip A. Gobe Management For Against 1.5 Elect Director Larry R. Grillot Management For Against 1.6 Elect Director Stacy P. Methvin Management For Against 1.7 Elect Director Royce W. Mitchell Management For Against 1.8 Elect Director Frank A. Risch Management For Against 1.9 Elect Director Scott D. Sheffield Management For For 1.10 Elect Director J. Kenneth Thompson Management For Against 1.11 Elect Director Phoebe A. Wood Management For Against 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For PREMIER, INC. Meeting Date:DEC 05, 2014 Record Date:OCT 06, 2014 Meeting Type:ANNUAL Ticker:PINC Security ID:74051N102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Stephen R. D'Arcy Management For For 1.2 Elect Lloyd H. Dean Management For For 1.3 Elect Charles E. Hart Management For For 1.4 Elect Philip A. Incarnati Management For For 1.5 Elect Alan R. Yordy Management For For 2 Ratification of Auditor Management For For 3 Employee Stock Purchase Plan Management For For PROTHENA CORPORATION PLC Meeting Date:MAY 21, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:PRTA Security ID:G72800108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Shane Cooke Management For For 2 Elect Lars Ekman Management For For 3 Appointment of Auditor Management For For QUALCOMM INCORPORATED Meeting Date:MAR 09, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Barbara T. Alexander Management For For 2 Elect Donald G. Cruickshank Management For For 3 Elect Raymond V. Dittamore Management For For 4 Elect Susan Hockfield Management For For 5 Elect Thomas W. Horton Management For For 6 Elect Paul E. Jacobs Management For For 7 Elect Sherry Lansing Management For For 8 Elect Harish M. Manwani Management For For 9 Elect Steven M. Mollenkopf Management For For 10 Elect Duane A. Nelles Management For For 11 Elect Clark T. Randt, Jr. Management For For 12 Elect Francisco Ros Management For For 13 Elect Jonathan J. Rubinstein Management For For 14 Elect Brent Scowcroft Management For For 15 Elect Marc I. Stern Management For For 16 Ratification of Auditor Management For For 17 Amendment to the 2001 Employee Stock Purchase Plan Management For For 18 Advisory Vote on Executive Compensation Management For For QUESTCOR PHARMACEUTICALS, INC. Meeting Date:AUG 14, 2014 Record Date:JUL 09, 2014 Meeting Type:SPECIAL Ticker:QCOR Security ID:74835Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against REALOGY HOLDINGS CORP. Meeting Date:MAY 01, 2015 Record Date: Meeting Type:ANNUAL Ticker:RLGY Security ID:US75605Y1064 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR MARC E. BECKER Management For For 1.2 DIRECTOR RICHARD A. SMITH Management For For 1.3 DIRECTOR MICHAEL J. WILLIAMS Management For For REALOGY HOLDINGS CORP. Meeting Date:MAY 01, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:RLGY Security ID:75605Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc E. Becker Management For For 1.2 Elect Director Richard A. Smith Management For For 1.3 Elect Director Michael J. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For RED HAT, INC. Meeting Date:AUG 07, 2014 Record Date:JUN 13, 2014 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Sohaib Abbasi Management For For 2 Elect Narendra K. Gupta Management For Against 3 Elect William S. Kaiser Management For For 4 Elect James M. Whitehurst Management For For 5 Ratification of Auditor Management For For 6 Advisory Vote on Executive Compensation Management For For RETROPHIN INC Meeting Date:FEB 03, 2015 Record Date:JAN 16, 2015 Meeting Type:SPECIAL Ticker:RTRX Security ID:761299106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Previously Granted Equity Awards Management For Against RETROPHIN INC Meeting Date:JUN 08, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:RTRX Security ID:761299106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Stephen Aselage Management For For 1.2 Elect Tim Coughlin Management For For 1.3 Elect Cornelius E. Golding Management For For 1.4 Elect John Kozarich Management For For 1.5 Elect Gary Lyons Management For For 1.6 Elect Jeffrey Meckler Management For For 2 Approval of the 2015 Equity Incentive Plan Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Amendment to the Company's Certificate Regarding Director Indemnification Management For For 5 Bundled Amendments to the Company's Bylaws Management For For 6 Issuance of Common Stock Management For For 7 Ratification of Auditor Management For For REVANCE THERAPEUTICS INC Meeting Date:MAY 07, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:RVNC Security ID:761330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Phyllis Gardner Management For For 1.2 Elect James Glasheen Management For For 1.3 Elect Angus C. Russell Management For For 1.4 Elect Philip J. Vickers Management For For 2 Ratification of Auditor Management For For RIVERBED TECHNOLOGY, INC. Meeting Date:MAR 05, 2015 Record Date:JAN 20, 2015 Meeting Type:SPECIAL Ticker:RVBD Security ID:768573107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 21, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Andrew S. Berwick, Jr. Management For For 1.2 Elect Harold M. Messmer, Jr. Management For For 1.3 Elect Barbara J. Novogradac Management For For 1.4 Elect Robert J. Pace Management For For 1.5 Elect Fredrick A. Richman Management For For 1.6 Elect M. Keith Waddell Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For ROCKWOOD HOLDINGS, INC. Meeting Date:NOV 14, 2014 Record Date:SEP 30, 2014 Meeting Type:SPECIAL Ticker:ROC Security ID:774415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For SABINE OIL & GAS CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:SOGC Security ID:78532P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Chewning Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4.1 Elect Director Jonathan F. Foster Management For For SAFEWAY INC. Meeting Date:JUL 25, 2014 Record Date:JUN 02, 2014 Meeting Type:SPECIAL Ticker:SWY Security ID:786514208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For 4a Elect Director Robert L. Edwards Management For For 4b Elect Director Janet E. Grove Management For For 4c Elect Director Mohan Gyani Management For For 4d Elect Director Frank C. Herringer Management For For 4e Elect Director George J. Morrow Management For For 4f Elect Director Kenneth W. Oder Management For For 4g Elect Director T. Gary Rogers Management For For 4h Elect Director Arun Sarin Management For For 4i Elect Director William Y. Tauscher Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For For 7 Label Products with GMO Ingredients Shareholder Against Against 8 Report on Extended Producer Responsibility Policy Position and Assess Alternatives Shareholder Against Against SALESFORCE.COM, INC. Meeting Date:JUN 04, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Marc R. Benioff Management For For 2 Elect Keith G. Block Management For For 3 Elect Craig A. Conway Management For For 4 Elect Alan G. Hassenfeld Management For For 5 Elect Colin L. Powell Management For For 6 Elect Sanford R. Robertson Management For For 7 Elect John V. Roos Management For For 8 Elect Lawrence J. Tomlinson Management For For 9 Elect Robin L. Washington Management For For 10 Elect Maynard G. Webb Management For For 11 Elect Susan D. Wojcicki Management For For 12 Amendment to the 2013 Equity Incentive Plan Management For For 13 Amendment to the 2004 Employee Stock Purchase Plan Management For For 14 Ratification of Auditor Management For For 15 Advisory Vote on Executive Compensation Management For Against SANGAMO BIOSCIENCES, INC. Meeting Date:JUN 22, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:SGMO Security ID:800677106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Edward O. Lanphier II Management For For 2 Elect Paul B. Cleveland Management For For 3 Elect Stephen G. Dilly Management For For 4 Elect John W. Larson Management For For 5 Elect Steven J. Mento Management For For 6 Elect H. Stewart Parker Management For For 7 Elect Saira Ramasastry Management For For 8 Elect William R. Ringo Management For For 9 Amendment to the 2013 Stock Incentive Plan Management For For 10 Ratification of Auditor Management For For SCORPIO TANKERS INC. Meeting Date:MAY 26, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:STNG Security ID:Y7542C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Bugbee Management For For 1.2 Elect Director Donald C. Trauscht Management For For 1.3 Elect Director Jose Tarruella Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For SHIRE PLC Meeting Date:APR 28, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:SHPG Security ID:82481R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Remuneration Report (Advisory) Management For For 3 Remuneration Policy (Binding) Management For For 4 Elect Dominic Blakemore Management For For 5 Elect William M. Burns Management For For 6 Elect Steven Gillis Management For For 7 Elect David Ginsburg Management For For 8 Elect David Kappler Management For For 9 Elect Susan Kilsby Management For For 10 Elect Anne Minto Management For For 11 Elect Flemming Ornskov Management For For 12 Appointment of Auditor Management For Against 13 Authority to Set Auditor's Fees Management For Against 14 Long Term Incentive Plan 2015 Management For For 15 Employee Stock Purchase Plan Management For For SHIRE PLC Meeting Date:APR 28, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:SHPG Security ID:82481R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 16 Authority to Issue Shares w/ Preemptive Rights Management For For 17 Authority to Issue Shares w/o Preemptive Rights Management For Against 18 Authority to Repurchase Shares Management For For 19 Authority to Set General Meeting Notice Period at 14 Days Management For For SHIRE PLC Meeting Date:APR 28, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:SHP Security ID:82481R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Dominic Blakemore as Director Management For For 5 Re-elect William Burns as Director Management For For 6 Re-elect Dr Steven Gillis as Director Management For For 7 Re-elect Dr David Ginsburg as Director Management For For 8 Re-elect David Kappler as Director Management For For 9 Re-elect Susan Kilsby as Director Management For For 10 Re-elect Anne Minto as Director Management For For 11 Re-elect Dr Flemming Ornskov as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit, Compliance & Risk Committee to Fix Remuneration of Auditors Management For For 14 Approve Long Term Incentive Plan 2015 Management For For 15 Approve Global Employee Stock Purchase Plan Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SINO-AMERICAN SILICON PRODUCTS INC. Meeting Date:JUN 25, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:5483 Security ID:Y8022X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management N/A N/A 2 Accounts and Reports Management For For 3 Allocation of Profits/Dividends Management For For 4 Allocation of Dividends from Capital Reserve Management For For 5 Amendments to Procedural Rules: Acquisition and Disposal of Assets Management For For 6 Amendments to Procedural Rules: Endorsements and Guarantees Management For For SK HYNIX INC. Meeting Date:MAR 20, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:660 Security ID:Y8085F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Allocation of Profits/Dividends Management For For 2 Election of Executive Director: PARK Sung Wook Management For For 3 Elect KIM Doo Kyung Management For For 4 Elect PARK Young Joon Management For For 5 Elect KIM Dae Il Management For For 6 Elect LEE Chang Yang Management For For 7 Election of Audit Committee Member: KIM Doo Kyung Management For For 8 Election of Audit Committee Member: KIM Dae Il Management For For 9 Election of Audit Committee Member: LEE Chang Yang Management For For 10 Directors' Fees Management For For SONIC CORP. Meeting Date:JAN 29, 2015 Record Date:DEC 01, 2014 Meeting Type:ANNUAL Ticker:SONC Security ID:835451105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kate S. Lavelle Management For For 1.2 Elect Director J. Larry Nichols Management For For 1.3 Elect Director Frank E. Richardson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SONUS NETWORKS, INC. Meeting Date:DEC 02, 2014 Record Date:OCT 03, 2014 Meeting Type:SPECIAL Ticker:SONS Security ID:835916107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reverse Stock Split Management For For 2 Amendment to the 2007 Stock Incentive Plan Management For For SONUS NETWORKS, INC. Meeting Date:JUN 11, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:SONS Security ID:835916503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect James K. Brewington Management For For 1.2 Elect Matthew W. Bross Management For For 1.3 Elect John P. Cunningham Management For For 1.4 Elect Raymond P. Dolan Management For For 1.5 Elect Beatriz V. Infante Management For For 1.6 Elect Howard E. Janzen Management For For 1.7 Elect Richard J. Lynch Management For For 1.8 Elect Pamela D.A. Reeve Management For For 1.9 Elect John Schofield Management For For 1.1 Elect Scott E. Schubert Management For For 1.11 Elect H. Brian Thompson Management For For 2 Amendment to the 2007 Stock Incentive Plan Management For For 3 Ratification of Auditor Management For For 4 Advisory Vote on Executive Compensation Management For For SOTHEBY'S Meeting Date:MAY 07, 2015 Record Date: Meeting Type:ANNUAL Ticker:BID Security ID:US8358981079 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: JOHN M. ANGELO Management For For 1B. ELECTION OF DIRECTOR: JESSICA M. BIBLIOWICZ Management For For 1C. ELECTION OF DIRECTOR: KEVIN C. CONROY Management For For 1D. ELECTION OF DIRECTOR: DOMENICO DE SOLE Management For For 1E. ELECTION OF DIRECTOR: THE DUKE OF DEVONSHIRE Management For For 1F. ELECTION OF DIRECTOR: DANIEL S. LOEB Management For For 1G. ELECTION OF DIRECTOR: OLIVIER REZA Management For For 1H. ELECTION OF DIRECTOR: MARSHA E. SIMMS Management For For 1I. ELECTION OF DIRECTOR: THOMAS S. SMITH, JR. Management For For 1J. ELECTION OF DIRECTOR: ROBERT S. TAUBMAN Management For For 1K. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1L. ELECTION OF DIRECTOR: DENNIS M. WEIBLING Management For For 1M. ELECTION OF DIRECTOR: HARRY J. WILSON Management For For 2. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL OF THE AMENDED AND RESTATED SOTHEBY'S STOCK COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS. Management For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For SPIRIT REALTY CAPITAL, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SRC Security ID:84860W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin M. Charlton Management For For 1.2 Elect Director Todd A. Dunn Management For For 1.3 Elect Director David J. Gilbert Management For For 1.4 Elect Director Richard I. Gilchrist Management For For 1.5 Elect Director Diane M. Morefield Management For For 1.6 Elect Director Thomas H. Nolan, Jr. Management For For 1.7 Elect Director Sheli Z. Rosenberg Management For For 1.8 Elect Director Thomas D. Senkbeil Management For For 1.9 Elect Director Nicholas P. Shepherd Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STEALTHGAS INC. Meeting Date:SEP 16, 2014 Record Date: Meeting Type:ANNUAL Ticker:GASS Security ID:Y81669106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Lambros Babilis as Director Management For For 2 Ratify Deloitte Hadjipavlou, Sofianos & Cambanis S.A. as Auditors Management For For STHREE PLC Meeting Date:APR 23, 2015 Record Date: Meeting Type:ANNUAL Ticker:STHR Security ID:G8499E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Allocation of Profits/Dividends Management For For 3 Remuneration Report (Advisory) Management For For 4 Elect Clay Brendish Management For For 5 Elect Gary Elden Management For For 6 Elect Alex Smith Management For For 7 Elect Justin Hughes Management For For 8 Elect Steve Quinn Management For For 9 Elect Tony Ward Management For For 10 Elect Nadhim Zahawi Management For For 11 Elect Fiona Macleod Management For For 12 Appointment of Auditor Management For For 13 Authority to Set Auditor's Fees Management For For 14 Authorisation of Political Donations Management For For 15 Authority to Offer Minority Interest in Subsidiaries to Employees Management For For 16 Authority to Issue Shares w/ Preemptive Rights Management For For 17 Authority to Set General Meeting Notice Period at 14 Days Management For Against 18 Authority to Issue Shares w/o Preemptive Rights Management For For 19 Authority to Repurchase Shares Management For For STRATASYS, LTD. Meeting Date:JUL 10, 2014 Record Date:JUN 10, 2014 Meeting Type:ANNUAL Ticker:SSYS Security ID:M85548101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ziva Patir to Serve as the Unclassified Director of the Company Management For For 2 Approval of a Cash Bonus to be Paid to CEO David Reis Management For For 3 Approval of a Cash Bonus to be Paid to S. Scott Crump, Chairman and Chief Innovation Officer Management For For 4 Approval of a Cash Bonus to be Paid to Ilan Levin, Chairman of the Makerbot Subsidiary Management For For 5 Grant of Options to Edward J. Fierko Management For For 6 Grant of Options to John J. McEleney Management For For 7 Grant of Options to Clifford H. Schwieter Management For For 8 Increase in Directors' and Officers' Liability Insurance Coverage Management For For 9 Ratification of Auditor Management For For SUMCO CORP. Meeting Date:MAR 25, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:3436 Security ID:J76896109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management N/A N/A 2 Allocation of Profits/Dividends Management For For 3 Authority to Reduce Capital Reserves Management For For 4 Authority to Repurchase Class B Shares Management For For 5 Elect Fumio Inoue Management For For 6 Elect Shiroh Mokudai Management For For 7 Elect Hisashi Katahama Management For For 8 Elect Manabu Uehara Management For For SUNCOR ENERGY INC Meeting Date:APR 30, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:SU Security ID:867224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mel E. Benson Management For For 1.2 Elect Director Jacynthe Cote Management For For 1.3 Elect Director Dominic D'Alessandro Management For For 1.4 Elect Director W. Douglas Ford Management For For 1.5 Elect Director John D. Gass Management For For 1.6 Elect Director John R. Huff Management For For 1.7 Elect Director Maureen McCaw Management For For 1.8 Elect Director Michael W. O'Brien Management For For 1.9 Elect Director James W. Simpson Management For For 1.10 Elect Director Eira M. Thomas Management For For 1.11 Elect Director Steven W. Williams Management For For 1.12 Elect Director Michael M. Wilson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend By-laws Management For For 4 Approve Advance Notice Policy Management For For 5 Advisory Vote on Executive Compensation Approach Management For For SUNNY OPTICAL TECHNOLOGY GROUP CO LTD Meeting Date:SEP 22, 2014 Record Date:SEP 17, 2014 Meeting Type:SPECIAL Ticker:2382 Security ID:G8586D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management N/A N/A 2 Non-Voting Meeting Note Management N/A N/A 3 Acquisition Management For For SWISSCOM AG Meeting Date:APR 08, 2015 Record Date: Meeting Type:ANNUAL Ticker:SCMN Security ID:H8398N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For Did Not Vote 1.2 Approve Remuneration Report (Non-Binding) Management For Did Not Vote 2 Approve Allocation of Income and Dividends of CHF 22 per Share Management For Did Not Vote 3 Approve Discharge of Board and Senior Management Management For Did Not Vote 4.1 Reelect Frank Esser as Director Management For Did Not Vote 4.2 Reelect Barbara Frei as Director Management For Did Not Vote 4.3 Reelect Hugo Gerber as Director Management For Did Not Vote 4.4 Reelect Michel Gobet as Director Management For Did Not Vote 4.5 Reelect Torsten Kreindl as Director Management For Did Not Vote 4.6 Reelect Catherine Muehlemann as Director Management For Did Not Vote 4.7 Reelect Theophil Schlatter as Director Management For Did Not Vote 4.8 Reelect Hansueli Loosli as Director Management For Did Not Vote 4.9 Reelect Hansueli Loosli as Board Chairman Management For Did Not Vote 5.1 Reelect Barbara Frei as Member of the Compensation Committee Management For Did Not Vote 5.2 Reelect Torsten Kreindl as Member of the Compensation Committee Management For Did Not Vote 5.3 Reelect Hansueli Loosli as Member without Voting Rights of the Compensation Committee Management For Did Not Vote 5.4 Reelect Theophil Schlatter as Member of the Compensation Committee Management For Did Not Vote 5.5 Reelect Hans Werder as Member of the Compensation Committee Management For Did Not Vote 6.1 Approve Remuneration of Directors in the Amount of CHF 2.6 Million Management For Did Not Vote 6.2 Approve Remuneration of Executive Committee in the Amount of CHF 9.7 Million Management For Did Not Vote 7 Designate Reber Rechtsanwaelte as Independent Proxy Management For Did Not Vote 8 Ratify KPMG as Auditors Management For Did Not Vote 9 Transact Other Business (Voting) Management For Did Not Vote SYNTA PHARMACEUTICALS CORP. Meeting Date:JUN 11, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:SNTA Security ID:87162T206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Keith R. Gollust Management For For 1.2 Elect Robert N. Wilson Management For For 2 Ratification of Auditor Management For For 3 2015 Stock Plan Management For For 4 Advisory Vote on Executive Compensation Management For Against SYNTA PHARMACEUTICALS INC. Meeting Date:JUN 11, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:SNTA Security ID:87162T206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Keith R. Gollust Management For For 1.2 Elect Robert N. Wilson Management For For 2 Ratification of Auditor Management For For 3 2015 Stock Plan Management For Against 4 Advisory Vote on Executive Compensation Management For Against T-MOBILE US, INC. Meeting Date:JUN 02, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:TMUS Security ID:872590104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Michael Barnes Management For Withhold 1.2 Elect Director Thomas Dannenfeldt Management For Withhold 1.3 Elect Director Srikant M. Datar Management For For 1.4 Elect Director Lawrence H. Guffey Management For Withhold 1.5 Elect Director Timotheus Hottges Management For Withhold 1.6 Elect Director Bruno Jacobfeuerborn Management For Withhold 1.7 Elect Director Raphael Kubler Management For Withhold 1.8 Elect Director Thorsten Langheim Management For Withhold 1.9 Elect Director John J. Legere Management For Withhold 1.10 Elect Director Teresa A. Taylor Management For Withhold 1.11 Elect Director Kelvin R. Westbrook Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Report on Human Rights Risk Assessment Process Shareholder Against For 5 Provide Proxy Access Right Shareholder Against For TDC A/S Meeting Date:MAR 05, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:TDC Security ID:K94545116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management and Board Management For For 4 Approve Allocation of Income and Dividends Management For For 5a Reelect Vagn Sorensen as Director Management For For 5b Reelect Pierre Danon as Director Management For For 5c Reelect Stine Bosse as Director Management For For 5d Reelect Angus Porter as Director Management For For 5e Reelect Soren Sorensen as Director Management For For 5f Reelect Pieter Knook as Director Management For For 5g Elect Benoit Scheen as New Director Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7a Authorize Share Repurchase Program Management For For 7b Approve Remuneration of Directors Management For For 7c Amend Articles Re: Board-Related Management For For 8 Other Business Management None None TE CONNECTIVITY LTD. Meeting Date:MAR 03, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:TEL Security ID:G9144P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Pierre R. Brondeau Management For For 2 Elect Juergen W. Gromer Management For For 3 Elect William A. Jeffrey Management For For 4 Elect Thomas J. Lynch Management For For 5 Elect Yong Nam Management For For 6 Elect Daniel J. Phelan Management For For 7 Elect Lawrence S. Smith Management For For 8 Elect Paula A. Sneed Management For For 9 Elect David P. Steiner Management For For 10 Elect John C. Van Scoter Management For For 11 Elect Laura H. Wright Management For For 12 Elect Thomas J. Lynch as Chairman Management For For 13 Elect Daniel J. Phelan Management For For 14 Elect Paula A. Sneed Management For For 15 Elect David P. Steiner Management For For 16 Elect John C. Van Scoter Management For For 17 Appointment of the Independent Proxy Management For For 18 Approval of Annual Report Management For For 19 Approval of Statutory Financial Statements Management For For 20 Approval of Consolidated Financial Statements Management For For 21 Release of Board of Directors and Executive Officers Management For For 22 Deloitte and Touche Management For For 23 Deloitte AG, Zurich Management For For 24 PricewaterhouseCoopers AG, Zurich Management For For 25 Amendments to Articles Relating to Swiss Ordinance Management For For 26 Amendments to Articles Relating to Swiss Ordinance Management For For 27 Amendment to Majority Vote Standard for Shareholder Resolutions Management For For 28 Adoption of Plurality Vote Standard in Contested Elections Management For For 29 Advisory Vote on Executive Compensation Management For For 30 Executive Compensation Management For For 31 Board Compensation Management For For 32 Appropriation of Earnings Management For For 33 Declaration of Dividend Management For For 34 Renewal of Authorized Capital Management For For 35 Reduction of Share Capital Under the Share Repurchase Program Management For For 36 Right to Adjourn Meeting Management For For TE CONNECTIVITY LTD. Meeting Date:MAR 03, 2015 Record Date:JAN 07, 2015 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Pierre R. Brondeau Management For For 2 Elect Juergen W. Gromer Management For For 3 Elect William A. Jeffrey Management For For 4 Elect Thomas J. Lynch Management For For 5 Elect Yong Nam Management For For 6 Elect Daniel J. Phelan Management For For 7 Elect Lawrence S. Smith Management For For 8 Elect Paula A. Sneed Management For For 9 Elect David P. Steiner Management For For 10 Elect John C. Van Scoter Management For For 11 Elect Laura H. Wright Management For For 12 Elect Thomas J. Lynch as Chairman Management For For 13 Elect Daniel J. Phelan Management For For 14 Elect Paula A. Sneed Management For For 15 Elect David P. Steiner Management For For 16 Elect John C. Van Scoter Management For For 17 Appointment of the Independent Proxy Management For For 18 Approval of Annual Report Management For For 19 Approval of Statutory Financial Statements Management For For 20 Approval of Consolidated Financial Statements Management For For 21 Release of Board of Directors and Executive Officers Management For For 22 Deloitte and Touche Management For For 23 Deloitte AG, Zurich Management For For 24 PricewaterhouseCoopers AG, Zurich Management For For 25 Amendments to Articles Relating to Swiss Ordinance Management For For 26 Amendments to Articles Relating to Swiss Ordinance Management For For 27 Amendment to Majority Vote Standard for Shareholder Resolutions Management For For 28 Adoption of Plurality Vote Standard in Contested Elections Management For For 29 Advisory Vote on Executive Compensation Management For For 30 Executive Compensation Management For For 31 Board Compensation Management For For 32 Appropriation of Earnings Management For For 33 Declaration of Dividend Management For For 34 Renewal of Authorized Capital Management For For 35 Reduction of Share Capital Under the Share Repurchase Program Management For For 36 Right to Adjourn Meeting Management For For TELECOM ITALIA SPA Meeting Date:MAY 20, 2015 Record Date:MAY 11, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:TIT Security ID:T92778108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration Report Management For Against 4.1 Slate Submitted by Telco SpA Shareholder None For 4.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None Did Not Vote 5.1 Elect Gianluca Ponzellini as Chairman of Internal Auditors (Submitted by Telco SpA) Shareholder None Against 5.2 Elect Roberto Capone as Chairman of Internal Auditors (Submitted by Institutional Investors - Assogestioni) Shareholder None For 6 Approve Internal Auditors' Remuneration Shareholder None For 7 Approve Executive Bonus Deferral Plan 2015 Management For Against 8 Approve Equity Plan Financing Management For Against 9 Authorize Convertibility of Bond Notes "EUR 2 Billion, 1.125 Percent Equity-Linked Bonds due 2022"; Approve Related Capital Increase without Preemptive Rights; Amend Articles Management For For 10 Amend Articles (Board-Related) Management For For 11 Approve Merger by Absorption of Telecom Italia Media SpA Management For For 12 Amend Company Bylaws Re: Administrative Rights on Shares Owned by Telefonica after Dissolution of TELCO Syndicate Pact Shareholder None For TENET HEALTHCARE CORPORATION Meeting Date:MAY 07, 2015 Record Date: Meeting Type:ANNUAL Ticker:THC Security ID:US88033G4073 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: TREVOR FETTER Management For For 1B. ELECTION OF DIRECTOR: BRENDA J. GAINES Management For For 1C. ELECTION OF DIRECTOR: KAREN M. GARRISON Management For For 1D. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1E. ELECTION OF DIRECTOR: J. ROBERT KERREY Management For For 1F. ELECTION OF DIRECTOR: FREDA C. LEWIS- HALL Management For For 1G. ELECTION OF DIRECTOR: RICHARD R. PETTINGILL Management For For 1H. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER Management For For 1I. ELECTION OF DIRECTOR: TAMMY ROMO Management For For 1J. ELECTION OF DIRECTOR: JAMES A. UNRUH Management For For 2. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For TESLA MOTORS INC. Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:TSLA Security ID:88160R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Antonio J. Gracias Management For Against 2 Elect Kimbal Musk Management For For 3 Ratification of Auditor Management For For 4 Shareholder Proposal Regarding Reducing Environmental Impacts from Animal Products Shareholder Against Against 5 Shareholder Proposal Regarding Animal Welfare Shareholder Against Against TESORO CORPORATION Meeting Date:MAY 07, 2015 Record Date: Meeting Type:ANNUAL Ticker:TSO Security ID:US8816091016 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A ELECTION OF DIRECTOR: RODNEY F. CHASE Management For For 1B ELECTION OF DIRECTOR: GREGORY J. GOFF Management For For 1C ELECTION OF DIRECTOR: ROBERT W. GOLDMAN Management For For 1D ELECTION OF DIRECTOR: DAVID LILLEY Management For For 1E ELECTION OF DIRECTOR: MARY PAT MCCARTHY Management For For 1F ELECTION OF DIRECTOR: J.W. NOKES Management For For 1G ELECTION OF DIRECTOR: SUSAN TOMASKY Management For For 1H ELECTION OF DIRECTOR: MICHAEL E. WILEY Management For For 1I ELECTION OF DIRECTOR: PATRICK Y. YANG Management For For 02 TO CONDUCT AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION; Management For For 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For TETRAPHASE PHARMACEUTICALS INC Meeting Date:JUN 10, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:TTPH Security ID:88165N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jeffrey Chodakewitz Management For For 1.2 Elect Gerri Henwood Management For For 1.3 Elect Guy Macdonald Management For For 2 Ratification of Auditor Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 16, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Carrie S. Cox Management For For 1e Elect Director Ronald Kirk Management For For 1f Elect Director Pamela H. Patsley Management For For 1g Elect Director Robert E. Sanchez Management For For 1h Elect Director Wayne R. Sanders Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For THE BANK OF NEW YORK MELLON CORPORATION Meeting Date:APR 14, 2015 Record Date: Meeting Type:ANNUAL Ticker:BK Security ID:US0640581007 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management For For 1B. ELECTION OF DIRECTOR: JOSEPH J. ECHEVARRIA Management For For 1C. ELECTION OF DIRECTOR: EDWARD P. GARDEN Management For For 1D. ELECTION OF DIRECTOR: JEFFREY A. GOLDSTEIN Management For For 1E. ELECTION OF DIRECTOR: GERALD L. HASSELL Management For For 1F. ELECTION OF DIRECTOR: JOHN M. HINSHAW Management For For 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1I. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For 1J. ELECTION OF DIRECTOR: MARK A. NORDENBERG Management For For 1K. ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For 1L. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1M. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Management For For 1N. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management For For 2. ADVISORY RESOLUTION TO APPROVE THE 2 Management For For 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2015. Management For For THE COCA-COLA COMPANY Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:KO Security ID:191216100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Herbert A. Allen Management For For 1.2 Elect Director Ronald W. Allen Management For For 1.3 Elect Director Marc Bolland Management For For 1.4 Elect Director Ana Botin Management For For 1.5 Elect Director Howard G. Buffet Management For For 1.6 Elect Director Richard M. Daley Management For For 1.7 Elect Director Barry Diller Management For For 1.8 Elect Director Helene D. Gayle Management For For 1.9 Elect Director Evan G. Greenberg Management For For 1.10 Elect Director Alexis M. Herman Management For For 1.11 Elect Director Muhtar Kent Management For For 1.12 Elect Director Robert A. Kotick Management For For 1.13 Elect Director Maria Elena Lagomasino Management For For 1.14 Elect Director Sam Nunn Management For For 1.15 Elect Director David B. Weinberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Proxy Access Shareholder Against Against 5 Seek Shareholder Approval to Release of Unvested Restricted Stock Awards and Unvested PSU Awards to Senior Executives Shareholder Against Against THE DOW CHEMICAL COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ajay Banga Management For For 1b Elect Director Jacqueline K. Barton Management For For 1c Elect Director James A. Bell Management For For 1d Elect Director Richard K. Davis Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Mark Loughridge Management For For 1h Elect Director Raymond J. Milchovich Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Paul Polman Management For For 1k Elect Director Dennis H. Reilley Management For For 1l Elect Director James M. Ringler Management For For 1m Elect Director Ruth G. Shaw Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against THE HOME DEPOT, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ari Bousbib Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director J. Frank Brown Management For For 1d Elect Director Albert P. Carey Management For For 1e Elect Director Armando Codina Management For For 1f Elect Director Helena B. Foulkes Management For For 1g Elect Director Wayne M. Hewett Management For For 1h Elect Director Karen L. Katen Management For For 1i Elect Director Craig A. Menear Management For For 1j Elect Director Mark Vadon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Amend Bylaws Call Special Meetings Shareholder Against For THE HOME DEPOT, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ari Bousbib Management For For 1b Elect Director Gregory D. Brenneman Management For For 1c Elect Director J. Frank Brown Management For For 1d Elect Director Albert P. Carey Management For For 1e Elect Director Armando Codina Management For For 1f Elect Director Helena B. Foulkes Management For For 1g Elect Director Wayne M. Hewett Management For For 1h Elect Director Karen L. Katen Management For For 1i Elect Director Craig A. Menear Management For For 1j Elect Director Mark Vadon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Amend Bylaws Call Special Meetings Shareholder Against For THE MACERICH COMPANY Meeting Date:MAY 28, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:MAC Security ID:554382101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas D. Abbey Management For Against 1b Elect Director John H. Alschuler Management For For 1c Elect Director Steven R. Hash Management For For 1d Elect Director Stanley A. Moore Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against THE MEDICINES COMPANY Meeting Date:MAY 28, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:MDCO Security ID:584688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Armin M. Kessler Management For For 1.2 Elect Robert G. Savage Management For For 1.3 Elect Glenn P. Sblendorio Management For For 1.4 Elect Melvin K. Spigelman Management For For 2 Increase of Authorized Common Stock Management For For 3 Amendment to the 2013 Stock Incentive Plan Management For For 4 Advisory Vote on Executive Compensation Management For For 5 Ratification of Auditor Management For For THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 14, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 6 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against THE RYLAND GROUP, INC. Meeting Date:APR 28, 2015 Record Date:FEB 10, 2015 Meeting Type:ANNUAL Ticker:RYL Security ID:US7837641031 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: WILLIAM L. JEWS Management For For 1.2 ELECTION OF DIRECTOR: NED MANSOUR Management For For 1.3 ELECTION OF DIRECTOR: ROBERT E. MELLOR Management For For 1.4 ELECTION OF DIRECTOR: NORMAN J. METCALFE Management For For 1.5 ELECTION OF DIRECTOR: LARRY T. NICHOLSON Management For For 1.6 ELECTION OF DIRECTOR: CHARLOTTE ST. MARTIN Management For For 1.7 ELECTION OF DIRECTOR: THOMAS W. TOOMEY Management For For 1.8 ELECTION OF DIRECTOR: ROBERT G. VAN SCHOONENBERG Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION PROGRAM FOR RYLAND'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS RYLAND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For THE SHERWIN-WILLIAMS COMPANY Meeting Date:APR 15, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:SHW Security ID:824348106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur F. Anton Management For For 1.2 Elect Director Christopher M. Connor Management For For 1.3 Elect Director David F. Hodnik Management For For 1.4 Elect Director Thomas G. Kadien Management For For 1.5 Elect Director Richard J. Kramer Management For For 1.6 Elect Director Susan J. Kropf Management For For 1.7 Elect Director Christine A. Poon Management For For 1.8 Elect Director Richard K. Smucker Management For For 1.9 Elect Director John M. Stropki Management For For 1.10 Elect Director Matthew Thornton, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For THE TORO COMPANY Meeting Date:MAR 17, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:TTC Security ID:891092108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Janet K. Cooper Management For For 1.2 Elect Director Gary L. Ellis Management For For 1.3 Elect Director Gregg W. Steinhafel Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For THE WALT DISNEY COMPANY Meeting Date:MAR 12, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Fred H. Langhammer Management For For 1f Elect Director Aylwin B. Lewis Management For For 1g Elect Director Monica C. Lozano Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Sheryl K. Sandberg Management For For 1j Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against For THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 21, 2015 Record Date: Meeting Type:ANNUAL Ticker:WMB Security ID:US9694571004 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: ALAN S. ARMSTRONG Management For For 1B. ELECTION OF DIRECTOR: JOSEPH R. CLEVELAND Management For For 1C. ELECTION OF DIRECTOR: KATHLEEN B. COOPER Management For For 1D. ELECTION OF DIRECTOR: JOHN A. HAGG Management For For 1E. ELECTION OF DIRECTOR: JUANITA H. HINSHAW Management For For 1F. ELECTION OF DIRECTOR: RALPH IZZO Management For For 1G. ELECTION OF DIRECTOR: FRANK T. MACINNIS Management For For 1H. ELECTION OF DIRECTOR: ERIC W. MANDELBLATT Management For For 1I. ELECTION OF DIRECTOR: KEITH A. MEISTER Management For For 1J. ELECTION OF DIRECTOR: STEVEN W. NANCE Management For For 1K. ELECTION OF DIRECTOR: MURRAY D. SMITH Management For For 1L. ELECTION OF DIRECTOR: JANICE D. STONEY Management For For 1M. ELECTION OF DIRECTOR: LAURA A. SUGG Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2015. Management For For 3. APPROVAL, BY NONBINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For THERMO FISHER SCIENTIFIC INC. Meeting Date:MAY 20, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:TMO Security ID:883556102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc N. Casper Management For For 1b Elect Director Nelson J. Chai Management For For 1c Elect Director C. Martin Harris Management For For 1d Elect Director Tyler Jacks Management For For 1e Elect Director Judy C. Lewent Management For For 1f Elect Director Thomas J. Lynch Management For For 1g Elect Director Jim P. Manzi Management For For 1h Elect Director William G. Parrett Management For For 1i Elect Director Lars R. Sorensen Management For For 1j Elect Director Scott M. Sperling Management For For 1k Elect Director Elaine S. Ullian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THYSSENKRUPP AG Meeting Date:JAN 30, 2015 Record Date:JAN 08, 2015 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013/2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.11 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013/2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013/2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2014/2015 Management For For 6 Approve Remuneration System for Management Board Members Management For For 7.1 Elect Ingrid Hengster to the Supervisory Board Management For For 7.2 Elect Hans-Peter Keitel to the Supervisory Board Management For For 7.3 Elect Ulrich Lehner to the Supervisory Board Management For For 7.4 Elect Rene Obermann to the Supervisory Board Management For For 7.5 Elect Bernhard Pellens to the Supervisory Board Management For For 7.6 Elect Carola Graefin von Schmettow to the Supervisory Board Management For For 7.7 Elect Carsten Spohr to the Supervisory Board Management For For 7.8 Elect Jens Tischendorf to the Supervisory Board Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For TIFFANY & CO. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:TIF Security ID:886547108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael J. Kowalski Management For For 1b Elect Director Rose Marie Bravo Management For For 1c Elect Director Gary E. Costley Management For For 1d Elect Director Frederic Cumenal Management For For 1e Elect Director Lawrence K. Fish Management For For 1f Elect Director Abby F. Kohnstamm Management For For 1g Elect Director Charles K. Marquis Management For For 1h Elect Director Peter W. May Management For For 1i Elect Director William A. Shutzer Management For For 1j Elect Director Robert S. Singer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TIM HORTONS INC. Meeting Date:DEC 09, 2014 Record Date:NOV 03, 2014 Meeting Type:SPECIAL Ticker:THI Security ID:88706M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Plan of Arrangement Management For For TIM PARTICIPACOES S.A. Meeting Date:APR 14, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:TIMP3 Security ID:88706P205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2014 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Directors Management For For 4 Elect Fiscal Council Members Management For For 5 Approve Remuneration of Company's Management Management For Against 1 Approve Prolonging of Cooperation and Support Agreement between Telecom Italia S.p.A and TIM Celular S.A. and Intelig Telecomunicacoes Ltda. Management For For TIME WARNER CABLE INC. Meeting Date:OCT 09, 2014 Record Date:AUG 18, 2014 Meeting Type:SPECIAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For TIME WARNER CABLE, INC. Meeting Date:OCT 09, 2014 Record Date:AUG 18, 2014 Meeting Type:SPECIAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Merger Management For For 2 Advisory Vote on Golden Parachutes Management For Against TIME WARNER INC. Meeting Date:JUN 19, 2015 Record Date: Meeting Type:ANNUAL Ticker:TWX Security ID:US8873173038 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B. ELECTION OF DIRECTOR: WILLIAM P. BARR Management For For 1C. ELECTION OF DIRECTOR: JEFFREY L. BEWKES Management For For 1D. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1E. ELECTION OF DIRECTOR: ROBERT C. CLARK Management For For 1F. ELECTION OF DIRECTOR: MATHIAS DOPFNER Management For For 1G. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For 1H. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1I. ELECTION OF DIRECTOR: FRED HASSAN Management For For 1J. ELECTION OF DIRECTOR: KENNETH J. NOVACK Management For For 1K. ELECTION OF DIRECTOR: PAUL D. WACHTER Management For For 1L. ELECTION OF DIRECTOR: DEBORAH C. WRIGHT Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITOR. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL ON RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against Against 5. SHAREHOLDER PROPOSAL ON TOBACCO DEPICTIONS IN FILMS. Shareholder Against Against 6. SHAREHOLDER PROPOSAL ON GREENHOUSE GAS EMISSIONS REDUCTION TARGETS. Shareholder Against Against TRANSDIGM GROUP INCORPORATED Meeting Date:OCT 02, 2014 Record Date:AUG 11, 2014 Meeting Type:SPECIAL Ticker:TDG Security ID:893641100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Stock Option Plan Management For For TRANSDIGM GROUP INCORPORATED Meeting Date:MAR 05, 2015 Record Date:JAN 05, 2015 Meeting Type:ANNUAL Ticker:TDG Security ID:893641100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Dries Management For For 1.2 Elect Director W. Nicholas Howley Management For For 1.3 Elect Director Raymond Laubenthal Management For For 1.4 Elect Director Robert Small Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For TRAVELPORT WORLDWIDE LIMITED Meeting Date:JUN 11, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:TVPT Security ID:G9019D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Steenland Management For For 1b Elect Director Gordon A. Wilson Management For For 1c Elect Director Gavin R. Baiera Management For Against 1d Elect Director Gregory Blank Management For Against 1e Elect Director Elizabeth L. Buse Management For For 1f Elect Director Steven R. Chambers Management For For 1g Elect Director Michael J. Durham Management For For 1h Elect Director Douglas A. Hacker Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TRIBUNE COMPANY Meeting Date:JUL 14, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:TRBAA Security ID:896047503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig A. Jacobson Management For For 1.2 Elect Director Laura R. Walker Management For For 2 Amend Certificate of Incorporation Management For For 3 Ratify Auditors Management For For TRIBUNE MEDIA COMPANY Meeting Date:JUL 14, 2014 Record Date: Meeting Type:ANNUAL Ticker:TRBAA Security ID:US8960475031 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: CRAIG A. JACOBSON Management For For 1.2 ELECTION OF DIRECTOR: LAURA R. WALKER Management For For 2. TO APPROVE THE ADOPTION OF THE SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 28, 2014. Management For For TRIBUNE MEDIA COMPANY Meeting Date:MAY 20, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:TRCO Security ID:896047503 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Kreger Management For For 1.2 Elect Director Peter Liguori Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TRINET GROUP INC Meeting Date:MAY 21, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:TNET Security ID:896288107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect H. Raymond Bingham Management For For 1.2 Elect Katherine August-deWilde Management For For 1.3 Elect Kenneth A. Goldman Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year 4 Ratification of Auditor Management For For TRIPADVISOR, INC. Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:TRIP Security ID:896945201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Gregory B. Maffei Management For For 1.2 Elect Stephen Kaufer Management For For 1.3 Elect Jonathan F. Miller Management For For 1.4 Elect Dipchand Nishar Management For For 1.5 Elect Jeremy Philips Management For For 1.6 Elect Spencer M. Rascoff Management For For 1.7 Elect Christopher W. Shean Management For For 1.8 Elect Sukhinder Singh Cassidy Management For For 1.9 Elect Robert S. Wiesenthal Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For TRIPADVISOR, INC. Meeting Date:JUN 18, 2015 Record Date: Meeting Type:ANNUAL Ticker:TRIP Security ID:US8969452015 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR GREGORY B. MAFFEI Management For For 1.2 DIRECTOR STEPHEN KAUFER Management For For 1.3 DIRECTOR JONATHAN F. MILLER Management For For 1.4 DIRECTOR DIPCHAND (DEEP) NISHAR Management For For 1.5 DIRECTOR JEREMY PHILIPS Management For For 1.6 DIRECTOR SPENCER M. RASCOFF Management For For 1.7 DIRECTOR CHRISTOPHER W. SHEAN Management For For 1.8 DIRECTOR SUKHINDER SINGH CASSIDY Management For For 1.9 DIRECTOR ROBERT S. WIESENTHAL Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS TRIPADVISOR, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For TRULIA, INC. Meeting Date:DEC 18, 2014 Record Date:OCT 27, 2014 Meeting Type:SPECIAL Ticker:TRLA Security ID:897888103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Amend Articles of Incorporation to Approve Authorization of Nonvoting Class C Capital Stock Management For For 3 Adjourn Meeting Management For For TRW AUTOMOTIVE HOLDINGS CORP. Meeting Date:NOV 19, 2014 Record Date:OCT 17, 2014 Meeting Type:SPECIAL Ticker:TRW Security ID:87264S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For TSAKOS ENERGY NAVIGATION LIMITED Meeting Date:MAY 29, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:TNP Security ID:G9108L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Efstratios G. Arapoglou as Director Management For For 1.2 Elect Michael G. Jolliffe as Director Management For For 1.3 Elect Francis T. Nusspickel as Director Management For For 2 Amend Bylaws Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Ernst & Young (Hellas), Athens, Greece as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 5 Approve Remuneration of Directors Management For For TWITTER INC Meeting Date:JUN 03, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:TWTR Security ID:90184L102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect David Rosenblatt Management For For 1.2 Elect Evan Williams Management For For 2 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year 3 Ratification of Auditor Management For For TWITTER, INC. Meeting Date:JUN 03, 2015 Record Date: Meeting Type:ANNUAL Ticker:TWTR Security ID:US90184L1026 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR DAVID ROSENBLATT Management For For 1.2 DIRECTOR EVAN WILLIAMS Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year 1 Year 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For TYCO INTERNATIONAL LTD. Meeting Date:SEP 09, 2014 Record Date:JUL 25, 2014 Meeting Type:SPECIAL Ticker:TYC Security ID:H89128104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Jurisdiction of Incorporation [from Switzerland to Ireland] Management For For 2 Approve Creation of Distributable Reserves Management For For TYCO INTERNATIONAL PUBLIC LIMITED COMPANY Meeting Date:MAR 04, 2015 Record Date:JAN 05, 2015 Meeting Type:ANNUAL Ticker:TYC Security ID:G91442106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward D. Breen Management For For 1b Elect Director Herman E. Bulls Management For For 1c Elect Director Michael E. Daniels Management For For 1d Elect Director Frank M. Drendel Management For For 1e Elect Director Brian Duperreault Management For For 1f Elect Director Rajiv L. Gupta Management For For 1g Elect Director George R. Oliver Management For For 1h Elect Director Brendan R. O'Neill Management For For 1i Elect Director Jurgen Tinggren Management For For 1j Elect Director Sandra S. Wijnberg Management For For 1k Elect Director R. David Yost Management For For 2a Ratify Deloitte & Touche LLP as Auditors Management For For 2b Authorize Board to Fix Remuneration of Auditors Management For For 3 Authorize Share Repurchase Program Management For For 4 Determine Price Range for Reissuance of Treasury Shares Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ULTRAGENYX PHARMACEUTICAL INC. Meeting Date:JUN 18, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:RARE Security ID:90400D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Michael Narachi Management For For 2 Elect Clay B. Siegall Management For For 3 Ratification of Auditor Management For For UNION PACIFIC CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew H. Card, Jr. Management For For 1.2 Elect Director Erroll B. Davis, Jr. Management For For 1.3 Elect Director David B. Dillon Management For For 1.4 Elect Director Lance M. Fritz Management For For 1.5 Elect Director Judith Richards Hope Management For For 1.6 Elect Director John J. Koraleski Management For For 1.7 Elect Director Charles C. Krulak Management For For 1.8 Elect Director Michael R. McCarthy Management For For 1.9 Elect Director Michael W. McConnell Management For For 1.10 Elect Director Thomas F. McLarty, III Management For For 1.11 Elect Director Steven R. Rogel Management For For 1.12 Elect Director Jose H. Villarreal Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For UNITED CONTINENTAL HLDGS INC Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:UAL Security ID:US9100471096 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A ELECTION OF DIRECTOR: CAROLYN CORVI Management For For 1B ELECTION OF DIRECTOR: JANE C. GARVEY Management For For 1C ELECTION OF DIRECTOR: WALTER ISAACSON Management For For 1D ELECTION OF DIRECTOR: HENRY L. MEYER III Management For For 1E ELECTION OF DIRECTOR: OSCAR MUNOZ Management For For 1F ELECTION OF DIRECTOR: WILLIAM R. NUTI Management For For 1G ELECTION OF DIRECTOR: LAURENCE E. SIMMONS Management For For 1H ELECTION OF DIRECTOR: JEFFERY A. SMISEK Management For For 1I ELECTION OF DIRECTOR: DAVID J. VITALE Management For For 1J ELECTION OF DIRECTOR: JOHN H. WALKER Management For For 1K ELECTION OF DIRECTOR: CHARLES A. YAMARONE Management For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 ADVISORY RESOLUTION APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 4 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED BEFORE THE MEETING Shareholder Against Against UNITED ENVIROTECH LTD. Meeting Date:FEB 06, 2015 Record Date: Meeting Type:SPECIAL Ticker:U19 Security ID:Y9167B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares to CKM (Cayman) Co. Ltd. Management For For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 27, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director H. Patrick Swygert Management For For 1j Elect Director Andre Villeneuve Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 01, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect William C. Ballard, Jr. Management For For 2 Elect Edson Bueno Management For For 3 Elect Richard T. Burke Management For For 4 Elect Robert J. Darretta Management For For 5 Elect Stephen J. Hemsley Management For For 6 Elect Michele J. Hooper Management For For 7 Elect Rodger A. Lawson Management For For 8 Elect Glenn M. Renwick Management For For 9 Elect Kenneth I. Shine Management For For 10 Elect Gail R. Wilensky Management For For 11 Advisory Vote on Executive Compensation Management For For 12 Amendment to the 2011 Stock Incentive Plan Management For For 13 Reincorporation from Minnesota to Delaware Management For For 14 Ratification of Auditor Management For For 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against UNIVERSAL HEALTH SERVICES, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:UHS Security ID:913903100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amended 2005 Stock Incentive Plan Management For For 2 Amended 2010 Employee Restricted Stock Purchase Plan Management For For 3 Approval of the Material Terms of Performance Goals Under 2010 Executive Incentive Plan Management For For 4 Ratification of Auditor Management For For 5 Shareholder Proposal Regarding Recapitalization Shareholder Against For VALERO ENERGY CORPORATION Meeting Date:APR 30, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Jerry D. Choate Management For For 1.1b Elect Director Joseph W. Gorder Management For For 1.1c Elect Director Deborah P. Majoras Management For For 1.1d Elect Director Donald L. Nickles Management For For 1.1e Elect Director Philip J. Pfeiffer Management For For 1.1f Elect Director Robert A. Profusek Management For For 1.1g Elect Director Susan Kaufman Purcell Management For For 1.1h Elect Director Stephen M. Waters Management For For 1.1i Elect Director Randall J. Weisenburger Management For For 1.1j Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against VANTIV, INC. Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:VNTV Security ID:92210H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Charles Drucker Management For For 1.2 Elect David M. Mussafer Management For For 1.3 Elect Jeffrey E. Stiefler Management For For 1.4 Elect Greg Carmichael Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Employee Stock Purchase Plan Management For For 4 Annual Incentive Compensation Plan Management For For 5 Ratification of Auditor Management For For VENTRUS BIOSCIENCES INC Meeting Date:JUL 10, 2014 Record Date:JUN 04, 2014 Meeting Type:ANNUAL Ticker:VTUS Security ID:922822101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Anthony E. Altig Management For For 1.2 Elect Mark Auerbach Management For For 1.3 Elect Russell H. Ellison Management For For 1.4 Elect Myron Z. Holubiak Management For For 1.5 Elect Derek Small Management For For 1.6 Elect Richard D. DiMarchi Management For For 1.7 Elect William R. Ringo Management For For 2 Issuance of Shares for Acquisition Management For For 3 Reverse Stock Split and Change in Company Name Management For For 4 2014 Stock Incentive Plan Management For For 5 Ratification of Auditor Management For For VERIFONE HOLDINGS, INC. Meeting Date:MAR 26, 2015 Record Date:JAN 30, 2015 Meeting Type:ANNUAL Ticker:PAY Security ID:92342Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Robert W. Alspaugh Management For For 2 Elect Karen Austin Management For For 3 Elect Paul Galant Management For For 4 Elect Alex W. Hart Management For For 5 Elect Robert B. Henske Management For For 6 Elect Wenda Harris Millard Management For For 7 Elect Eitan Raff Management For For 8 Elect Jonathan I. Schwartz Management For For 9 Elect Jane Thompson Management For For 10 Amendment to the 2006 Equity Incentive Plan Management For For 11 Advisory Vote on Executive Compensation Management For For 12 Ratification of Auditor Management For For VERINT SYSTEMS INC. Meeting Date:JUN 25, 2015 Record Date:MAY 01, 2015 Meeting Type:ANNUAL Ticker:VRNT Security ID:92343X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Dan Bodner Management For For 1.2 Elect Victor A. DeMarines Management For For 1.3 Elect John Egan Management For For 1.4 Elect Larry Myers Management For For 1.5 Elect Richard Nottenburg Management For For 1.6 Elect Howard Safir Management For For 1.7 Elect Earl Shanks Management For For 2 Ratification of Auditor Management For For 3 2015 Long-Term Incentive Plan Management For For 4 Advisory Vote on Executive Compensation Management For For VERISIGN, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:VRSN Security ID:92300000000000 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect D. James Bidzos Management For For 2 Elect William L. Chenevich Management For For 3 Elect Kathleen A. Cote Management For For 4 Elect Jamie S. Gorelick Management For For 5 Elect Roger H. Moore Management For For 6 Elect Louis A. Simpson Management For For 7 Elect Timothy Tomlinson Management For For 8 Annual Incentive Compensation Plan Management For For 9 Advisory Vote on Executive Compensation Management For For 10 Ratification of Auditor Management For For 11 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against VERISK ANALYTICS, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect J. Hyatt Brown Management For For 1.2 Elect Samuel G. Liss Management For For 1.3 Elect Therese M. Vaughan Management For For 1.4 Elect Bruce Hansen Management For For 2 Amendment to Company's Bylaws to Implement Majority Vote for Election of Directors Management For For 3 Amend governing documents to eliminate references to Class B common stock, and rename the Class A common stock Management For For 4 Advisory Vote on Executive Compensation Management For For 5 Ratification of Auditor Management For For VERSO CORPORATION Meeting Date:MAY 21, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:VRS Security ID:92531L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Amen Management For For 1.2 Elect Director Thomas Gutierrez Management For For 1.3 Elect Director Eric L. Press Management For For 1.4 Elect Director L.H. Puckett, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For VERSO PAPER CORP. Meeting Date:JUL 30, 2014 Record Date:JUL 02, 2014 Meeting Type:SPECIAL Ticker:VRS Security ID:92531L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Approve Conversion of Securities Management For For 3 Approve Conversion of Securities Management For For 4 Amend Omnibus Stock Plan Management For For 5 Change Company Name to Verso Corporation Management For For 6 Adjourn Meeting Management For For VERSO PAPER CORP. Meeting Date:AUG 12, 2014 Record Date:AUG 04, 2014 Meeting Type:SPECIAL Ticker:VRS Security ID:92531L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Approve Issuance of Warrants/Convertible Debentures Management For For 3 Approve Issuance of Warrants/Convertible Debentures Management For For 4 Amend Omnibus Stock Plan Management For For 5 Change Company Name to Verso Corporation Management For For 6 Adjourn Meeting Management For For VERTEX PHARMACEUTICALS INCORPORATED Meeting Date:JUN 04, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jeffrey M. Leiden Management For For 1.2 Elect Bruce I. Sachs Management For For 1.3 Elect Sangeeta N. Bhatia Management For For 2 Increase of Authorized Common Stock Management For For 3 Amendment to the 2013 Stock and Option Plan Management For For 4 Ratification of Auditor Management For For 5 Advisory Vote on Executive Compensation Management For For 6 Shareholder Proposal Regarding Proxy Access Shareholder Against Against 7 Shareholder Proposal Regarding Drug Pricing Report Shareholder Against Against VISA INC. Meeting Date:JAN 28, 2015 Record Date:DEC 01, 2014 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Mary B. Cranston Management For Against 2 Elect Francisco Javier Fernandez Carbajal Management For For 3 Elect Alfred F. Kelly, Jr. Management For For 4 Elect Robert W. Matschullat Management For For 5 Elect Cathy E. Minehan Management For For 6 Elect Suzanne Nora Johnson Management For For 7 Elect David J. Pang Management For For 8 Elect Charles W. Scharf Management For For 9 Elect William S. Shanahan Management For For 10 Elect John A.C. Swainson Management For For 11 Elect Maynard G. Webb, Jr. Management For For 12 Amendments to Articles Regarding Stock Splits Management For For 13 Advisory Vote on Executive Compensation Management For For 14 Employee Stock Purchase Plan Management For For 15 Eliminate Supermajority Requirement for Exiting Core Payment Business Management For For 16 Eliminate Supermajority Requirement for Amendments to Certificate of Incorporation Management For For 17 Eliminate Supermajority Requirement for Approval of Exceptions to Transfer Restrictions Management For For 18 Eliminate Supermajority Requirement for Removal of Directors Management For For 19 Eliminate Supermajority Requirement for Amendments to Advance Notice Provisions Management For For 20 Ratification of Auditor Management For For VIVENDI Meeting Date:APR 17, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:VIV Security ID:F97982106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 5 Approve Severance Payment Agreement with Arnaud de Puyfontaine Management For For 6 Advisory Vote on Compensation of Arnaud de Puyfontaine, Chairman of the Management Board since Jun. 24, 2014 Management For For 7 Advisory Vote on Compensation of Herve Philippe, Member of the Management Board since Jun. 24, 2014 Management For For 8 Advisory Vote on Compensation of Stephane Roussel, Member of the Management Board since Jun. 24, 2014 Management For For 9 Advisory Vote on Compensation of Jean Francois Dubos, Chairman of the Management Board until Jun. 24, 2014 Management For For 10 Advisory Vote on Compensation of Jean Yves Charlier, Member of the Management Board until Jun. 24, 2014 Management For For 11 Elect Tarak Ben Ammar as Supervisory Board Member Management For For 12 Elect Dominique Delport as Supervisory Board Member Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 750 Million Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 17 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 19 Authorize Capitalization of Reserves of Up to EUR 375 Million for Bonus Issue or Increase in Par Value Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For A Amend Article 17 of Bylaws Re: Absence of Double Voting Rights Shareholder Against Against B Amend Item 4 as Follows: Approve Allocation of Income and Dividends of EUR 2.11 per Share Shareholder Against Abstain C Approve Transfer from Issuance Premium Account to Shareholders for an Amount of EUR 4.54 per Share Shareholder Against Abstain VODAFONE GROUP PLC Meeting Date:JUL 29, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:VOD Security ID:92857W308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For Against 3 Re-elect Vittorio Colao as Director Management For For 4 Elect Nick Read as Director Management For Against 5 Re-elect Stephen Pusey as Director Management For For 6 Elect Sir Crispin Davis as Director Management For For 7 Elect Dame Clara Furse as Director Management For For 8 Elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Omid Kordestani as Director Management For For 12 Re-elect Nick Land as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Policy Management For For 17 Approve Remuneration Report Management For For 18 Approve Incentive Plan Management For For 19 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 20 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise EU Political Donations and Expenditure Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For Against VULCAN MATERIALS COMPANY Meeting Date:MAY 08, 2015 Record Date: Meeting Type:ANNUAL Ticker:VMC Security ID:US9291601097 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: THOMAS A. FANNING Management For For 1.2 ELECTION OF DIRECTOR: J. THOMAS HILL Management For For 1.3 ELECTION OF DIRECTOR: CYNTHIA L. HOSTETLER Management For For 1.4 ELECTION OF DIRECTOR: RICHARD T. O'BRIEN Management For For 1.5 ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For 1.6 ELECTION OF DIRECTOR: DONALD B. RICE Management For For 2. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For W. R. BERKLEY CORPORATION Meeting Date:JUN 02, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:WRB Security ID:084423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William R. ('Wm.') Berkley Management For For 1.2 Elect Director Christopher L. Augostini Management For For 1.3 Elect Director George G. Daly Management For Against 1.4 Elect Director Jack H. Nusbaum Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Ratify KPMG LLP as Auditors Management For For W. R. GRACE & CO. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:GRA Security ID:38388F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Cummings, Jr. Management For For 1.2 Elect Director Marye Anne Fox Management For For 1.3 Elect Director Janice K. Henry Management For For 1.4 Elect Director Mark E. Tomkins Management For For 1.5 Elect Director Diane H. Gulyas Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Executive Incentive Bonus Plan Management For For WAGEWORKS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:WAGE Security ID:930427109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Thomas A. Bevilacqua Management For For 1.2 Elect Bruce G. Bodaken Management For For 1.3 Elect Joseph L. Jackson Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Frequency of Advisory Vote on Executive Compensation Management 3 Years 1 Year 4 Ratification of Auditor Management For For WALT DISNEY CO. Meeting Date:MAR 12, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Susan E. Arnold Management For For 2 Elect John S. Chen Management For For 3 Elect Jack Dorsey Management For For 4 Elect Robert A. Iger Management For For 5 Elect Fred H. Langhammer Management For For 6 Elect Aylwin B. Lewis Management For For 7 Elect Monica C. Lozano Management For For 8 Elect Robert W. Matschullat Management For For 9 Elect Sheryl Sandberg Management For For 10 Elect Orin C. Smith Management For For 11 Ratification of Auditor Management For For 12 Advisory Vote on Executive Compensation Management For For 13 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against 14 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Judith M. Runstad Management For For 1m Elect Director Stephen W. Sanger Management For For 1n Elect Director John G. Stumpf Management For For 1o Elect Director Susan G. Swenson Management For For 1p Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For WEST CORPORATION Meeting Date:MAY 15, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:WSTC Security ID:952355204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Lee Adrean Management For For 2 Elect Michael A. Huber Management For For 3 Elect Soren L. Oberg Management For For 4 Ratification of Auditor Management For For 5 Advisory Vote on Executive Compensation Management For Against WEST CORPORATION Meeting Date:MAY 15, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:WSTC Security ID:952355204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lee Adrean Management For For 1.2 Elect Director Michael A. Huber Management For For 1.3 Elect Director Soren L. Oberg Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WESTERN DIGITAL CORPORATION Meeting Date:NOV 05, 2014 Record Date:SEP 09, 2014 Meeting Type:ANNUAL Ticker:WDC Security ID:958102105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Kathleen A. Cote Management For For 2 Elect Henry T. DeNero Management For For 3 Elect Michael D. Lambert Management For For 4 Elect Len J. Lauer Management For For 5 Elect Matthew E. Massengill Management For For 6 Elect Stephen D. Milligan Management For For 7 Elect Thomas E. Pardun Management For For 8 Elect Paula A. Price Management For For 9 Elect Masahiro Yamamura Management For For 10 Advisory Vote on Executive Compensation Management For For 11 Ratification of Auditor Management For For WEX INC. Meeting Date:MAY 15, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:WEX Security ID:96208T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect George L. McTavish Management For For 2 Elect Regina O. Sommer Management For For 3 Elect Jack VanWoerkom Management For For 4 Advisory Vote on Executive Compensation Management For For 5 Amendment to the 2010 Equity and Incentive Plan Management For For 6 2015 Performance Incentive Plan Management For For 7 Ratification of Auditor Management For For WHITING PETROLEUM CORPORATION Meeting Date:JUN 02, 2015 Record Date: Meeting Type:ANNUAL Ticker:WLL Security ID:US9663871021 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 DIRECTOR JAMES J. VOLKER Management For For 1.2 DIRECTOR WILLIAM N. HAHNE Management For For 2. APPROVAL OF ADVISORY RESOLUTION ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For WUXI PHARMATECH (CAYMAN) INC. Meeting Date:NOV 11, 2014 Record Date:OCT 08, 2014 Meeting Type:ANNUAL Ticker:WX Security ID:929352102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Xiaozhong Liu Management For For 2 Elect Kian-Wee Seah Management For For 3 Elect William R. Keller Management For For WUXI PHARMATECH INC Meeting Date:NOV 11, 2014 Record Date:OCT 08, 2014 Meeting Type:ANNUAL Ticker:WX Security ID:929352102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Xiaozhong Liu Management For For 2 Elect Kian-Wee Seah Management For For 3 Elect William R. Keller Management For For WYNDHAM WORLDWIDE CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:WYN Security ID:98310W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen P. Holmes Management For For 1.2 Elect Director Myra J. Biblowit Management For For 1.3 Elect Director James E. Buckman Management For For 1.4 Elect Director George Herrera Management For For 1.5 Elect Director Brian Mulroney Management For For 1.6 Elect Director Pauline D.E. Richards Management For For 1.7 Elect Director Michael H. Wargotz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For WYNN RESORTS, LIMITED Meeting Date:APR 24, 2015 Record Date:MAR 05, 2015 Meeting Type:PROXY CONTEST Ticker:WYNN Security ID:983134107 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director John J. Hagenbuch Management For Withhold 1.2 Elect Director J. Edward Virtue Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Articles of Incorporation to Provide the Company with Additional Flexibility in Making Distribution to its Shareholders Management For Against 4 Report on Political Contributions Shareholder Against For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Directors Elaine P. Wynn Shareholder For Did Not Vote 1.2 Elect Directors J. Edward Virtue Shareholder For Did Not Vote 2 Ratify Ernst & Young LLP as Auditors Management For Did Not Vote 3 Amend Articles of Incorporation to Provide the Company with Additional Flexibility in Making Distribution to its Shareholders Management For Did Not Vote 4 Report on Political Contributions Shareholder Against Did Not Vote XENOPORT, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:XNPT Security ID:98411C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Dennis M. Fenton Management For For 1.2 Elect Catherine J. Friedman Management For For 2 Elimination of Supermajority Requirement Management For For 3 Increase of Authorized Common Stock Management For For 4 2015 Employee Stock Purchase Plan Management For For 5 Ratification of Auditor Management For For 6 Advisory Vote on Executive Compensation Management For For XOOM CORPORATION Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:XOOM Security ID:98419Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Anne Mitchell Management For For 1.2 Elect Murray J. Demo Management For For 1.3 Elect Matthew Roberts Management For For 2 Ratification of Auditor Management For For YAHOO! INC. Meeting Date:JUN 24, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:YHOO Security ID:984332106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Filo Management For For 1.2 Elect Director Susan M. James Management For For 1.3 Elect Director Max R. Levchin Management For For 1.4 Elect Director Marissa A. Mayer Management For For 1.5 Elect Director Thomas J. McInerney Management For For 1.6 Elect Director Charles R. Schwab Management For For 1.7 Elect Director H. Lee Scott, Jr. Management For For 1.8 Elect Director Jane E. Shaw Management For For 1.9 Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Establish Board Committee on Human Rights Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For YELP INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:YELP Security ID:985817105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Geoff Donaker Management For For 1.2 Elect Robert Gibbs Management For For 1.3 Elect Jeremy Stoppelman Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For ZAFGEN INC Meeting Date:JUN 25, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:ZFGN Security ID:98885000000000 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Bruce Booth Management For For 2 Elect Avi Goldberg Management For For 3 Ratification of Auditor Management For For 4 2014 Stock Option and Incentive Plan Management For Against ZIGGO NV Meeting Date:AUG 26, 2014 Record Date:JUL 29, 2014 Meeting Type:SPECIAL Ticker:ZIGGO Security ID:N9837R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Public Offer By Liberty Global Plc Management None None 3a Approve Conditional Sale of Company Assets Management For For 3b Approve Conditional Dissolution and Liquidation of Ziggo NV Following the Asset Sale Management For For 3c Conditional Resolution that Ziggo BV will be Appointed as Custodian of the Books and Records of Ziggo NV Management For For 4a Amend Articles Re: Offer on All Outstanding Shares by Liberty Global Management For For 4b Amend Articles Re: Contemplated Delisting of the Ziggo Shares from Euronext Management For For 5 Discussion of Supervisory Board Profile Management None None 6a Announce Vacancies on the Board Management None None 6b Resolve that the General Meeting Shall Not Make Use of Right to Make Recommendations Management For For 6c Announcement of Nomination of Diederik Karsten, Ritchy Drost, James Ryan, and Huub Willems as Members to the Supervisory Board Management None None 6d Elect Diederik Karsten to Supervisory Board Management For For 6e Elect Ritchy Drost to Supervisory Board Management For For 6f Elect James Ryan to Supervisory Board Management For For 6g Elect Huub Willems to Supervisory Board Management For For 7 Accept Resignation and Discharge of Current Supervisory Board Directors Andrew Sukawaty, David Barker, Joseph Schull, Pamela Boumeester, Dirk-Jan van den Berg, and Anne Willem Kist Management For For 8 Announce Intention to Appoint Baptiest Coopmans as Member of the Executive Board Management None None 9 Accept Resignation and Discharge of Current Management Board Directors Rene Obermann, Paul Hendriks, and Hendrik de Groot Management For For 10 Other Business (Non-Voting) Management None None 11 Close Meeting Management None None ZOETIS INC. Meeting Date:MAY 01, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:ZTS Security ID:98978V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanjay Khosla Management For For 1.2 Elect Director Willie M. Reed Management For For 1.3 Elect Director William C. Steere, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For Franklin Pelagos Commodities Strategy Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Alternative Strategies Funds By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, * Print the name and title of each signing officer under his or her signature.
